EXHIBIT 99.1 The Pooling and Servicing Agreement EXECUTION COPY CWALT, INC., Depositor COUNTRYWIDE HOME LOANS, INC., Seller PARK GRANADA LLC, Seller PARK MONACO INC., Seller PARK SIENNA LLC, Seller COUNTRYWIDE HOME LOANS SERVICING LP, Master Servicer and THE BANK OF NEW YORK, Trustee POOLING AND SERVICING AGREEMENT Dated as of March 1, 2007 ALTERNATIVE LOAN TRUST 2007-11T1 MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-11T1 Table of Contents Page ARTICLE I DEFINITIONS SECTION 1.01. Defined Terms 2 SECTION 1.02. Certain Interpretive Provisions 2 ARTICLE II CONVEYANCE OF MORTGAGE LOANS; REPRESENTATIONS AND WARRANTIES SECTION 2.01. Conveyance of Mortgage Loans. 2 SECTION 2.02. Acceptance by Trustee of the Mortgage Loans. 2 SECTION 2.03. Representations, Warranties and Covenants of the Sellers and Master Servicer. 2 SECTION 2.04. Representations and Warranties of the Depositor as to the Mortgage Loans. 2 SECTION 2.05. Delivery of Opinion of Counsel in Connection with Substitutions. 2 SECTION 2.06. Execution and Delivery of Certificates. 2 SECTION 2.07. REMIC Matters. 2 SECTION 2.08. Covenants of the Master Servicer. 2 ARTICLE III ADMINISTRATION AND SERVICING OF MORTGAGE LOANS SECTION 3.01. Master Servicer to Service Mortgage Loans. 2 SECTION 3.02. Subservicing; Enforcement of the Obligations of Subservicers. 2 SECTION 3.03. Rights of the Depositor and the Trustee in Respect of the Master Servicer. 2 SECTION 3.04. Trustee to Act as Master Servicer. 2 SECTION 3.05. Collection of Mortgage Loan Payments; Certificate Account; Distribution Account; the Supplemental Interest Trust and Cap Contract Reserve Fund. 2 SECTION 3.06. Collection of Taxes, Assessments and Similar Items; Escrow Accounts. 2 SECTION 3.07. Access to Certain Documentation and Information Regarding the Mortgage Loans. 2 SECTION 3.08. Permitted Withdrawals from the Certificate Account, the Distribution Account and the Cap Contract Reserve Fund. 2 SECTION 3.09. Maintenance of Hazard Insurance; Maintenance of Primary Insurance Policies. 2 SECTION 3.10. Enforcement of Due-on-Sale Clauses; Assumption Agreements. 2 SECTION 3.11. Realization Upon Defaulted Mortgage Loans; Repurchase of Certain Mortgage Loans. 2 SECTION 3.12. Trustee to Cooperate; Release of Mortgage Files. 2 SECTION 3.13. Documents, Records and Funds in Possession of Master Servicer to be Held for the Trustee. 2 SECTION 3.14. Servicing Compensation. 2 SECTION 3.15. Access to Certain Documentation. 2 SECTION 3.16. Annual Statement as to Compliance. 2 SECTION 3.17. Errors and Omissions Insurance; Fidelity Bonds. 2 SECTION 3.18. The Cap Contracts. 2 i ARTICLE IV DISTRIBUTIONS AND ADVANCES BY THE MASTER SERVICER SECTION 4.01. Advances. 2 SECTION 4.02. Priorities of Distribution. 2 SECTION 4.03. [Reserved]. 2 SECTION 4.04. Allocation of Realized Losses. 2 SECTION 4.05. [Reserved] 2 SECTION 4.06. Monthly Statements to Certificateholders. 2 SECTION 4.07. Determination of Pass-Through Rates for COFI Certificates. 2 SECTION 4.08. Determination of Pass-Through Rates for LIBOR Certificates. 2 SECTION 4.09. Distributions from the Cap Contract Reserve Fund. 2 ARTICLE V THE CERTIFICATES SECTION 5.01. The Certificates. 2 SECTION 5.02. Certificate Register; Registration of Transfer and Exchange of Certificates. 2 SECTION 5.03. Mutilated, Destroyed, Lost or Stolen Certificates. 2 SECTION 5.04. Persons Deemed Owners. 2 SECTION 5.05. Access to List of Certificateholders’ Names and Addresses. 2 SECTION 5.06. Maintenance of Office or Agency. 2 ARTICLE VI THE DEPOSITOR AND THE MASTER SERVICER SECTION 6.01. Respective Liabilities of the Depositor and the Master Servicer. 2 SECTION 6.02. Merger or Consolidation of the Depositor or the Master Servicer. 2 SECTION 6.03. Limitation on Liability of the Depositor, the Sellers, the Master Servicer and Others. 2 SECTION 6.04. Limitation on Resignation of Master Servicer. 2 ARTICLE VII DEFAULT SECTION 7.01. Events of Default. 2 SECTION 7.02. Trustee to Act; Appointment of Successor. 2 SECTION 7.03. Notification to Certificateholders. 2 ARTICLE VIII CONCERNING THE TRUSTEE SECTION 8.01. Duties of Trustee. 2 SECTION 8.02. Certain Matters Affecting the Trustee. 2 SECTION 8.03. Trustee Not Liable for Certificates or Mortgage Loans. 2 SECTION 8.04. Trustee May Own Certificates. 2 SECTION 8.05. Trustee’s Fees and Expenses. 2 SECTION 8.06. Eligibility Requirements for Trustee. 2 SECTION 8.07. Resignation and Removal of Trustee. 2 SECTION 8.08. Successor Trustee. 2 SECTION 8.09. Merger or Consolidation of Trustee. 2 SECTION 8.10. Appointment of Co-Trustee or Separate Trustee. 2 SECTION 8.11. Tax Matters. 2 SECTION 8.12. Monitoring of Significance Percentage. 2 ii ARTICLE IX TERMINATION SECTION 9.01. Termination upon Liquidation or Purchase of all Mortgage Loans. 2 SECTION 9.02. Final Distribution on the Certificates. 2 SECTION 9.03. Additional Termination Requirements. 2 ARTICLE X MISCELLANEOUS PROVISIONS SECTION 10.01. Amendment. 2 SECTION 10.02. Recordation of Agreement; Counterparts. 2 SECTION 10.03. Governing Law. 2 SECTION 10.04. Intention of Parties. 2 SECTION 10.05. Notices. 2 SECTION 10.06. Severability of Provisions. 2 SECTION 10.07. Assignment. 2 SECTION 10.08. Limitation on Rights of Certificateholders. 2 SECTION 10.09. Inspection and Audit Rights. 2 SECTION 10.10. Certificates Nonassessable and Fully Paid. 2 SECTION 10.11. [Reserved] 2 SECTION 10.12. Protection of Assets. 2 ARTICLE XI EXCHANGE ACT REPORTING SECTION 11.01. Filing Obligations. 2 SECTION 11.02. Form 10-D Filings. 2 SECTION 11.03. Form 8-K Filings. 2 SECTION 11.04. Form 10-K Filings. 2 SECTION 11.05. Sarbanes-Oxley Certification. 2 SECTION 11.06. Form 15 Filing. 2 SECTION 11.07. Report on Assessment of Compliance and Attestation. 2 SECTION 11.08. Use of Subservicers and Subcontractors. 2 SECTION 11.09. Amendments. 2 SECTION 11.10. Reconciliation of Accounts. 2 SCHEDULES Schedule I Mortgage Loan Schedule S-I-1 Schedule II-A Representations and Warranties of Countrywide S-II-A-1 Schedule II-B Representations and Warranties of Park Granada S-II-B-1 Schedule II-C Representations and Warranties of Park Monaco Inc. S-II-C-1 Schedule II-D Representations and Warranties of Park Sienna LLC S-II-D-1 Schedule III-A Representations and Warranties of Countrywide as to the Mortgage Loans S-III-A-1 Schedule III-B Representations and Warranties of Countrywide as to the Countrywide Mortgage Loans S-III-B-1 Schedule III-C Representations and Warranties of Park Granada as to the Park Granada Mortgage Loans S-III-C-1 Schedule III-D Representations and Warranties of Park Monaco Inc. as to the Park Monaco Inc. Mortgage Loans S-III-D-1 Schedule III-E Representations and Warranties of Park Sienna LLC as to the Park Sienna LLC Mortgage Loans S-III-E-1 iii Schedule IV Representations and Warranties of the Master Servicer S-IV-1 Schedule V Principal Balance Schedules (if applicable) S-V-1 Schedule VI Form of Monthly Master Servicer Report S-VI-I Schedule VII: Schedule of Available Exchanges of Depositable Certificates for Exchangeable Certificates S-VII-I iv EXHIBITS Exhibit A: Form of Senior Certificate or Exchangeable Certificate (excluding Notional Amount Certificates) A-1 Exhibit B: Form of Subordinated Certificate B-1 Exhibit C-1: Form of Class A-R Certificate C-1-1 Exhibit C-2: [Reserved] C-2-1 Exhibit C-3: [Reserved] C-3-1 Exhibit D: Form of Notional Amount Certificate D-1 Exhibit E: Form of Reverse of Certificates E-1 Exhibit F-1: Form of Initial Certification of Trustee F-1-1 Exhibit F-2: [Reserved] F-2-1 Exhibit G-1: Form of Delay Delivery Certification of Trustee G-1-1 Exhibit G-2: [Reserved] G-2-1 Exhibit H-1: Form of Final Certification of Trustee H-1-1 Exhibit H-2: [Reserved] H-2-1 Exhibit I: Form of Transfer Affidavit I-1 Exhibit J-1: Form of Transferor Certificate (Residual) J-1-1 Exhibit J-2: Form of Transferor Certificate (Private) J-2-1 Exhibit K: Form of Investment Letter [Non-Rule 144A] K-1 Exhibit L-1: Form of Rule 144A Letter L-1-1 Exhibit L-2: Form of ERISA Letter (Covered Certificates) L-2-1 Exhibit M: Form of Request for Release (for Trustee) M-1 Exhibit N: Form of Request for Release of Documents (Mortgage Loan - Paid in Full, Repurchased and Replaced) N-1 Exhibit O: [Reserved] O-1 Exhibit P: [Reserved] P-1 Exhibit Q: The then current version of Standard & Poor’s LEVELS® Version 5.7 Glossary Revised, Appendix E Q-1 Exhibit R: Form of Cap Contract R-1 Exhibit S-1: [Reserved] S-1-1 Exhibit S-2: [Reserved] S-2-1 Exhibit T: [Reserved] T-1 Exhibit U: Monthly Report U-1 Exhibit V-1: Form of Performance Certification (Subservicer) V-1-1 Exhibit V-2: Form of Performance Certification (Trustee) V-2-1 Exhibit W: Form of Servicing Criteria to be Addressed in Assessment of Compliance Statement W-1 Exhibit X: List of Item 1119 Parties X-1 Exhibit Y: Form of Sarbanes-Oxley Certification (Replacement of Master Servicer) Y-1 v THIS POOLING AND SERVICING AGREEMENT, dated as of March 1, 2007, among CWALT, INC., a Delaware corporation, as depositor (the “Depositor”), COUNTRYWIDE HOME LOANS, INC. (“Countrywide”), a New York corporation, as a seller (a “Seller”), PARK GRANADA LLC (“Park Granada”), a Delaware limited liability company, as a seller (a “Seller”), PARK MONACO INC. (“Park Monaco”), a Delaware corporation, as a seller (a “Seller”), PARK SIENNA LLC (“Park Sienna”), a Delaware limited liability company, as a seller (a “Seller”), COUNTRYWIDE HOME LOANS SERVICING LP, a Texas limited partnership, as master servicer (the “Master Servicer”), and THE BANK OF NEW YORK, a banking corporation organized under the laws of the State of New York, as trustee (the “Trustee”). WITNESSETH THAT In consideration of the mutual agreements herein contained, the parties hereto agree as follows: PRELIMINARY STATEMENT The Depositor is the owner of the Trust Fund that is hereby conveyed to the Trustee in return for the Certificates.For federal income tax purposes, the Trustee shall treat the Trust Fund (other than the Pre-Funding Account and the Capitalized Interest Account) as consisting of a trust (the “ES Trust”) beneath which are two real estate mortgage investment conduits (or in the alternative, the “Lower Tier REMIC” and the “Master REMIC”) and shall make all elections as necessary for such treatment.The Lower Tier REMIC will hold all the assets of the Trust Fund (other than the Pre-Funding Account and the Capitalized Interest Account) and will issue several classes of uncertificated Lower Tier REMIC Interests.The Class LTR-A-R Interest is hereby designated as the residual interest in the Lower Tier REMIC and each other Lower Tier REMIC Interest is hereby designated as a regular interest in the Lower Tier REMIC.The Master REMIC will hold all the regular interests in the Lower Tier REMIC and will issue several classes of uncertificated Master REMIC Interests.The Class A-R Interest is hereby designated as the residual interest in the Master REMIC and each other Master REMIC Interest is hereby designated as a regular interest in the Master REMIC.The “latest possible maturity date,” for federal income tax purposes, of all REMIC regular interests created hereby will be the Latest Possible Maturity Date. The ES Trust shall hold the LTR-A-R Interest, the MR-A-R Interest, all Master REMIC regular interests and shall issue the Certificates.Each Certificate, other than the Class A-R Certificate, will represent ownership of one or more of the Master REMIC regular interests held by the ES Trust.The Class A-R Certificate will represent ownership of the LTR-A-R Interest and the MR-A-R Interest, which are, respectively, the sole Classes of REMIC residual interest in each of the Lower Tier REMIC and the Master REMIC. For federal income tax purposes the Trustee shall treat the ES Trust as a Grantor Trust and shall treat each Holder of an ES Trust Certificate as the owner of the individual, underlying assets represented by such ES Trust Certificate.In addition, to the fullest extent possible, ownership of an ES Trust Certificate shall be treated as direct ownership of the individual, underlying assets represented by such ES Trust Certificate for federal income tax reporting purposes. The following table sets forth characteristics of the ES Trust Certificates, together with the minimum denominations and integral multiples in excess thereof in which such Classes shall be issuable (except that one Certificate of each Class of Certificates may be issued in a different amount and, in addition, one Residual Certificate representing the Tax Matters Person Certificate may be issued in a different amount): Class Designation Initial Maximum Class Certificate Balance Pass-Through Rate (per annum) Minimum Denomination Integral Multiples in Excess of Minimum Classes of Master REMIC Interests Represented lass A-1 $70,965,794 5.50% $25,000 $1 MR-A-1 Class A-2 $162,237,909 5.50% $25,000 $1 MR-A-2 Class A-3 $13,603,159 (1) 6.00% $25,000(49) $1(49) MR-A-3-A and MR-A-3-B Class A-4 $21,000,000 (2) $25,000 $1 MR-A-4 Class A-5 $21,000,000(1) (3) $25,000(49) $1(49) MR-A-5 Class A-6 $53,000,000 (4) $25,000 $1 MR-A-6 Class A-7 $53,000,000(1) (5) $25,000(49) $1(49) MR-A-7 Class A-8 $3,500,000 (6) $25,000 $1 MR-A-8 Class A-9 $5,913,816(1) 6.00% $25,000(49) $1(49) MR-A-9 Class A-10 $1,452,000 6.00% $25,000 $1 MR-A-10 Class A-11 $25,000 6.00% $25,000 $1 MR-A-11 Class A-12 $44,450,793 (7) $25,000 $1 MR-A-12 Class A-13 $44,450,793(1) (8) $25,000(49) $1(49) MR-A-13 Class A-14 $149,275,822 (9) $25,000 $1 MR-A-14-A, Class A-15 $149,275,822(1) (10) $25,000(49) $1(49) MR-A-14-B, MR-A-14-C, MR-A-15-A, MR-A-15-B, MR-A-15-C, MR-A-15-D, MR-A-15-E, MR-A-15-F, MR-A-15-G, MR-A-15-H, MR-A-15-I, MR-A-15-J, MR-A-15-K, MR-A-15-L. Class A-16 $24,879,304 (6) $25,000 $1 MR-A-16-A, MR-A-16-B Class A-17 $3,879,600 6.00% $25,000 $1 MR-A-17 Class A-18 $7,408,466 (6) $25,000 $1 MR-A-18 Class A-19 $5,307,409 6.00% $25,000 $1 MR-A-19 Class A-20 $70,965,794 5.75% $25,000 $1 MR-A-1 and MR-A-9-A orMR-A-9-B Class A-21 $70,965,794 6.00% $25,000 $1 MR-A-1, MR-A-9-A andMR-A-9-B Class A-22 $162,237,909 5.75% $25,000 $1 MR-A-2 and MR-A-3-A orMR-A-3-B Class A-23 $162,237,909 6.00% $25,000 $1 MR-A-2, MR-A-3-A andMR-A-3-B Class A-24 $7,408,466 (11) $25,000 $1 MR-A-18 and MR-A-13 Class A-25 $57,166,668 6.00% $25,000 $1 MR-A-12, MR-A-13, MR-A-18, MR-A-19 Class A-26 $174,155,126 6.00% $25,000 $1 MR-A-14-A, MR-A-14-B, MR-A-14-C, MR-A-15-A, MR-A-15-B, MR-A-15-C, MR-A-15-D, MR-A-15-E, MR-A-15-F, MR-A-15-G, MR-A-15-H, MR-A-15-I, MR-A-15-J, MR-A-15-K, MR-A-15-L, MR-A-16-A, MR-A-16-B Class A-27 $3,500,000 (12) $25,000 $1 MR-A-5 and MR-A-8 Class A-28 $24,879,304 (13) $25,000 $1 MR-A-15-A, MR-A-15-B, MR-A-15-C, MR-A-15-D, MR-A-15-E, MR-A-15-F, MR-A-15-G, MR-A-15-H, MR-A-15-I, MR-A-15-J, MR-A-15-K, MR-A-15-L, MR-A-16-A, MR-A-16-B Class A-29 $149,275,822 (14) $25,000 $1 MR-A-14-A, MR-A-15-F Class A-30 $149,275,822(1) (15) $25,000(49) $1(49) MR-A-14-B, MR-A-14-C, MR-A-15-A, MR-A-15-B, MR-A-15-C MR-A-15-D, MR-A-15-E, MR-A-15-G, MR-A-15-H, MR-A-15-I, MR-A-15-J, MR-A-15-K Class A-31 $ 24,879,304 (16) $25,000 $1 MR-A-14-B, MR-A-14-C, MR-A-15-A, MR-A-15-B, MR-A-15-C MR-A-15-D, MR-A-15-E, MR-A-15-G, MR-A-15-H, MR-A-15-I, MR-A-15-J, MR-A-15-K MR-A-16-A, MR-A-16-B Class A-32 $149,275,822 (17) $25,000 $1 MR-A-14-A, MR-A-15-E, MR-A-15-F, Class A-33 $149,275,822(1) (18) $25,000(49) $1(49) MR-A-14-B, MR-A-14-C, MR-A-15-A, MR-A-15-B, MR-A-15-C MR-A-15-D, MR-A-15-G, MR-A-15-H, MR-A-15-I, MR-A-15-J Class A-34 $24,879,304 (19) $25,000 $1 MR-A-14-B, MR-A-14-C, MR-A-15-A, MR-A-15-B, MR-A-15-C MR-A-15-D, MR-A-15-G, MR-A-15-H, MR-A-15-I, MR-A-15-J, MR-A-16-A, MR-A-16-B Class A-35 $149,275,822 (20) $25,000 $1 MR-A-14-A, MR-A-15-D, MR-A-15-E, MR-A-15-F, Class A-36 $149,275,822(1) (21) $25,000(49) $1(49) MR-A-14-B, MR-A-14-C, MR-A-15-A, MR-A-15-B, MR-A-15-C, MR-A-15-G, MR-A-15-H, MR-A-15-I Class A-37 $24,879,304 (22) $25,000 $1 MR-A-14-B, MR-A-14-C, MR-A-15-A, MR-A-15-B, MR-A-15-C, MR-A-15-G, MR-A-15-H, MR-A-15-I, MR-A-16-A, MR-A-16-B Class A-38 $149,275,822 (23) $25,000 $1 MR-A-14-A, MR-A-15-C, MR-A-15-D, MR-A-15-E, MR-A-15-F, Class A-39 $149,275,822(1) (24) $25,000(49) $1(49) MR-A-14-B, MR-A-14-C, MR-A-15-A, MR-A-15-B, MR-A-15-G, MR-A-15-H Class A-40 $24,879,304 (25) $25,000 $1 MR-A-14-B, MR-A-14-C, MR-A-15-A, MR-A-15-B, MR-A-15-G, MR-A-15-H, MR-A-16-A, MR-A-16-B Class A-41 $149,275,822 (26) $25,000 $1 MR-A-14-A, MR-A-15-B, MR-A-15-C, MR-A-15-D, MR-A-15-E, MR-A-15-F Class A-42 $149,275,822(1) (27) $25,000(49) $1(49) MR-A-14-B, MR-A-14-C, MR-A-15-A, MR-A-15-G Class A-43 $24,879,304 (28) $25,000 $1 MR-A-14-B, MR-A-14-C, MR-A-15-A, MR-A-15-G, MR-A-16-A, MR-A-16-B Class A-44 $160,758,577 (29) $25,000 $1 MR-A-14-A, MR-A-14-B, MR-A-14-C, MR-A-16-A Class A-45 $160,758,577(1) (30) $25,000(49) $1(49) MR-A-15-A, MR-A-15-B, MR-A-15-C MR-A-15-D, MR-A-15-E, MR-A-15-F, MR-A-15-G, MR-A-15-H, MR-A-15-I , MR-A-15-J, MR-A-15-K, MR-A-15-L Class A-46 $13,396,549 (31) $25,000 $1 MR-A-15-A, MR-A-15-B, MR-A-15-C MR-A-15-D, MR-A-15-E, MR-A-15-F MR-A-15-G, MR-A-15-H, MR-A-15-I , MR-A-15-J, MR-A-15-K, MR-A-15-L MR-A-16-B Class A-47 $160,758,577 (32) $25,000 $1 MR-A-14-A, MR-A-14-B, MR-A-14-C, MR-A-15-B, MR-A-15-H, MR-A-16-A Class A-48 $160,758,577(1) (33) $25,000(49) $1(49) MR-A-15-A, MR-A-15-C, MR-A-15-D, MR-A-15-E, MR-A-15-F, MR-A-15-G, MR-A-15-I, MR-A-15-J, MR-A-15-K, MR-A-15-L Class A-49 $13,396,549 (34) $25,000 $1 MR-A-15-A, MR-A-15-C, MR-A-15-D, MR-A-15-E, MR-A-15-F, MR-A-15-G, MR-A-15-I, MR-A-15-J, MR-A-15-K, MR-A-15-L, MR-A-16-B Class A-50 $160,758,577 (35) $25,000 $1 MR-A-14-A, MR-A-14-B, MR-A-14-C, MR-A-15-B, MR-A-15-C, MR-A-15-H, MR-A-15-I, MR-A-16-A Class A-51 $160,758,577(1) (36) $25,000(49) $1(49) MR-A-15-A, MR-A-15-D, MR-A-15-E, MR-A-15-F, MR-A-15-G, MR-A-15-J, MR-A-15-K, MR-A-15-L Class A-52 $13,396,549 (37) $25,000 $1 MR-A-15-A, MR-A-15-D, MR-A-15-E, MR-A-15-F, MR-A-15-G, MR-A-15-J, MR-A-15-K, MR-A-15-L, MR-1-16-B Class A-53 $160,758,577 (38) $25,000 $1 MR-A-14-A, MR-A-14-B, MR-A-14-C, MR-A-15-B, MR-A-15-C, MR-A-15-D, MR-A-15-H, MR-A-15-I, MR-A-15-J, MR-A-16-A Class A-54 $160,758,577(1) (39) $25,000(49) $1(49) MR-A-15-A, MR-A-15-E, MR-A-15-F, MR-A-15-G, MR-A-15-K, MR-A-15-L Class A-55 $13,396,549 (40) $25,000 $1 MR-A-15-A, MR-A-15-E, MR-A-15-F, MR-A-15-G, MR-A-15-K, MR-A-15-L, MR-A-16-B Class A-56 $160,758,577 (41) $25,000 $1 MR-A-14-A, MR-A-14-B, MR-A-14-C, MR-A-15-B, MR-A-15-C, MR-A-15-D, MR-A-15-E, MR-A-15-H, MR-A-15-I, MR-A-15-J, MR-A-15-K, MR-A-16-A Class A-57 $160,758,577(1) (42) $25,000(49) $1(49) MR-A-15-A, MR-A-15-F, MR-A-15-G, MR-A-15-L Class A-58 $13,396,549 (43) $25,000 $1 MR-A-15-A, MR-A-15-F, MR-A-15-G, MR-A-15-L, MR-A-16-B Class A-59 $160,758,577 (44) $25,000 $1 MR-A-14-A, MR-A-14-B, MR-A-14-C, MR-A-15-B, MR-A-15-C, MR-A-15-D, MR-A-15-E, MR-A-15-F, MR-A-15-H, MR-A-15-I, MR-A-15-J, MR-A-15-K, MR-A-15-L MR-A-16-A Class A-60 $160,758,577(1) (45) $25,000(49) $1(49) MR-A-15-A, MR-A-15-G Class A-61 $13,396,549 (46) $25,000 $1 MR-A-15-A, MR-A-15-G, MR-A-16-B Class A-62 $9,767,622 6.00% $25,000 MR-A-62 Class X $349,184,509(1) (47) $25,000(49) $1(49) MR-X Class PO $8,184,363 (6) $25,000 $1 MR-PO ClassA-R(48) $100 6.00% (48) (48) LTR-A-R and MR-A-R Class M $13,308,000 6.00% $25,000 $1 MR-M Class B-1 $5,323,000 6.00% $25,000 $1 MR-B-1 Class B-2 $2,661,000 6.00% $25,000 $1 MR-B-2 Class B-3 $1,775,000 6.00% $100,000 $1 MR-B-3 Class B-4 $1,183,000 6.00% $100,000 $1 MR-B-4 Class B-5 $887,548 6.00% $100,000 $1 MR-B-5 2 (1) This Class will be a Class of Notional Amount Certificates, will have no Class Certificate Balance and will bear interest on its Notional Amount. (2) The Pass-Through Rate on the Class A-4 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to LIBOR plus 0.50%, subject to a maximum and minimum Pass-Through Rate of 7.00% and 0.50% per annum, respectively.The Pass-Through Rate for the Class A-4 Certificates for the Interest Accrual Period for the first Distribution Date is 5.82% per annum. (3) The Pass-Through Rate on the Class A-5 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 6.50% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 6.50% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-5 Certificates during the initial Interest Accrual Period is 1.18% per annum. (4) The Pass-Through Rate on the Class A-6 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to LIBOR plus 0.60%, subject to a maximum and minimum Pass-Through Rate of 6.00% and 0.60% per annum, respectively.The Pass-Through Rate for the Class A-6 Certificates for the Interest Accrual Period for the first Distribution Date is 5.92% per annum. (5) The Pass-Through Rate on the Class A-7 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 5.40% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 5.40% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-7 Certificates during the initial Interest Accrual Period is 0.08% per annum. (6) This Class of Certificates are Principal Only Certificates and will not receive any distributions of interest. (7) The Pass-Through Rate on the Class A-12 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to LIBOR plus 0.35%, subject to a maximum and minimum Pass-Through Rate of 7.00% and 0.35% per annum, respectively.The Pass-Through Rate for the Class A-12 Certificates for the Interest Accrual Period for the first Distribution Date is 5.67% per annum. (8) The Pass-Through Rate on the Class A-13 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 6.65% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 6.65% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-13 Certificates during the initial Interest Accrual Period is 1.33% per annum. (9) The Pass-Through Rate on the Class A-14 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to LIBOR plus 0.30%, subject to a maximum and minimum Pass-Through Rate of 7.00% and 0.30% per annum, respectively.The Pass-Through Rate for the Class A-14 Certificates for the Interest Accrual Period for the first Distribution Date is 5.62% per annum. 3 (10) The Pass-Through Rate on the Class A-15 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 6.70% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 6.70% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-15 Certificates during the initial Interest Accrual Period is 1.38% per annum. (11) The Pass-Through Rate on the Class A-24 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 39.89999731% minus the product of (a) 5.99999960 and (b) LIBOR, subject to a maximum and minimum Pass-Through Rate of 39. 89999731% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-24 Certificates during the initial Interest Accrual Period is 7.97999944% per annum. (12) The Pass-Through Rate on the Class A-27 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 39.00% minus the product of (a) 6.00 and (b) LIBOR, subject to a maximum and minimum Pass-Through Rate of 39.00% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-27 Certificates during the initial Interest Accrual Period is 7.08% per annum. (13) The Pass-Through Rate on the Class A-28 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 40.19999946% minus the product of (a) 5.99999992 and (b) LIBOR, subject to a maximum and minimum Pass-Through Rate of 40.19999946% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-28 Certificates during the initial Interest Accrual Period is 8.27999989% per annum. (14) The Pass-Through Rate on the Class A-29 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to LIBOR plus 0.31%, subject to a maximum and minimum Pass-Through Rate of 7.00% and 0.31% per annum, respectively.The Pass-Through Rate for the Class A-29 Certificates for the Interest Accrual Period for the first Distribution Date is 5.63% per annum. (15) The Pass-Through Rate on the Class A-30 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 6.69% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 6.69% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-30 Certificates during the initial Interest Accrual Period is 1.37% per annum. (16) The Pass-Through Rate on the Class A-31 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 40.139999540% minus the product of (a) 5.99999992 and (b) LIBOR, subject to a maximum and minimum Pass-Through Rate of 40.139999540% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-31 Certificates during the initial Interest Accrual Period is 8.21999997% per annum. (17) The Pass-Through Rate on the Class A-32 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to LIBOR plus 0.32%, subject to a maximum and minimum Pass-Through Rate of 7.00% and 0.32% per annum, respectively.The Pass-Through Rate for the Class A-32 Certificates for the Interest Accrual Period for the first Distribution Date is 5.64% per annum. 4 (18) The Pass-Through Rate on the Class A-33 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 6.68% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 6.68% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-33 Certificates during the initial Interest Accrual Period is 1.36% per annum. (19) The Pass-Through Rate on the Class A-34 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 40.079999954% minus the product of (a) 5.99999992 and (b) LIBOR, subject to a maximum and minimum Pass-Through Rate of 40.07999954% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-34 Certificates during the initial Interest Accrual Period is 8.15999997% per annum. (20) The Pass-Through Rate on the Class A-35 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to LIBOR plus 0.33%, subject to a maximum and minimum Pass-Through Rate of 7.00% and 0.33% per annum, respectively.The Pass-Through Rate for the Class A-35 Certificates for the Interest Accrual Period for the first Distribution Date is 5.65% per annum. (21) The Pass-Through Rate on the Class A-36 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 6.67% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 6.67% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-33 Certificates during the initial Interest Accrual Period is 1.35% per annum. (22) The Pass-Through Rate on the Class A-36 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 40.019999954% minus the product of (a) 5.99999992 and (b) LIBOR, subject to a maximum and minimum Pass-Through Rate of 40.07999954% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-34 Certificates during the initial Interest Accrual Period is 8.09999997% per annum. (23) The Pass-Through Rate on the Class A-38 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to LIBOR plus 0.34%, subject to a maximum and minimum Pass-Through Rate of 7.00% and 0.34% per annum, respectively.The Pass-Through Rate for the Class A-38 Certificates for the Interest Accrual Period for the first Distribution Date is 5.66% per annum. (24) The Pass-Through Rate on the Class A-39 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to f 6.66% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 6.66% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-39 Certificates during the initial Interest Accrual Period is 1.34% per annum. (25) The Pass-Through Rate on the Class A-40 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 39.959999954% minus the product of (a) 5.99999992 and (b) LIBOR, subject to a maximum and minimum Pass-Through Rate of 39.95999954% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-40 Certificates during the initial Interest Accrual Period is 8.03999997% per annum. 5 (26) The Pass-Through Rate on the Class A-41 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to LIBOR plus 0.35%, subject to a maximum and minimum Pass-Through Rate of 7.00% and 0.35% per annum, respectively.The Pass-Through Rate for the Class A-41 Certificates for the Interest Accrual Period for the first Distribution Date is 5.67% per annum. (27) The Pass-Through Rate on the Class A-42 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 6.65% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 6.65% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-42 Certificates during the initial Interest Accrual Period is 1.33% per annum. (28) The Pass-Through Rate on the Class A-43 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 39.859999954% minus the product of (a) 5.99999992 and (b) LIBOR, subject to a maximum and minimum Pass-Through Rate of 39.85999954% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-43 Certificates during the initial Interest Accrual Period is 7.97999997% per annum. (29) The Pass-Through Rate on the Class A-44 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to LIBOR plus 0.40%, subject to a maximum and minimum Pass-Through Rate of 6.50% and 0.40% per annum, respectively.The Pass-Through Rate for the Class A-44 Certificates for the Interest Accrual Period for the first Distribution Date is 5.72% per annum. (30) The Pass-Through Rate on the Class A-45 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 6.10% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 6.10% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-45 Certificates during the initial Interest Accrual Period is 0.78% per annum. (31) The Pass-Through Rate on the Class A-46 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 73.199999540% minus the product of (a) 11.99999918 and (b) LIBOR, subject to a maximum and minimum Pass-Through Rate of 73.199999540% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-46 Certificates during the initial Interest Accrual Period is 9.35999976% per annum. (32) The Pass-Through Rate on the Class A-47 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to LIBOR plus 0.41%, subject to a maximum and minimum Pass-Through Rate of 6.50% and 0.41% per annum, respectively.The Pass-Through Rate for the Class A-47 Certificates for the Interest Accrual Period for the first Distribution Date is 5.73% per annum. (33) The Pass-Through Rate on the Class A-48 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 6.09% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 6.09% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-48 Certificates during the initial Interest Accrual Period is 0.77% per annum. 6 (34) The Pass-Through Rate on the Class A-49 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 73.079999541% minus the product of (a) 11.99999918 and (b) LIBOR, subject to a maximum and minimum Pass-Through Rate of 73.079999541% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-49 Certificates during the initial Interest Accrual Period is 9.23999977% per annum. (35) The Pass-Through Rate on the Class A-50 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to LIBOR plus 0.42%, subject to a maximum and minimum Pass-Through Rate of 6.50% and 0.42% per annum, respectively.The Pass-Through Rate for the Class A-50 Certificates for the Interest Accrual Period for the first Distribution Date is 5.74% per annum. (36) The Pass-Through Rate on the Class A-51 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 6.08% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 6.08% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-51 Certificates during the initial Interest Accrual Period is 0.76% per annum. (37) The Pass-Through Rate on the Class A-52 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 72.959999541% minus the product of (a) 11.99999918 and (b) LIBOR, subject to a maximum and minimum Pass-Through Rate of 72.959999541% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-52 Certificates during the initial Interest Accrual Period is 9.11999996% per annum. (38) The Pass-Through Rate on the Class A-53 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to LIBOR plus 0.43%, subject to a maximum and minimum Pass-Through Rate of 6.50% and 0.43% per annum, respectively.The Pass-Through Rate for the Class A-53 Certificates for the Interest Accrual Period for the first Distribution Date is 5.75% per annum. (39) The Pass-Through Rate on the Class A-54 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 6.07% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 6.07% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-54 Certificates during the initial Interest Accrual Period is 0.75% per annum. (40) The Pass-Through Rate on the Class A-55 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 72.839999542% minus the product of (a) 11.99999918 and (b) LIBOR, subject to a maximum and minimum Pass-Through Rate of 72.839999542% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-55 Certificates during the initial Interest Accrual Period is 8.99999978% per annum. (41) The Pass-Through Rate on the Class A-56 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to LIBOR plus 0.44%, subject to a maximum and minimum Pass-Through Rate of 6.50% and 0.44% per annum, respectively.The Pass-Through Rate for the Class A-56 Certificates for the Interest Accrual Period for the first Distribution Date is 5.76% per annum. 7 (42) The Pass-Through Rate on the Class A-57 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 6.06% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 6.06% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-57 Certificates during the initial Interest Accrual Period is 0.74% per annum. (43) The Pass-Through Rate on the Class A-58 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 72.871999543% minus the product of (a) 11.99999918 and (b) LIBOR, subject to a maximum and minimum Pass-Through Rate of 72.871999543% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-58 Certificates during the initial Interest Accrual Period is 8.87999979% per annum. (44) The Pass-Through Rate on the Class A-59 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to LIBOR plus 0.45%, subject to a maximum and minimum Pass-Through Rate of 6.50% and 0.45% per annum, respectively.The Pass-Through Rate for the Class A-59 Certificates for the Interest Accrual Period for the first Distribution Date is 5.77% per annum. (45) The Pass-Through Rate on the Class A-60 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 6.05% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 6.05% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-60 Certificates during the initial Interest Accrual Period is 0.73% per annum. (46) The Pass-Through Rate on the Class A-61 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 72.599999544% minus the product of (a) 11.99999918 and (b) LIBOR, subject to a maximum and minimum Pass-Through Rate of 72.599999544% and 0.00% per annum, respectively.The Pass-Through Rate for the Class A-61 Certificates during the initial Interest Accrual Period is 8.75999980% per annum. (47) The Pass-Through Rate for the Class X Certificates for the Interest Accrual Period for any Distribution Date will be equal to the excess of (a) the weighted average of the Adjusted Net Mortgage Rates of the Non-Discount Mortgage Loans, weighted on the basis of the Stated Principal Balance thereof as of the Due Date in the preceding calendar month (after giving effect to Principal Prepayments received in the Prepayment Period related to such prior Due Date), over (b) 6.00%.The Pass-Through Rate for the Class X Certificates for the Interest Accrual Period for the first Distribution Date is 0.471091% per annum. (48) The Class A-R Certificates represent the sole Class of residual interest in the Master REMIC and in Lower Tier REMIC.The ClassA-R Certificate shall be issued by the ES Trust as two separate certificates, one with an initial Certificate Balance of $99.99 and the Tax Matters Person Certificate with an initial Certificate Balance of $0.01. (49) Minimum denomination is based on the Notional Amount of such Class. 8 The following table specifies the class designation, interest rate, and principal amount for each class of Master REMIC Interest: Master REMIC Interest Initial Principal Balance Interest Rate Possible Corresponding ES Trust Certificates MR-A-1 $70,965,794 6.00% Class A-1, Class A-20, Class A-21 MR-A-2 $162,237,909 5.50% Class A-2, Class A-22, Class A-23 MR-A-3-A $6,801,580 6.00% Class A-3, Class A-22, Class A-23 MR-A-3-B $6,801,579 6.00% Class A-3, Class A-23 MR A-4 $21,000,000 (2) Class A-4 MR-A-5 $21,000,000 (1) (3) Class A-5, Class A-27 MR-A-6 $53,000,000 (4) Class A-6 MR-A-7 $53,000,000 (1) (5) Class A-7 MR-A-8 $3,500,000 (6) Class A-8, Class A-27 MR-A-9-A $2,956,908 6.00% Class A-9, Class A-20, Class A-21 MR-A-9-B $2,956,908 6.00% Class A-9, Class A-20, Class A-21 MR-A-10 $1,425,000 6.00% Class A-10 MR-A-11 $25,000 6.00% Class A-11 MR-A-12 $44,450,793 (7) Class A-12, Class A-25 MR-A-13 $44,450,793 (1) (8) Class A-13, Class A-24, Class A-25 MR-A-14-A $149,275,822 (9) Class A-14, Class A-26, Class A-29, Class A-32, Class A-35, Class A-38, Class A-41, Class A-44, Class A-47, Class A-50, Class A-53, Class A-56, Class A-59. MR-A-14-B $149,275,822(1) (10) Class A-14, Class A-26, Class A-30, Class A-31, Class A-33, Class A-34, Class A-36, Class A-37, Class A-39, Class A-40, Class A-42, Class A-43, Class A-44, Class A-47, Class A-50, Class A-53, Class A-56, Class A-59. MR-A-14-C $149,275,822(1) (11) Class A-14, Class A-26, Class A-30, Class A-31, Class A-33, Class A-34, Class A-36, Class A-37, Class A-39, Class A-40, Class A-42, Class A-43, Class A-44, Class A-47, Class A-50, Class A-53, Class A-56, Class A-59. MR-A-15-A $149,275,822(1) (12) Class A-15, Class A-26, Class A-28, Class A-30, Class A-31, Class A-33, Class A-34, Class A-36, Class A-37, Class A-39, Class A-40, Class A-42, Class A-43, Class A-45, Class A-46, Class A-48, Class A-49, Class A-51, Class A-52, Class A-54, Class A-55, Class A-57, Class A-58, Class A-60, Class A-61 MR-A-15-B $149,275,822(1) (13) Class A-15, Class A-26, Class A-28, Class A-30, Class A-31, Class A-33, Class A-34, Class A-36, Class A-37, Class A-39, Class A-40, Class A-41, Class A-45, Class A-46, Class A-47, Class A-50, Class A-53, Class A-56, Class A-59. MR-A-15-C $149,275,822(1) (14) Class A-15, Class A-26, Class A-28, Class A-30, Class A-31, Class A-33, Class A-34, Class A-36, Class A-37, Class A-39, Class A-40, Class A-41, Class A-45, Class A-46, Class A-47, Class A-50, Class A-53, Class A-56, Class A-59. MR-A-15-D $149,275,822(1) (15) Class A-15, Class A-26, Class A-28, Class A-30, Class A-31, Class A-33, Class A-34, Class A-35, Class A-38, Class A-41, Class A-45, Class A-46, Class A-48, Class A-49, Class A-51, Class A-52, Class A-53, Class A-56, Class A-59. MR-A-15-E $149,275,822(1) (16) Class A-15, Class A-26, Class A-28, Class A-30, Class A-31, Class A-32, Class A-35, Class A-38, Class A-41, Class A-45, Class A-46, Class A-48, Class A-49, Class A-51, Class A-52, Class A-54, Class A-55, Class A-56, Class A-59. MR-A-15-F $149,275,822(1) (17) Class A-15, Class A-26, Class A-28, Class A-29, Class A-32, Class A-35, Class A-38, Class A-41, Class A-45, Class A-46, Class A-48, Class A-49, Class A-51, Class A-52, Class A-54, Class A-55, Class A-57, Class A-58, Class A-59. MR-A-15-G $149,275,822(1) (18) Class A-15, Class A-26, Class A-28, Class A-30, Class A-31, Class A-33, Class A-34, Class A-36, Class A-37, Class A-40, Class A-42, Class A-43, Class A-45, Class A-46, Class A-48, Class A-49, Class A-51, Class A-52, Class A-54, Class A-55, Class A-57, Class A-58, Class A-60, Class A-61. MR-A-15-H $149,275,822(1) (19) Class A-15, Class A-26, Class A-28, Class A-30, Class A-31, Class A-33, Class A-34, Class A-36, Class A-37, Class A-39, Class A-40, Class A-45, Class A-46, Class A-47, Class A-50, Class A-53, Class A-56, Class A-59. MR-A-15-I $149,275,822(1) (20) Class A-15, Class A-26, Class A-28, Class A-30, Class A-31, Class A-33, Class A-34, Class A-36, Class A-37, Class A-45, Class A-46, Class A-48, Class A-49, Class A-50, Class A-53, Class A-56, Class A-59. MR-A-15-J $149,275,822(1) (21) Class A-15, Class A-26, Class A-28, Class A-30, Class A-31, Class A-33, Class A-34, Class A-45, Class A-46, Class A-48, Class A-49, Class A-51, Class A-52, Class A-53, Class A-56, Class A-59. MR-A-15-K $149,275,822(1) (22) Class A-15, Class A-26, Class A-28, Class A-30, Class A-31, Class A-45, Class A-46, Class A-48, Class A-49, Class A-51, Class A-52, Class A-54, Class A-55, Class A-56, Class A-59. MR-A-15-L $149,275,822(1) (23) Class A-15, Class A-26, Class A-28, Class A-45, Class A-46, Class A-48, Class A-49, Class A-51, Class A-52, Class A-54, Class A-55, Class A-57, Class A-58, Class A-59. MR-A-16-A $11,482,775 (6) Class A-16, Class A-26, Class A-28, Class A-31, Class A-34, Class A-37, Class A-40, Class A-43, Class A-44, Class A-47, Class A-50, Class A-53, Class A-56, Class A-59 MR-A-16-B $13,396,549 (6) Class A-16, Class A-26, Class A-28, Class A-31, Class A-34, Class A-37, Class A-40, Class A-43, Class A-46, Class A-49, Class A-52, Class A-55, Class A-58, Class A-61 MR-A-17 $3,879,600 6.00% Class A-17 MR-A-18 $7,408,466 (6) Class A-18 MR-A-19 $5,307,409 6.00% Class A-19 MR-A-62 $9,767,622 6.00% Class A-62 MR-X (24) (25) Class X MR-PO $8,184,509 (6) Class PO MR-M $13,308,000 6.00% Class M MR-B-1 $5,323,000 6.00% Class B-1 MR-B-2 $2,661,000 6.00% Class B-2 MR-B-3 $1,775,000 6.00% Class B-3 MR-B-4 $1,183,000 6.00% Class B-4 MR-B-5 $887,548 6.00% Class B-5 MR-A-R (26) $100 6.00% A-R 9 (1) This Class of Master REMIC Interest will pays no principal. (2) The Class MR-A-4 Master REMIC Interests will bear interest during each Interest Accrual Period at a per annum rate of LIBOR plus 0.50%, subject to a maximum and minimum Pass-Through Rate of 7.00% and 0.50% per annum, respectively.The Pass-Through Rate for the Class MR-A-4 Master REMIC Interests for the Interest Accrual Period for the first Distribution Date is 5.82% per annum. (3) The Class MR-A-5 Master REMIC Interests will bear interest during each Interest Accrual Period at a per annum rate of6.50% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 6.50% and 0.00% per annum, respectively.The Pass-Through Rate for the Class MR-A-5 Master REMIC Interests during the initial Interest Accrual Period is 1.18% per annum. (4) The Class MR-A-6 Master REMIC Interests will bear interest during each Interest Accrual Period at a per annum rate of LIBOR plus 0.60%, subject to a maximum and minimum Pass-Through Rate of 6.00% and 0.60% per annum, respectively.The Pass-Through Rate for the MR-A-6 Master REMIC Interests for the Interest Accrual Period for the first Distribution Date is 5.92% per annum. (5) The Class MR-A-7 Master REMIC Interests will bear interest during each Interest Accrual Period at a per annum rate of 5.40% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 5.40% and 0.00% per annum, respectively.The Pass-Through Rate for the Class MR-A-7 Master REMIC Interests during the initial Interest Accrual Period is 0.08% per annum. (6) These Master REMIC Interests are principal only interests and will not receive any distributions of interest. (7) The Class MR-A-12 Master REMIC Interests will bear interest during each Interest Accrual Period at a per annum rate of LIBOR plus 0.35%, subject to a maximum and minimum Pass-Through Rate of 7.00% and 0.35% per annum, respectively.The Pass-Through Rate for the MR-A-12 Master REMIC Interestsfor the Interest Accrual Period for the first Distribution Date is 5.67% per annum. (8) The Class MR-A-13 Master REMIC Interests will bear interest during each Interest Accrual Period at a per annum rate of 6.65% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 6.65% and 0.00% per annum, respectively.The Pass-Through Rate for the MR-A-13 Master REMIC Interests during the initial Interest Accrual Period is 1.33% per annum. (9) The MR- A-14-AMaster REMIC Interests will bear interest during each Interest Accrual Period at a per annum rate of LIBOR plus 0.30%, subject to a maximum Pass-Through Rate of 7.00%. 10 (10) The MR- A-14-BMaster REMIC Interests will bear interest during each Interest Accrual Period at a per annum rate equal to the excess of (a) LIBOR + .40%, subject to a maximum rate of 7.00%, over (b) LIBOR + .30%, subject to a maximum rate of 7.00%. (11) The MR- A-14-CMaster REMIC Interests will bear interest during each Interest Accrual Period at a per annum rate equal to (a) LIBOR + .40%, subject to a maximum rate of 7.00% divided by (b) 13. (12) The Class MR-A-15-A Master REMIC Interests will bear interest during each Interest Accrual Period at a per annum rate of6.05% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 6.05% and 0.00% per annum. (13) The MR- A-15-BMaster REMIC Interests will bear interest during each Interest Accrual Period at a per annum rate equal to the excess of (a) 6.06%, minus LIBOR, subject to a minimum rate of 0.00%,over (b) 6.05% minus LIBOR, subject to a minimum rate of 0.00%. (14) The MR- A-15-CMaster REMIC Interests will bear interest during each Interest Accrual Period at a per annum rate equal to the excess of (a) 6.07%, minus LIBOR, subject to a minimum rate of 0.00%,over (b) 6.06% minus LIBOR, subject to a minimum rate of 0.00%. (15) The MR- A-15-DMaster REMIC Interests will bear interest during each Interest Accrual Period at a per annum rate equal to the excess of (a) 6.08%, minus LIBOR, subject to a minimum rate of 0.00%,over (b) 6.07% minus LIBOR, subject to a minimum rate of 0.00%. (16) The MR- A-15-EMaster REMIC Interests will bear interest during each Interest Accrual Period at a per annum rate equal to the excess of (a) 6.09%, minus LIBOR, subject to a minimum rate of 0.00%,over (b) 6.08% minus LIBOR, subject to a minimum rate of 0.00%. (17) The MR- A-15-FMaster REMIC Interests will bear interest during each Interest Accrual Period at a per annum rate equal to the excess of (a) 6.10%, minus LIBOR, subject to a minimum rate of 0.00%,over (b) 6.09% minus LIBOR, subject to a minimum rate of 0.00%. (18) The MR- A-15-GMaster REMIC Interests will bear interest during each Interest Accrual Period at a per annum rate equal to (a) 6.05%, minus LIBOR, subject to a minimum rate of 0.00%,divided by (b) 13. (19) The MR- A-15-HMaster REMIC Interests will bear interest during each Interest Accrual Period at a per annum rate equal to (a) the excess of (i) 6.06%, minus LIBOR, subject to a minimum rate of 0.00%,over (ii) 6.05% minus LIBOR, subject to a minimum rate of 0.00%, divided by (b) 13 (20) The MR- A-15-IMaster REMIC Interests will bear interest during each Interest Accrual Period at a per annum rate equal to (a) the excess of (i) 6.07%, minus LIBOR, subject to a minimum rate of 0.00%,over (ii) 6.06% minus LIBOR, subject to a minimum rate of 0.00%, divided by (b) 13. 11 (21) The MR- A-15-JMaster REMIC Interests will bear interest during each Interest Accrual Period at a per annum rate equal to (a) the excess of (i) 6.08%, minus LIBOR, subject to a minimum rate of 0.00%,over (ii) 6.07% minus LIBOR, subject to a minimum rate of 0.00%, divided by (b) 13. (22) The MR- A-15-K Master REMIC Interests will bear interest during each Interest Accrual Period at a per annum rate equal to (a) the excess of (i) 6.09%, minus LIBOR, subject to a minimum rate of 0.00%,over (ii) 6.08% minus LIBOR, subject to a minimum rate of 0.00%, divided by (b) 13. (23) The MR- A-15-LMaster REMIC Interests will bear interest during each Interest Accrual Period at a per annum rate equal to (a) the excess of (i) 6.10%, minus LIBOR, subject to a minimum rate of 0.00%,over (ii) 6.09% minus LIBOR, subject to a minimum rate of 0.00%, divided by (b) 13. (24) This class of Master REMIC Interest pays no principal. (25) The MR-X Master REMIC Interest is entitled to receive on each Distribution Date all amounts payable with respect to the LTR-X Lower Tier REMIC Interest. (26) The Class MTR-A-R Master REMIC Interest represents the sole Class of residual interest in the Master REMIC. The following table specifies the class designation, interest rate, and principal amount for each class of Lower Tier REMIC Interests. Lower Tier REMIC Interest Designation Initial Principal Balance Interest Rate Corresponding Master REMIC Interest LTR-A-1 $70,965,794 6.00% MR-A-1 LTR-A-2 $162,237,909 5.50% MR-A-2 LTR-A-3-A $6,801,580 6.00% MR-A-3-B LTR-A-3-B $6,801,579 6.00% MR-A-3-A LTR-A-4 $21,000,000 7.00% MR A-4, MR-A-5 (1) LTR-A-6 $53,000,000 6.00% MR-A-6, MR-A-7 (2) LTR-A-8 $3,500,000 (3) MR-A-8 LTR-A-9-A $2,956,908 6.00% MR-A-9-A LTR-A-9-B $2,956,908 6.00% MR-A-9-B LTR-A-10 $1,425,000 6.00% MR-A-10 LTR-A-10 $25,000 6.00% MR-A-11 LTR-A-12 $44,450,793 7.00% MR-A-12, MR-A-13 (4) LTR-A-14 $149,275,822 7.00% MR-A-14-A, MR-A-14-B, MR-A-14-C, MR-A-15-A, MR-A-15-B, MR-A-15-C, MR-A-15-D, MR-A-15-E, MR-A-15-F, MR-A-15-G, MR-A-15-H, MR-A-15-I, MR-A-15-J, MR-A-15-K, MR-A-15-L (5) LTR-A-16-A $11,482,775 (3) MR-A-16-A LTR-A-16-B $13,396,549 (3) MR-A-16-B LTR-A-17 $3,879,600 6.00% MR-A-17 LTR-A-18 $7,408,466 (3) MR-A-18 LTR-A-19 $5,307,409 6.00% MR-A-19 LTR-X (6) (7) MR-X LTR-$100 $100 5.75% MR-A-R LTR-PO $8,184,509 () MR-PO LTR-M $13,308,000 6.00% MR-M LTR-B-1 $5,323,000 6.00% MR-B-1 LTR-B-2 $2,661,000 6.00% MR-B` LTR-B-3 $1,775,000 6.00% MR-B-3 LTR-B-4 $1,183,000 6.00% MR-B-4 LTR-B-5 $887,548 6.00% MR-B-5 LTR-A-R (8) (8) N/A (1) For each Distribution Date, the Class MR-A-5 Master REMIC Interest is entitled to a specified portion of the interest payable on the Class LTR-A-4 Lower Tier REMIC Interest.Specifically, for each Distribution Date, the Class MR-A-5 Master REMIC Interest is entitled to a specified portion of the interest payable on the Class LTR-A-4 Lower Tier REMIC Interest at a per annum rate equal to 6.50% minus LIBOR but not less than 0.00%. (2) For each Distribution Date, the Class MR-A-7 Master REMIC Interest is entitled to a specified portion of the interest payable on the Class LTR-A-6 Lower Tier REMIC Interest.Specifically, for each Distribution Date, the Class MR-A-7 Master REMIC Interest is entitled to a specified portion of the interest payable on the Class LTR-A-6 Lower Tier REMIC Interest at a per annum rate equal to 5.40% minus LIBOR but not less than 0.00%. (3) This Class of Lower Tier REMIC Interest does not pay any interest. (4) For each Distribution Date, the Class MR-A-13 Master REMIC Interest is entitled to a specified portion of the interest payable on the Class LTR-A-12 Lower Tier REMIC Interest.Specifically, for each Distribution Date, the Class MR-A-13 Master REMIC Interest is entitled to a specified portion of the interest payable on the Class LTR-A-12 Lower Tier REMIC Interest at a per annum rate equal to 6.65% minus LIBOR but not less than 0.00%. 12 (5) For each Distribution Date, each of the Class MR-A-14-B, Class MR-A-14-C, MR-A-15-A, MR-A-15-B, MR-A-15-C, MR-A-15-D, MR-A-15-E, MR-A-15-F, MR-A-15-G, MR-A-15-H, MR-A-15-I, MR-A-15-J, MR-A-15-K and MR-A-15-L Master REMIC Interests is entitled to a specified portion of the interest payable on the Class LTR-A-14 Lower Tier REMIC Interests.Specifically, for each Distribution Date, the Class MR-A-14-B, Class MR-A-14-C, MR-A-15-A, MR-A-15-B, MR-A-15-C, MR-A-15-D, MR-A-15-E, MR-A-15-F, MR-A-15-G, MR-A-15-H, MR-A-15-I, MR-A-15-J, MR-A-15-K and MR-A-15-L Master REMIC Interests are entitled to specified portions of the interest payable on the Class LTR-A-14 Lower Tier REMIC Interest at a per annum rate equal to, respectively, : (I) the excess of (a) LIBOR + .40%, subject to a maximum rate of 7.00%, over (b) LIBOR + .30%, subject to a maximum rate of 7.00%; (II) (a) LIBOR + .40%, subject to a maximum rate of 7.00% divided by (b) 13; (III) 6.05% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 6.05% and 0.00% per annum; (IV) the excess of (a) 6.06%, minus LIBOR, subject to a minimum rate of 0.00%,over (b) 6.05% minus LIBOR, subject to a minimum rate of 0.00% (V) the excess of (a) 6.07%, minus LIBOR, subject to a minimum rate of 0.00%,over (b) 6.06% minus LIBOR, subject to a minimum rate of 0.00%; (VI) the excess of (a) 6.08%, minus LIBOR, subject to a minimum rate of 0.00%,over (b) 6.07% minus LIBOR, subject to a minimum rate of 0.00%; (VII) the excess of (a) 6.09%, minus LIBOR, subject to a minimum rate of 0.00%,over (b) 6.08% minus LIBOR, subject to a minimum rate of 0.00%; (VIII) the excess of (a) 6.10%, minus LIBOR, subject to a minimum rate of 0.00%,over (b) 6.09% minus LIBOR, subject to a minimum rate of 0.00%; (IX) (a) 6.05%, minus LIBOR, subject to a minimum rate of 0.00%,divided by (b) 13; (X) (a) the excess of (i) 6.06%, minus LIBOR, subject to a minimum rate of 0.00%,over (ii) 6.05% minus LIBOR, subject to a minimum rate of 0.00%, divided by (b) 13; (XI) (a) the excess of (i) 6.07%, minus LIBOR, subject to a minimum rate of 0.00%,over (ii) 6.06% minus LIBOR, subject to a minimum rate of 0.00%, divided by (b) 13; (XII) (a) the excess of (i) 6.08%, minus LIBOR, subject to a minimum rate of 0.00%,over (ii) 6.07% minus LIBOR, subject to a minimum rate of 0.00%, divided by (b) 13; (XIII) (a) the excess of (i) 6.09%, minus LIBOR, subject to a minimum rate of 0.00%,over (ii) 6.08% minus LIBOR, subject to a minimum rate of 0.00%, divided by (b) 13; and (XIV) (a) the excess of (i) 6.10%, minus LIBOR, subject to a minimum rate of 0.00%,over (ii) 6.09% minus LIBOR, subject to a minimum rate of 0.00%, divided by (b) 13. (6) This Class of Lower Tier REMIC Interest does not pay any principal. (7) This Class of Lower Tier REMIC Interest is entitled to receive on each Distribution Date a specified portion of the interest payable on the Non-Discount Mortgage Loans.Specifically, for each related Distribution Date, this Class of Lower Tier REMIC Interest is entitled to interest accruals on each Non-Discount Mortgage Loan in excess of an Adjusted Net Mortgage Rate of 6.00% per annum. (8) The Class LTR-A-R Lower Tier REMIC Interest is the sole class of residual interest in the Lower Tier REMIC.It does not pay any interest or principal. 13 On each Distribution Date, interest shall be payable on the Lower Tier REMIC Interests according the formulas described above, and principal, Realized Losses and Subsequent Recoveries shall be allocated among the Lower Tier REMIC Interests in the same manner that such items are allocated among their corresponding Certificate Classes. The foregoing REMIC structure is intended to cause all of the cash from the Mortgage Loans to flow through to the Master REMIC as cash flow on a REMIC regular interest, without creating any shortfall-actual or potential (other than for credit losses) to any REMIC regular interest. 14 Set forth below are designations of Classes or Components of Certificates and other defined terms to the categories used herein: Accretion Directed Certificates Class A-6, Class A-10, Class A-12 and Class A-18 Certificates. Accretion Directed Components None. Accrual Certificates Class A-10, Class A-11 and Class A-19 Certificates. Accrual Components. None. Book-Entry Certificates. All Classes of Certificates other than the Physical Certificates. COFI Certificates. None. Combined Certificates None. Component Certificates. None. Components. For purposes of calculating distributions of principal and/or interest, the Component Certificates, if any, will be comprised of multiple payment components having the designations, Initial Component Balances or Notional Amounts, as applicable, and Pass-Through Rates set forth below: Designation Initial Component Balance Pass-Through Rate N/A N/A N/A Delay Certificates All interest-bearing Classes of Certificates other than the Non-Delay Certificates, if any. Depositable Certificates Class A-1, Class A-2, Class A-3, Class A-5, Class A-8, Class A-9, Class A-12, Class A-13, Class A-14, Class A-15, Class A-16, Class A-18 and Class A-19 Certificates. ERISA-Restricted Certificates. The Residual Certificates and Private Certificates; until an ERISA-Qualifying Underwriting has occurred with respect to such Class, the Class PO and Class X Certificates; and any Certificate of a Class that does not have or no longer has a rating of at least BBB- or its equivalent from at least one Rating Agency. Exchangeable Certificates Class A-20, Class A-21, Class A-22, Class A-23, Class A-24, Class A-25, Class A-26, Class A-27, Class A-28, Class A-29, Class A-30, Class A-31, Class A-32, Class A-33, Class A-34, Class A-35, Class A-36, Class A-37, Class A-38, Class A-39, Class A-40, Class A-41, Class A-42, Class A-43, Class A-44, Class A-45, Class A-46, Class A-47, Class A-48, Class A-49, Class A-50, Class A-51, Class A-52, Class A-53, Class A-54, Class A-55, Class A-56, Class A-57, Class A-58, Class A-59, Class A-60 and Class A-61 Certificates. 15 Floating Rate Certificates. Class A-4, Class A-6, Class A-12, Class A-14, Class A-29, Class A-32, Class A-35, Class A-38, Class A-41, Class A-44, Class A-47, Class A-50, Class A-53, Class A-56 and Class A-59 Certificates. Inverse Floating Rate Certificates. Class A-5, Class A-7, Class A-13, Class A-15, Class A-24, Class A-27, Class A-28, Class A-30, Class A-31, Class A-33, Class A-34, Class A-36, Class A-37, Class A-39, Class A-40, Class A-42, Class A-43, Class A-45, Class A-46, Class A-48, Class A-49, Class A-51, Class A-52, Class A-54, Class A-55, Class A-57, Class A-58, Class A-60 and Class A-61 Certificates. LIBOR Certificates. Floating Rate Certificates and Inverse Floating Rate Certificates. Non-Delay Certificates. LIBOR Certificates. Notional Amount Certificates. Class A-3, Class A-5, Class A-7, Class A-9, Class A-13, Class A-15, Class A-30, Class A-33, Class A-36, Class A-39, Class A-42, Class A-45, Class A-48, Class A-51, Class A-54, Class A-57, Class A-60 and Class X Certificates. Notional Amount Components None. Offered Certificates. All Classes of Certificates other than the Private Certificates. Physical Certificates. Private Certificates and the Residual Certificates. Planned Principal Classes. Class A-2 Certificates. Principal Only Certificates. Class A-8, Class A-16, Class A-18 and Class PO Certificates. Private Certificates. ClassB-3, ClassB-4 and ClassB-5 Certificates. Rating Agencies. Fitch, S&P and Moody’s. Regular Certificates. All Classes of Certificates, other than the Residual Certificates. Residual Certificates. ClassA-R Certificates. Senior Certificates. Class A-1, Class A-2, Class A-3, Class A-4, Class A-5, Class A-6, Class A-7, Class A-8, Class A-9, Class A-10, Class A-11, Class A-12, Class A-14, Class A-15, Class A-16, Class A-17, Class A-18, Class A-19, Class A-62, Class X, ClassPO and ClassA-R Certificates. Subordinated Certificates . ClassM, ClassB-1, ClassB-2, ClassB-3, ClassB-4 and ClassB-5 Certificates. 16 Targeted Principal Classes. Class A-6, Class A-12 and Class A-18 Certificates. Underwriter Each of HSBC Securities (USA) Inc. (Senior) and UBS Securities LLC. With respect to any of the foregoing designations as to which the corresponding reference is “None,” all defined terms and provisions herein relating solely to such designations shall be of no force or effect, and any calculations herein incorporating references to such designations shall be interpreted without reference to such designations and amounts.Defined terms and provisions herein relating to statistical rating agencies not designated above as Rating Agencies shall be of no force or effect. 17 ARTICLE I DEFINITIONS SECTION 1.01.Defined Terms Whenever used in this Agreement, the following words and phrases, unless the context otherwise requires, shall have the following meanings: Account: Any Escrow Account, the Certificate Account, the Distribution Account, the Cap Contract Reserve Fund, the Exchangeable Certificates Distribution Account or any other account related to the Trust Fund or the Mortgage Loans. Accretion Directed Certificates:As specified in the Preliminary Statement. Accretion Direction Rule:The Class A-10 Accretion Direction Rule or the Class A-11 Accretion Direction Rule, as applicable. Accrual Amount:With respect to any Class of Accrual Certificates and any Distribution Date prior to the Accrual Termination Date, the amount allocable to interest on such Class of Accrual Certificates with respect to such Distribution Date pursuant to Section 4.02(a)(ii). Accrual Certificates:As specified in the Preliminary Statement. Accrual Components:As specified in the Preliminary Statement. Accrual Termination Date:The Class A-10 Accrual Termination Date, the Class A-11 Accrual Termination Date or the Class A-19 Accrual Termination Date, as applicable. Additional Designated Information:As defined in Section 11.02. Adjusted Mortgage Rate:As to each Mortgage Loan, and at any time, the per annum rate equal to the Mortgage Rate less the Master Servicing Fee Rate. Adjusted Net Mortgage Rate:As to each Mortgage Loan, and at any time, the per annum rate equal to the Mortgage Rate less the Expense Rate.For purposes of determining whether any Substitute Mortgage Loan is a Discount Mortgage Loan or a Non-Discount Mortgage Loan and for purposes of calculating the applicable PO Percentage and the applicable Non-PO Percentage, each Substitute Mortgage Loan shall be deemed to have an Adjusted Net Mortgage Rate equal to the Adjusted Net Mortgage Rate of the Deleted Mortgage Loan for which it is substituted. Advance:The payment required to be made by the Master Servicer with respect to any Distribution Date pursuant to Section 4.01, the amount of any such payment being equal to the aggregate of payments of principal and interest (net of the Master Servicing Fee) on the Mortgage Loans that were due on the related Due Date and not received by the Master Servicer as of the close of business on the related Determination Date, together with an amount equivalent to interest on each Mortgage Loan as to which the related Mortgaged Property is an REO Property (net of any net income from such REO Property), less the aggregate amount of any such delinquent payments that the Master Servicer has determined would constitute a Nonrecoverable Advance, if advanced. I-1 Aggregate Planned Balance:With respect to any group of Planned Principal Classes or Components and any Distribution Date, the amount set forth for such group for such Distribution Date in Schedule V hereto. Aggregate Targeted Balance:With respect to any group of Targeted Principal Classes or Components and any Distribution Date, the amount set forth for such group for such Distribution Date in Schedule V hereto. Agreement:This Pooling and Servicing Agreement and all amendments or supplements hereto. Allocable Share:As to any Distribution Date and any Mortgage Loan (i)with respect to the Class PO Certificates, zero, (ii)with respect to the Class X Certificates, (a) the ratio that the excess, if any, of the Adjusted Net Mortgage Rate with respect to such Mortgage Loan, over the Required Coupon bears to such Adjusted Net Mortgage Rate with respect to such Mortgage Loan, over the Required Coupon bears to such Adjusted Net Mortgage Rate or (b) if the Adjusted Net Mortgage Rate with respect to such Mortgage Loan does not exceed the Required Coupon, zero and (iii)with respect to each other Classof Certificates the product of (a)the lesser of (I) the ratio that the Required Coupon bears to the Adjusted Net Mortgage Rate of such Mortgage Loan and (II) one, multiplied by (b) the ratio that the amount calculated with respect to such Distribution Date for such Classpursuant to clause (i) of the definition of ClassOptimal Interest Distribution Amount (without giving effect to any reduction of such amount pursuant to Section 4.02(d)) bears to the amount calculated with respect to such Distribution Date for each Classof Certificates pursuant to clause (i) of the definition of ClassOptimal Interest Distribution Amount (without giving effect to any reduction of such amount pursuant to Section 4.02(d)). Amount Available for Senior Principal:As to any Distribution Date, Available Funds for such Distribution Date, reduced by the aggregate amount distributable (or allocable to the Accrual Amount, if applicable) on such Distribution Date in respect of interest on the Senior Certificates pursuant to Section 4.02(a)(ii). Amount Held for Future Distribution:As to any Distribution Date, the aggregate amount held in the Certificate Account at the close of business on the related Determination Date on account of (i) Principal Prepayments received after the related Prepayment Period and Liquidation Proceeds and Subsequent Recoveries received in the month of such Distribution Date and (ii) all Scheduled Payments due after the related Due Date. Applicable Credit Support Percentage:As defined in Section 4.02(e). Appraised Value:With respect to any Mortgage Loan, the Appraised Value of the related Mortgaged Property shall be: (i) with respect to a Mortgage Loan other than a Refinancing Mortgage Loan, the lesser of (a) the value of the Mortgaged Property based upon the appraisal made at the time of the origination of such Mortgage Loan and (b) the sale price of the Mortgaged Property at the time of the origination of such Mortgage Loan; (ii) with respect to a Refinancing Mortgage Loan other than a Streamlined Documentation Mortgage Loan, the value of the Mortgaged Property based upon the appraisal made-at the time of the origination of such Refinancing Mortgage Loan; and (iii) with respect to a Streamlined Documentation Mortgage Loan, (a) if the loan-to-value ratio with respect to the Original Mortgage Loan at the time of the origination thereof was 80% or less and the loan amount of the new mortgage loan is $650,000 or less, the value of the Mortgaged Property based upon the appraisal made at the time of the origination of the Original Mortgage Loan and (b) if the loan-to-value ratio with respect to the Original Mortgage Loan at the time of the origination thereof was greater than 80% or the loan amount of the new loan being originated is greater than $650,000, the value of the Mortgaged Property based upon the appraisal (which may be a drive-by appraisal) made at the time of the origination of such Streamlined Documentation Mortgage Loan. I-2 Available Funds:As to any Distribution Date, the sum of (a) the aggregate amount held in the Certificate Account at the close of business on the related Determination Date, including any Subsequent Recoveries, net of the Amount Held for Future Distribution and net of amounts permitted to be withdrawn from the Certificate Account pursuant to clauses (i)–(viii), inclusive, of Section 3.08(a) and amounts permitted to be withdrawn from the Distribution Account pursuant to clauses (i)–(v) inclusive of Section 3.08(b), (b) the amount of the related Advance and (c) in connection with Defective Mortgage Loans, as applicable, the aggregate of the Purchase Prices and Substitution Adjustment Amounts deposited on the related Distribution Account Deposit Date. Bankruptcy Code:The United States Bankruptcy Reform Act of 1978, as amended. Book-Entry Certificates:As specified in the Preliminary Statement. Business Day:Any day other than (i) a Saturday or a Sunday, or (ii) a day on which banking institutions in the City of New York, New York, or the States of California or Texas or the city in which the Corporate Trust Office of the Trustee is located are authorized or obligated by law or executive order to be closed. Cap Contract:The transaction evidenced by the related Confirmation, a form of which is attached hereto as Exhibit R. Cap Contract Counterparty:Bear Stearns Financial Products Inc. Cap Contract Reserve Fund:The separate fund created and initially maintained by the Supplemental Interest Trustee pursuant to Section 3.05(i) in the name of the Supplemental Interest Trustee for the benefit of the Holders of the Covered Certificates and designated “The Bank of New York in trust for registered holders of CWALT, Inc., Alternative Loan Trust 2007-11T1, Mortgage Pass-Through Certificates, Series 2007-11T1.”Funds in the Cap Contract Reserve Fund shall be held in trust for the Holders of the Covered Certificates for the uses and purposes set forth in this Agreement.For all federal income tax purposes, the Cap Contract Reserve Fund will be beneficially owned by the Underwriter (Senior). Cap Contract Scheduled Termination Date:The Distribution Date in August 2009. Ceiling Rate:Not applicable. Certificate:Any one of the Certificates executed by the Trustee in substantially the forms attached hereto as exhibits. Certificate Account:The separate Eligible Account or Accounts created and maintained by the Master Servicer pursuant to Section 3.05 with a depository institution, initially Countrywide Bank, FSB, in the name of the Master Servicer for the benefit of the Trustee on behalf of Certificateholders and designated “Countrywide Home Loans Servicing LP, in trust for the registered holders of Alternative Loan Trust 2007-11T1, Mortgage Pass-Through Certificates, Series 2007-11T1.” Certificate Balance:With respect to any Certificate (other than a Notional Amount Certificate) at any date, the maximum dollar amount of principal to which the Holder thereof is then entitled hereunder, such amount being equal to the Denomination thereof (A) plus any increase in the Certificate Balance of such Certificate pursuant to Section 4.02 due to the receipt of Subsequent Recoveries, (B) minus the sum of (i) all distributions of principal previously made with respect thereto and (ii) all Realized Losses allocated thereto and, in the case of any Subordinated Certificates, all other reductions in Certificate Balance previously allocated thereto pursuant to Section 4.04 and (C) in the case of any Class of Accrual Certificates, increased by the Accrual Amount added to the Class Certificate Balance of such Class prior to such date.The Notional Amount Certificates have no Certificate Balances. I-3 Certificate Owner:With respect to a Book-Entry Certificate, the Person who is the beneficial owner of such Book-Entry Certificate.For the purposes of this Agreement, in order for a Certificate Owner to enforce any of its rights hereunder, it shall first have to provide evidence of its beneficial ownership interest in a Certificate that is reasonably satisfactory to the Trustee, the Depositor, and/or the Master Servicer, as applicable. Certificate Register:The register maintained pursuant to Section 5.02 hereof. Certificateholder or Holder:The person in whose name a Certificate is registered in the Certificate Register, except that, solely for the purpose of giving any consent pursuant to this Agreement, any Certificate registered in the name of the Depositor or any affiliate of the Depositor shall be deemed not to be Outstanding and the Percentage Interest evidenced thereby shall not be taken into account in determining whether the requisite amount of Percentage Interests necessary to effect such consent has been obtained; provided, however, that if any such Person (including the Depositor) owns 100% of the Percentage Interests evidenced by a Classof Certificates, such Certificates shall be deemed to be Outstanding for purposes of any provision hereof (other than the second sentence of Section 10.01 hereof) that requires the consent of the Holders of Certificates of a particular Classas a condition to the taking of any action hereunder.The Trustee is entitled to rely conclusively on a certification of the Depositor or any affiliate of the Depositor in determining which Certificates are registered in the name of an affiliate of the Depositor. Certification Party:As defined in Section 11.05. Certifying Person:As defined in Section 11.05. Class:All Certificates bearing the same classdesignation as set forth in the Preliminary Statement. Class A-10 Accretion Direction Rule:On each Distribution Date up to and including the Class A-10 Accrual Termination Date, the Accrual Amount for the Class A-10 Certificates will be distributed as principal in the following order: (1) to the Class A-6 Certificates, in an amount up to the amount necessary to reduce its Class Certificate Balance to its Targeted Balance for that Distribution Date; and (2)to the Class A-10 Certificates, until its Class Certificate Balance is reduced to zero. Class A-11 Accretion Direction Rule:On each Distribution Date up to and including the Class A-11 Accrual Termination Date, the Accrual Amount for the Class A-11 Certificates will be distributed as principal in the following order: (1) to the Class A-6 Certificates, in an amount up to the amount necessary to reduce its Class Certificate Balance to its Targeted Balance for that Distribution Date; I-4 (2)to the Class A-10 Certificates, until its Class Certificate Balance is reduced to zero; (3) to the Class A-6 Certificates, without regard to its Targeted Balance for that Distribution Date, until its Class Certificate Balance is reduced to zero; and (4)to the Class A-11 Certificates, until its Class Certificate Balance is reduced to zero. Class A-19 Accretion Direction Rule:On each Distribution Date up to and including the Class A-19 Accrual Termination Date, the Accrual Amount for the Class A-19 Certificates will be distributed as principal in the following order: (1) concurrently, to the Class A-12 and Class A-18 Certificates, pro rata, without regard to their Aggregate Targeted Balance for that Distribution Date, until their respective class certificate balances are reduced to zero; and (2)to the Class A-19 Certificates, until its Class Certificate Balance is reduced to zero. Class A-10 Accrual Termination Date: The earlier of the Senior Credit Support Depletion Date and the Distribution Date on which the Class Certificate Balance of the Class A-6 Certificates is reduced to zero. Class A-11 Accrual Termination Date:The earlier of the Senior Credit Support Depletion Date and the Distribution Date on which the aggregate Class Certificate Balance of the Class A-6 and Class A-10 Certificates is reduced to zero. Class A-19 Accrual Termination Date:The earlier of the Senior Credit Support Depletion Date and the Distribution Date on which the aggregate Class Certificate Balance of the Class A-12 and Class A-18 Certificates is reduced to zero. Class A-1 and Class A-17 Shift Percentage: As to any Distribution Date occurring during the five years beginning on the first Distribution Date, 0%. For any Distribution Date occurring on or after the fifth anniversary of the first Distribution Date, as follows: for any Distribution Date in the first year thereafter, 30%; for any Distribution Date in the second year thereafter, 40%; for any Distribution Date in the third year thereafter, 60%; for any Distribution Date in the fourth year thereafter, 80%; and for any Distribution Date thereafter, 100%. Class A-62 Prepayment Shift Percentage:As to any Distribution Date occurring during the five years beginning on the first Distribution Date, 0%.For any Distribution Date occurring on or after the fifth anniversary of the first Distribution Date as follows: for any Distribution Date in the first year thereafter, 30%; for any Distribution Date in the second year thereafter, 40%; for any Distribution Date in the third year thereafter, 60%; for any Distribution Date in the fourth year thereafter, 80%; and for any Distribution Date thereafter, 100%; provided, however, there will be no increase to the Class A-62 Prepayment Shift Percentage unless both of the following conditions are satisfied: (i) the outstanding principal balance of all Mortgage Loans delinquent 60 days or more (including Mortgage Loans in foreclosure, REO Property and Mortgage Loans the Mortgagors of which are in bankruptcy) (averaged over the preceding six month period), as a percentage of the aggregate Class Certificate Balance of the Subordinated Certificates on such Distribution Date, does not equal or exceed 50% and (ii) cumulative Realized Losses with respect to the Mortgage Loans do not exceed (a) commencing with the Distribution Date on the fifth anniversary of the first Distribution Date, 30% of the Original Subordinate Principal Balance, (b) commencing with the Distribution Date on the sixth anniversary of the first Distribution Date, 35% of the Original Subordinate Principal Balance, (c) commencing with the Distribution Date on the seventh anniversary of the first Distribution Date, 40% of the Original Subordinate Principal Balance, (d) commencing with the Distribution Date on the eighth anniversary of the first Distribution Date, 45% of the Original Subordinate Principal Balance, and (e) commencing with the Distribution Date on the ninth anniversary of the first Distribution Date, 50% of the Original Subordinate Principal Balance; provided, however, that if on any Distribution Date the Senior Percentage exceeds the initial Senior Percentage then the Class A-62 Prepayment Shift Percentage will be zero. I-5 Class A-1 and Class A-17 Priority Amount: For any Distribution Date, the product of (A) 68.2420110079%, (B) the excess, if any, of (i) the Senior Principal Distribution Amount for that Distribution Date over (ii) the Class A-62 Priority Amount for that Distribution Date, (C) the Class A-1 and Class A-17 Shift Percentage and (D) the Class A-1 and Class A-17 Priority Percentage. Class A-62 Priority Amount: For any Distribution Date, the sum of (i) the product of (A) the Scheduled Principal Distribution Amount, (B) the Shift Percentage and (C) the Class A-62 Priority Percentage and (ii) the product of (A) the Unscheduled Principal Distribution Amount, (B) the Class A-62 Prepayment Shift Percentage and (C) the Class A-62 Priority Percentage. Class A-1 and Class A-17 Priority Percentage:As to any Distribution Date, the percentage equivalent of a fraction, the numerator of which is the aggregate Class Certificate Balance of the Class A-1 and Class A-17 Certificates immediately prior to such Distribution Date, and the denominator of which is the aggregate Class Certificate Balance of the Class A-1, Class A-2, Class A-4, Class A-6, Class A-8, Class A-10, Class A-11, Class A-12, Class A-17, Class A-18 and Class A-19 Certificates immediately prior to such Distribution Date. Class A-62 Priority Percentage:As to any Distribution Date, the percentage equivalent of a fraction, the numerator of which is the Class Certificate Balance of the Class A-62 Certificates immediately prior to such Distribution Date and the denominator of which is the aggregate Class Certificate Balance of the Senior Certificates and Subordinated Certificates (other than the Class PO Certificates) immediately prior to that Distribution Date. Class Certificate Balance:With respect to any Class and as to any date of determination, the aggregate of the Certificate Balances of all Certificates of such Class as of such date. ClassInterest Shortfall:As to any Distribution Date and Class, the amount by which the amount described in clause (i) of the definition of ClassOptimal Interest Distribution Amount for such Classexceeds the amount of interest actually distributed on such Classon such Distribution Date pursuant to such clause (i). ClassOptimal Interest Distribution Amount:With respect to any Distribution Date and interest bearing Classor, with respect to any interest bearing Component, the sum of (i) interest accrued during the related Interest Accrual Period at the Pass-Through Rate for such Classon the related ClassCertificate Balance, Component Balance, Notional Amount or Component Notional Amount, as applicable, immediately prior to such Distribution Date subject to reduction as provided in Section 4.02(d) and (ii) any ClassUnpaid Interest Amounts for such Classor Component.Interest shall be calculated on the basis of a 360-day year consisting of twelve 30-day months. ClassPO Deferred Amount:As to any Distribution Date, the aggregate of the applicable PO Percentage of each Realized Loss to be allocated to the ClassPO Certificates on such Distribution Date on or prior to the Senior Credit Support Depletion Date or previously allocated to the ClassPO Certificates and not yet paid to the Holders of the ClassPO Certificates. I-6 ClassSubordination Percentage:With respect to any Distribution Date and each Classof Subordinated Certificates, the quotient (expressed as a percentage) of (a) the ClassCertificate Balance of such Classof Subordinated Certificates immediately prior to such Distribution Date divided by (b) the aggregate of the ClassCertificate Balances immediately prior to such Distribution Date of all Classes of Certificates. ClassUnpaid Interest Amounts:As to any Distribution Date and Classof interest bearing Certificates, the amount by which the aggregate ClassInterest Shortfalls for such Classon prior Distribution Dates exceeds the amount distributed on such Classon prior Distribution Dates pursuant to clause (ii) of the definition of ClassOptimal Interest Distribution Amount. Closing Date:March 30, 2007. Code:The Internal Revenue Code of 1986, including any successor or amendatory provisions. COFI:The Monthly Weighted Average Cost of Funds Index for the Eleventh District Savings Institutions published by the Federal Home Loan Bank of San Francisco. COFI Certificates:As specified in the Preliminary Statement. Combined Certificates:As specified in the Preliminary Statement. Combined Certificates Payment Rule:Not applicable. Commission:The U.S. Securities and Exchange Commission. Compensating Interest:As to any Distribution Date, an amount equal to the product of one-twelfth of 0.125% and the aggregate Stated Principal Balance of the Mortgage Loans as of the Due Date in the prior calendar month. Component:As specified in the Preliminary Statement. Component Balance:With respect to any Component and any Distribution Date, the Initial Component Balance thereof on the Closing Date, (A) plus any increase in the Component Balance of such Component pursuant to Section 4.02 due to the receipt of Subsequent Recoveries, (B) minus the sum of all amounts applied in reduction of the principal balance of such Component and Realized Losses allocated thereto on previous Distribution Dates. Component Certificates:As specified in the Preliminary Statement. Component Notional Amount:Not applicable. Confirmation:With respect to the Class A-6 Certificates, the confirmation (reference #FXNCC9342), dated March 22, 2007, evidencing a transaction between the Trustee and Bear Stearns Financial Products Inc. Coop Shares: Shares issued by a Cooperative Corporation. Cooperative Corporation: The entity that holds title (fee or an acceptable leasehold estate) to the real property and improvements constituting the Cooperative Property and which governs the Cooperative Property, which Cooperative Corporation must qualify as a Cooperative Housing Corporation under Section 216 of the Code. I-7 Cooperative Loan: Any Mortgage Loan secured by Coop Shares and a Proprietary Lease. Cooperative Property: The real property and improvements owned by the Cooperative Corporation, including the allocation of individual dwelling units to the holders of the Coop Shares of the Cooperative Corporation. Cooperative Unit: A single family dwelling located in a Cooperative Property. Corporate Trust Office:The designated office of the Trustee in the State of New York at which at any particular time its corporate trust business with respect to this Agreement shall be administered, which office at the date of the execution of this Agreement is located at 101 Barclay Street, 4W, New York, New York 10286 (Attn:Mortgage-Backed Securities Group, CWALT, Inc. Series2007-11T1), facsimile no. (212) 815-3986, and which is the address to which notices to and correspondence with the Trustee should be directed. Countrywide:Countrywide Home Loans, Inc., a New York corporation, and its successors and assigns, in its capacity as the seller of the Countrywide Mortgage Loans to the Depositor. Countrywide Mortgage Loans:The Mortgage Loans identified as such on the Mortgage Loan Schedule for which Countrywide is the applicable Seller. Covered Certificates:The Class A-6 Certificates. Covered Loan:A Mortgage Loan covered by the Mortgage Insurance Policy as of the Cut-off Date. Cut-off Date:In the case of any Mortgage Loan, the later of (i) the date of origination of such Mortgage Loan and (ii) March 1, 2007. Cut-off Date Pool Principal Balance: $591,471,730.98. Cut-off Date Principal Balance:As to any Mortgage Loan, the Stated Principal Balance thereof as of the close of business on the Cut-off Date. Debt Service Reduction:With respect to any Mortgage Loan, a reduction by a court of competent jurisdiction in a proceeding under the Bankruptcy Code in the Scheduled Payment for such Mortgage Loan which became final and non-appealable, except such a reduction resulting from a Deficient Valuation or any reduction that results in a permanent forgiveness of principal. Defective Mortgage Loan:Any Mortgage Loan which is required to be repurchased pursuant to Section 2.02 or 2.03. Deficient Valuation:With respect to any Mortgage Loan, a valuation by a court of competent jurisdiction of the Mortgaged Property in an amount less than the then-outstanding indebtedness under the Mortgage Loan, or any reduction in the amount of principal to be paid in connection with any Scheduled Payment that results in a permanent forgiveness of principal, which valuation or reduction results from an order of such court which is final and non-appealable in a proceeding under the Bankruptcy Code. I-8 Definitive Certificates:Any Certificate evidenced by a Physical Certificate and any Certificate issued in lieu of a Book-Entry Certificate pursuant to Section 5.02(e). Delay Certificates: As specified in the Preliminary Statement. Delay Delivery Certification:As defined in Section 2.02(a) hereof. Delay Delivery Mortgage Loans:The Mortgage Loans for which all or a portion of a related Mortgage File is not delivered to the Trustee on the Closing Date.The number of Delay Delivery Mortgage Loans shall not exceed 50% of the aggregate number of Mortgage Loans as of the Closing Date.To the extent that Countrywide Home Loans Servicing LP shall be in possession of any Mortgage Files with respect to any Delay Delivery Mortgage Loan, until delivery of such Mortgage File to the Trustee as provided in Section 2.01, Countrywide Home Loans Servicing LP shall hold such files as Master Servicer hereunder, as agent and in trust for the Trustee. Deleted Mortgage Loan:As defined in Section 2.03(c) hereof. Denomination:With respect to each Certificate, the amount set forth on the face thereof as the “Initial Certificate Balance of this Certificate” or the “Initial Notional Amount of this Certificate” or, if neither of the foregoing, the Percentage Interest appearing on the face thereof. Depositable Certificates:As specified in the Preliminary Statement. Depositor:CWALT, Inc., a Delaware corporation, or its successor in interest. Depository:The initial Depository shall be The Depository Trust Company, the nominee of which is CEDE & Co., as the registered Holder of the Book-Entry Certificates.The Depository shall at all times be a “clearing corporation” as defined in Section 8-102(a)(5) of the Uniform Commercial Code of the State of New York. Depository Participant:A broker, dealer, bank or other financial institution or other Person for whom from time to time a Depository effects book-entry transfers and pledges of securities deposited with the Depository. Determination Date:As to any Distribution Date, the 22nd day of each month or if such 22nd day is not a Business Day the next preceding Business Day; provided, however, that if such 22nd day or such Business Day, whichever is applicable, is less than two Business Days prior to the related Distribution Date, the Determination Date shall be the first Business Day which is two Business Days preceding such Distribution Date. Discount Mortgage Loan:Any Mortgage Loan with an Adjusted Net Mortgage Rate that is less than the Required Coupon. Distribution Account:The separate Eligible Account created and maintained by the Trustee pursuant to Section 3.05 in the name of the Trustee for the benefit of the Certificateholders and designated “The Bank of New York in trust for registered holders of Alternative Loan Trust 2007-11T1, Mortgage Pass-Through Certificates, Series 2007-11T1.”Funds in the Distribution Account shall be held in trust for the Certificateholders for the uses and purposes set forth in this Agreement. Distribution Account Deposit Date:As to any Distribution Date, 12:30 p.m. Pacific time on the Business Day immediately preceding such Distribution Date. I-9 Distribution Date:The 25th day of each calendar month after the initial issuance of the Certificates, or if such 25th day is not a Business Day, the next succeeding Business Day, commencing in April 2007. Due Date:With respect to any Distribution Date, the first day of the month in which that Distribution Date occurs. EDGAR:The Commission’s Electronic Data Gathering, Analysis and Retrieval system. Eligible Account:Any of (i) an account or accounts maintained with a federal or state chartered depository institution or trust company the short-term unsecured debt obligations of which (or, in the case of a depository institution or trust company that is the principal subsidiary of a holding company, the debt obligations of such holding company) have the highest short-term ratings of Moody’s or Fitch and one of the two highest short-term ratings of S&P, if S&P is a Rating Agency, at the time any amounts are held on deposit therein, or (ii) an account or accounts in a depository institution or trust company in which such accounts are insured by the FDIC (to the limits established by the FDIC) and the uninsured deposits in which accounts are otherwise secured such that, as evidenced by an Opinion of Counsel delivered to the Trustee and to each Rating Agency, the Certificateholders have a claim with respect to the funds in such account or a perfected first priority security interest against any collateral (which shall be limited to Permitted Investments) securing such funds that is superior to claims of any other depositors or creditors of the depository institution or trust company in which such account is maintained, or (iii) a trust account or accounts maintained with (a) the trust department of a federal or state chartered depository institution or (b) a trust company, acting in its fiduciary capacity or (iv) any other account acceptable to each Rating Agency.Eligible Accounts may bear interest, and may include, if otherwise qualified under this definition, accounts maintained with the Trustee. Eligible Repurchase Month:As defined in Section 3.11 hereof. ERISA:The Employee Retirement Income Security Act of 1974, as amended. ERISA-Qualifying Underwriting:A best efforts or firm commitment underwriting or private placement that meets the requirements of an Underwriter’s Exemption. ERISA-Restricted Certificate:As specified in the Preliminary Statement. ES Trust:The separate trust created under this Agreement pursuant to Section 5.07(a). ES Trust Certificate:Any Class of Certificates issued by the ES Trust and representing beneficial ownership of one or more uncertificated Master REMIC Interests held by such ES Trust. Escrow Account:The Eligible Account or Accounts established and maintained pursuant to Section 3.06(a) hereof. Event of Default:As defined in Section 7.01 hereof. Excess Proceeds:With respect to any Liquidated Mortgage Loan, the amount, if any, by which the sum of any Liquidation Proceeds received with respect to such Mortgage Loan during the calendar month in which such Mortgage Loan became a Liquidated Mortgage Loan plus any Subsequent Recoveries received with respect to such Mortgage Loan, net of any amounts previously reimbursed to the Master Servicer as Nonrecoverable Advance(s) with respect to such Mortgage Loan pursuant to Section 3.08(a)(iii), exceeds (i) the unpaid principal balance of such Liquidated Mortgage Loan as of the Due Date in the month in which such Mortgage Loan became a Liquidated Mortgage Loan plus (ii) accrued interest at the Mortgage Rate from the Due Date as to which interest was last paid or advanced (and not reimbursed) to Certificateholders up to the Due Date applicable to the Distribution Date immediately following the calendar month during which such liquidation occurred. I-10 Exchange Act:The Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. Exchange Act Reports:Any reports on Form 10-D, Form 8-K and Form 10-K required to be filed by the Depositor with respect to the Trust Fund under the Exchange Act. Exchange Fee:As defined in Section 5.07(e). Exchangeable Certificates:As specified in the Preliminary Statement. Exchangeable Certificates Distribution Account:The separate Eligible Account created and maintained by the Trustee on behalf of the ES Trust pursuant to Section 5.07(a) in the name of the Trustee for the benefit of the Holders of the Exchangeable Certificates and designated “The Bank of New York in trust for registered Holders of Alternative Loan Trust 2007-11T1, Mortgage Pass-Through Certificates, Series 2007-11T1.”Funds in the Exchangeable Certificates Distribution Account shall be held in trust for the Certificateholders for the uses and purposes set forth in this Agreement. Expense Rate:As to each Mortgage Loan, the sum of the Master Servicing Fee Rate, the Trustee Fee Rate and, with respect to any Covered Loan, the Mortgage Insurance Premium Rate. FDIC:The Federal Deposit Insurance Corporation, or any successor thereto. FHLMC:The Federal Home Loan Mortgage Corporation, a corporate instrumentality of the United States created and existing under Title III of the Emergency Home Finance Act of 1970, as amended, or any successor thereto. Final Certification:As defined in Section 2.02(a) hereof. FIRREA:The Financial Institutions Reform, Recovery, and Enforcement Act of 1989. Fitch:Fitch, Inc., or any successor thereto.If Fitch is designated as a Rating Agency in the Preliminary Statement, for purposes of Section 10.05(b) the address for notices to Fitch shall be Fitch,Inc., One State Street Plaza, New York, New York10004, Attention: Residential Mortgage Surveillance Group, or such other address as Fitch may hereafter furnish to the Depositor and the Master Servicer. FNMA:The Federal National Mortgage Association, a federally chartered and privately owned corporation organized and existing under the Federal National Mortgage Association Charter Act, or any successor thereto. Form 10-D Disclosure Item:With respect to any Person, any material litigation or governmental proceedings pending (a) against such Person, or (b) against any of the Trust Fund, the Depositor, the Trustee, the co-trustee, the Master Servicer or any Subservicer if such Person has actual knowledge thereof. I-11 Form 10-K Disclosure Item:With respect to any Person, (a) any Form 10-D Disclosure Item and (b) any affiliations or relationships between such Person and any Item 1119 Party. Grantor Trust:A trust described in Section 671 of the Code, the items of income, deductions and credits of which must be included in computing the taxable income and credits of the person treated as the owner of such trust (either the grantor or other person designated under the Code). Index:With respect to any Interest Accrual Period for the COFI Certificates, if any, the then-applicable index used by the Trustee pursuant to Section 4.07 to determine the applicable Pass-Through Rate for such Interest Accrual Period for the COFI Certificates. Indirect Participant:A broker, dealer, bank or other financial institution or other Person that clears through or maintains a custodial relationship with a Depository Participant. Initial Certification:As defined in Section 2.02(a) hereof. Initial Component Balance:As specified in the Preliminary Statement. Initial LIBOR Rate:5.32%. Insurance Policy:With respect to any Mortgage Loan included in the Trust Fund, any insurance policy, including all riders and endorsements thereto in effect, including any replacement policy or policies for any Insurance Policies. Insurance Proceeds:Proceeds paid by an insurer pursuant to any Insurance Policy, in each case other than any amount included in such Insurance Proceeds in respect of Insured Expenses. Insured Expenses:Expenses covered by an Insurance Policy or any other insurance policy with respect to the Mortgage Loans. Interest Accrual Period:With respect to each Class of Delay Certificates, its corresponding Subsidiary REMIC Regular Interest and any Distribution Date, the calendar month prior to the month of such Distribution Date.With respect to any Class of Non-Delay Certificates, its corresponding Subsidiary REMIC Regular Interest and any Distribution Date, the one month period commencing on the 25th day of the month preceding the month in which such Distribution Date occurs and ending on the 24th day of the month in which such Distribution Date occurs. Interest Determination Date:With respect to (a) any Interest Accrual Period for any LIBOR Certificates and (b) any Interest Accrual Period for the COFI Certificates for which the applicable Index is LIBOR, the second Business Day prior to the first day of such Interest Accrual Period. Interest Distribution Amount:Not applicable. Item 1119 Party:The Depositor, any Seller, the Master Servicer, the Trustee, any Subservicer, any originator identified in the Prospectus Supplement and any other material transaction party, as identified in Exhibit X hereto, as updated pursuant to Section 11.04. Latest Possible Maturity Date:The Distribution Date following the third anniversary of the scheduled maturity date of the Mortgage Loan having the latest scheduled maturity date as of the Cut-off Date. I-12 Lender PMI Mortgage Loan:Certain Mortgage Loans as to which the lender (rather than the borrower) acquires the Primary Insurance Policy and charges the related borrower an interest premium. LIBOR:The London interbank offered rate for one-month United States dollar deposits calculated in the manner described in Section 4.08. LIBOR Certificates:As specified in the Preliminary Statement. Limited Exchange Act Reporting Obligations:The obligations of the Master Servicer under Section 3.16(b), Section 6.02 and Section 6.04 with respect to notice and information to be provided to the Depositor and Article XI (except Section 11.07(a)(1) and (2)). Liquidated Mortgage Loan:With respect to any Distribution Date, a defaulted Mortgage Loan (including any REO Property) which was liquidated in the calendar month preceding the month of such Distribution Date and as to which the Master Servicer has determined (in accordance with this Agreement) that it has received all amounts it expects to receive in connection with the liquidation of such Mortgage Loan, including the final disposition of an REO Property. Liquidation Proceeds:Amounts, including Insurance Proceeds, received in connection with the partial or complete liquidation of defaulted Mortgage Loans, whether through trustee’s sale, foreclosure sale or otherwise or amounts received in connection with any condemnation or partial release of a Mortgaged Property and any other proceeds received in connection with an REO Property, less the sum of related unreimbursed Master Servicing Fees, Servicing Advances and Advances. Loan-to-Value Ratio:With respect to any Mortgage Loan and as to any date of determination, the fraction (expressed as a percentage) the numerator of which is the principal balance of the related Mortgage Loan at such date of determination and the denominator of which is the Appraised Value of the related Mortgaged Property. Lost Mortgage Note:Any Mortgage Note the original of which was permanently lost or destroyed and has not been replaced. Lower Tier REMIC:As specified in the Preliminary Statement. Lower Tier REMIC Interest:As specified in the Preliminary Statement. Lower Tier REMIC Regular Interest:As specified in the Preliminary Statement. LTR-A-R Interest:As specified in the Preliminary Statement. Maintenance:With respect to any Cooperative Unit, the rent paid by the Mortgagor to the Cooperative Corporation pursuant to the Proprietary Lease. Majority in Interest:As to any Classof Regular Certificates, the Holders of Certificates of such Classevidencing, in the aggregate, at least 51% of the Percentage Interests evidenced by all Certificates of such Class. Master REMIC:As described in the Preliminary Statement. I-13 Master Servicer:Countrywide Home Loans Servicing LP, a Texas limited partnership, and its successors and assigns, in its capacity as master servicer hereunder. Master Servicer Advance Date:As to any Distribution Date, 12:30 p.m. Pacific time on the Business Day immediately preceding such Distribution Date. Master Servicing Fee:As to each Mortgage Loan and any Distribution Date, an amount payable out of each full payment of interest received on such Mortgage Loan and equal to one-twelfth of the Master Servicing Fee Rate multiplied by the Stated Principal Balance of such Mortgage Loan as of the Due Date in the month preceding the month of such Distribution Date, subject to reduction as provided in Section 3.14. Master Servicing Fee Rate:With respect to each Mortgage Loan, 0.200% per annum. MERS:Mortgage Electronic Registration Systems, Inc., a corporation organized and existing under the laws of the State of Delaware, or any successor thereto. MERS Mortgage Loan:Any Mortgage Loan registered with MERS on the MERS System. MERS ® System:The system of recording transfers of mortgages electronically maintained by MERS. MIN:The Mortgage Identification Number for any MERS Mortgage Loan. MOM Loan:Any Mortgage Loan as to which MERS is acting as mortgagee, solely as nominee for the originator of such Mortgage Loan and its successors and assigns. Monthly Statement:The statement delivered to the Certificateholders pursuant to Section 4.06. Moody’s:Moody’s Investors Service, Inc., or any successor thereto.If Moody’s is designated as a Rating Agency in the Preliminary Statement, for purposes of Section 10.05(b) the address for notices to Moody’s shall be Moody’s Investors Service, Inc., 99 Church Street, New York, New York 10007, Attention: Residential Pass-Through Monitoring, or such other address as Moody’s may hereafter furnish to the Depositor or the Master Servicer. Mortgage:The mortgage, deed of trust or other instrument creating a first lien on an estate in fee simple or leasehold interest in real property securing a Mortgage Note. Mortgage File:The mortgage documents listed in Section 2.01 hereof pertaining to a particular Mortgage Loan and any additional documents delivered to the Trustee to be added to the Mortgage File pursuant to this Agreement. Mortgage Insurance Policy:The Mortgage Insurance Policy issued by the Mortgage Insurer with respect to certain Mortgage Loans identified in the Mortgage Loan Schedule. Mortgage Insurance Premium:For any Distribution Date, the aggregate fee payable to the Mortgage Insurer equal to the product of (x) the Mortgage Insurance Premium Rate and (y) the unpaid principal balance of each Covered Loan as of the first day of the related calendar month, computed on the basis of a 360-day year consisting of twelve 30-day months. I-14 Mortgage Insurance Premium Rate:The rate at which the Mortgage Insurance Premium accrues on each Mortgage Loan, as set forth on the Mortgage Loan Schedule. Mortgage Insurer:Radian Guaranty Inc., or any replacement Mortgage Insurer, as applicable. Mortgage Loans:Such of the mortgage loans as from time to time are transferred and assigned to the Trustee pursuant to the provisions hereof and that are held as a part of the Trust Fund (including any REO Property), the mortgage loans so held being identified in the Mortgage Loan Schedule, notwithstanding foreclosure or other acquisition of title of the related Mortgaged Property. Mortgage Loan Schedule:The list of Mortgage Loans (as from time to time amended by the Master Servicer to reflect the addition of Substitute Mortgage Loans and the deletion of Deleted Mortgage Loans pursuant to the provisions of this Agreement) transferred to the Trustee as part of the Trust Fund and from time to time subject to this Agreement, attached hereto as Schedule I, setting forth the following information with respect to each Mortgage Loan: (i) the loan number; (ii)the Mortgagor’s name and the street address of the Mortgaged Property, including the zip code; (iii)the maturity date; (iv)the original principal balance; (v)the Cut-off Date Principal Balance; (vi)the first payment date of the Mortgage Loan; (vii)the Scheduled Payment in effect as of the Cut-off Date; (viii)the Loan-to-Value Ratio at origination; (ix)a code indicating whether the residential dwelling at the time of origination was represented to be owner-occupied; (x)a code indicating whether the residential dwelling is either (a) a detached single family dwelling (b) a dwelling in a de minimis PUD, (c) a condominium unit or PUD (other than a de minimis PUD), (d) a two- to four-unit residential property or (e) a Cooperative Unit; (xi)the Mortgage Rate; (xii)a code indicating whether the Mortgage Loan is a Countrywide Mortgage Loan, a Park Granada Mortgage Loan, a Park Monaco Mortgage Loan or a Park Sienna Mortgage Loan; I-15 (xiii)a code indicating whether the Mortgage Loan is a Lender PMI Mortgage Loan and, in the case of any Lender PMI Mortgage Loan, a percentage representing the amount of the related interest premium charged to the borrower; (xiv)the purpose for the Mortgage Loan; (xv) the type of documentation program pursuant to which the Mortgage Loan was originated; (xvi)a code indicating whether the Mortgage Loan is a MERS Mortgage Loan; and (xvii)a code indicating if such Mortgage Loan is a Covered Loan and the related Mortgage Insurance Premium Rate. Such schedule shall also set forth the total of the amounts described under (iv) and (v) above for all of the Mortgage Loans. Mortgage Note:The original executed note or other evidence of indebtedness evidencing the indebtedness of a Mortgagor under a Mortgage Loan. Mortgage Rate:The annual rate of interest borne by a Mortgage Note from time to time, net of any interest premium charged by the mortgagee to obtain or maintain any Primary Insurance Policy. Mortgaged Property:The underlying property securing a Mortgage Loan, which, with respect to a Cooperative Loan, is the related Coop Shares and Proprietary Lease. Mortgagor:The obligor(s) on a Mortgage Note. MTR-A-R Interest:As specified in the Preliminary Statement. National Cost of Funds Index:The National Monthly Median Cost of Funds Ratio to SAIF-Insured Institutions published by the Office of Thrift Supervision. Net Prepayment Interest Shortfalls:As to any Distribution Date, the amount by which the aggregate of the Prepayment Interest Shortfalls during the related Prepayment Period exceeds the Compensating Interest for that Distribution Date. Non-Delay Certificates:As specified in the Preliminary Statement. Non-Discount Mortgage Loan:Any Mortgage Loan with an Adjusted Net Mortgage Rate that is greater than or equal to the Required Coupon. Non-PO Formula Principal Amount:As to any Distribution Date, the sum of (i) the sum of the applicable Non-PO Percentage of (a) the principal portion of each Scheduled Payment (without giving effect to any reductions thereof caused by any Debt Service Reductions or Deficient Valuations) due on each Mortgage Loan on the related Due Date, (b) the Stated Principal Balance of each Mortgage Loan that was repurchased by a Seller or purchased by the Master Servicer pursuant to this Agreement as of such Distribution Date, (c) the Substitution Adjustment Amount in connection with any Deleted Mortgage Loan received with respect to such Distribution Date, (d) any Insurance Proceeds or Liquidation Proceeds allocable to recoveries of principal of Mortgage Loans that are not yet Liquidated Mortgage Loans received during the calendar month preceding the month of such Distribution Date, (e) with respect to each Mortgage Loan that became a Liquidated Mortgage Loan during the calendar month preceding the month of such Distribution Date, the amount of the Liquidation Proceeds allocable to principal received during the calendar month preceding the month of such Distribution Date with respect to such Mortgage Loan, and (f) all Principal Prepayments received during the related Prepayment Period, and (ii) (A) any Subsequent Recoveries received during the calendar month preceding the month of such Distribution Date, or (B) with respect to Subsequent Recoveries attributable to a Discount Mortgage Loan which incurred a Realized Loss after the Senior Credit Support Depletion Date, the Non-PO Percentage of any such Subsequent Recoveries received during the calendar month preceding the month of such Distribution Date. I-16 Non-PO Percentage:As to any Discount Mortgage Loan, a fraction (expressed as a percentage) the numerator of which is the Adjusted Net Mortgage Rate of such Discount Mortgage Loan and the denominator of which is the Required Coupon.As to any Non-Discount Mortgage Loan, 100%. Nonrecoverable Advance:Any portion of an Advance previously made or proposed to be made by the Master Servicer that, in the good faith judgment of the Master Servicer, will not be ultimately recoverable by the Master Servicer from the related Mortgagor, related Liquidation Proceeds or otherwise. Notice of Final Distribution:The notice to be provided pursuant to Section 9.02 to the effect that final distribution on any of the Certificates shall be made only upon presentation and surrender thereof. Notional Amount:With respect to any Distribution Date and: (i) the Class A-3 Certificates, the product of (a) the Class Certificate Balance of the Class A-2 Certificates immediately prior to such Distribution Date and (b) a fraction, the numerator of which is 0.50 and the denominator of which is 6.00; (ii) the Class A-5 Certificates, the Class Certificate Balance of the Class A-4 Certificates immediately prior to such Distribution Date; (iii) the Class A-7 Certificates, the Class Certificate Balance of the Class A-6 Certificates immediately prior to such Distribution Date; (iv) the Class A-9 Certificates, the product of (a) the Class Certificate Balance of the Class A-1 Certificates immediately prior to such Distribution Date and (b) a fraction, the numerator of which is 0.50 and the denominator of which is 6.00; (v) the Class A-13 Certificates, the Class Certificate Balance of the Class A-12 Certificates immediately prior to such Distribution Date; (vi) the Class A-15 Certificates, the Class Certificate Balance of the Class A-14 Certificates immediately prior to such Distribution Date; (vii) the Class A-30 Certificates, the Class Certificate Balance of the Class A-29 Certificates immediately prior to such Distribution Date; (viii) the Class A-33 Certificates, the Class Certificate Balance of the Class A-32 Certificates immediately prior to such Distribution Date; I-17 (ix) the Class A-36 Certificates, the Class Certificate Balance of the Class A-35 Certificates immediately prior to such Distribution Date; (x) the Class A-39 Certificates, the Class Certificate Balance of the Class A-38 Certificates immediately prior to such Distribution Date; (xi) the Class A-42 Certificates, the Class Certificate Balance of the Class A-41 Certificates immediately prior to such Distribution Date; (xii) the Class A-45 Certificates, the Class Certificate Balance of the Class A-44 Certificates immediately prior to such Distribution Date; (xiii) the Class A-48 Certificates, the Class Certificate Balance of the Class A-47 Certificates immediately prior to such Distribution Date; (xiv) the Class A-51 Certificates, the Class Certificate Balance of the Class A-50 Certificates immediately prior to such Distribution Date; (xv) the Class A-54 Certificates, the Class Certificate Balance of the Class A-53 Certificates immediately prior to such Distribution Date; (xvi) the Class A-57 Certificates, the Class Certificate Balance of the Class A-56 Certificates immediately prior to such Distribution Date; (xvii) the Class A-60 Certificates, the Class Certificate Balance of the Class A-59 Certificates immediately prior to such Distribution Date; and (xviii) the Class X Certificates, the aggregate of the Stated Principal Balances of the Non-Discount Mortgage Loans as of the Due Date in the preceding calendar month (after giving effect to Principal Prepayments received in the Prepayment Period related to such Due Date). Notional Amount Certificates:As specified in the Preliminary Statement. Offered Certificates:As specified in the Preliminary Statement. Officer’s Certificate:A certificate (i) in the case of the Depositor, signed by the Chairman of the Board, the Vice Chairman of the Board, the President, a Managing Director, a Vice President (however denominated), an Assistant Vice President, the Treasurer, the Secretary, or one of the Assistant Treasurers or Assistant Secretaries of the Depositor, (ii) in the case of the Master Servicer, signed by the President, an Executive Vice President, a Vice President, an Assistant Vice President, the Treasurer, or one of the Assistant Treasurers or Assistant Secretaries of Countrywide GP, Inc., its general partner, (iii) if provided for in this Agreement, signed by a Servicing Officer, as the case may be, and delivered to the Depositor and the Trustee, as the case may be, as required by this Agreement or (iv) in the case of any other Person, signed by an authorized officer of such Person. Opinion of Counsel:A written opinion of counsel, who may be counsel for a Seller, the Depositor or the Master Servicer, including, in-house counsel, reasonably acceptable to the Trustee; provided, however, that with respect to the interpretation or application of the REMIC Provisions, such counsel must (i) in fact be independent of a Seller, the Depositor and the Master Servicer, (ii) not have any direct financial interest in a Seller, the Depositor or the Master Servicer or in any affiliate thereof, and (iii) not be connected with a Seller, the Depositor or the Master Servicer as an officer, employee, promoter, underwriter, trustee, partner, director or person performing similar functions. I-18 Optional Termination:The termination of the trust created hereunder in connection with the purchase of the Mortgage Loans pursuant to Section 9.01(a) hereof. Original Applicable Credit Support Percentage:With respect to each of the following Classes of Certificates, the corresponding percentage described below, as of the Closing Date: Class M 4.25% ClassB-12.00% ClassB-21.10% ClassB-30.65% ClassB-40.35% ClassB-50.15% Original Mortgage Loan:The mortgage loan refinanced in connection with the origination of a Refinancing Mortgage Loan. Original Subordinate Principal Balance:The aggregate of the ClassCertificate Balances of the Subordinated Certificates as of the Closing Date. OTS:The Office of Thrift Supervision. Outside Reference Date:As to any Interest Accrual Period for the COFI Certificates, the close of business on the tenth day thereof. Outstanding:With respect to the Certificates as of any date of determination, all Certificates theretofore executed and authenticated under this Agreement except: (i) Certificates theretofore canceled by the Trustee or delivered to the Trustee for cancellation; and (ii) Certificates in exchange for which or in lieu of which other Certificates have been executed and delivered by the Trustee pursuant to this Agreement. Outstanding Mortgage Loan:As of any Due Date, a Mortgage Loan with a Stated Principal Balance greater than zero, which was not the subject of a Principal Prepayment in Full prior to such Due Date or during the Prepayment Period related to such Due Date and which did not become a Liquidated Mortgage Loan prior to such Due Date. Ownership Interest:As to any Residual Certificate, any ownership interest in such Certificate including any interest in such Certificate as the Holder thereof and any other interest therein, whether direct or indirect, legal or beneficial. Park Granada:Park Granada LLC, a Delaware limited liability company, and its successors and assigns, in its capacity as the seller of the Park Granada Mortgage Loans to the Depositor. Park Granada Mortgage Loans:The Mortgage Loans identified as such on the Mortgage Loan Schedule for which Park Granada is the applicable Seller. I-19 Park Monaco:Park Monaco Inc., a Delaware corporation, and its successors and assigns, in its capacity as the seller of the Park Monaco Mortgage Loans to the Depositor. Park Monaco Mortgage Loans:The Mortgage Loans identified as such on the Mortgage Loan Schedule for which Park Monaco is the applicable Seller. Park Sienna:Park Sienna LLC, a Delaware limited liability company, and its successors and assigns, in its capacity as the seller of the Park Sienna Mortgage Loans to the Depositor. Park Sienna Mortgage Loans:The Mortgage Loans identified as such on the Mortgage Loan Schedule for which Park Sienna is the applicable Seller. Pass-Through Rate:For any interest bearing Classof Certificates or Component, the per annum rate set forth or calculated in the manner described in the Preliminary Statement. Percentage Interest:As to any Certificate, the percentage interest evidenced thereby in distributions required to be made on the related Class, such percentage interest being set forth on the face thereof or equal to the percentage obtained by dividing the Denomination of such Certificate by the aggregate of the Denominations of all Certificates of the same Class. Performance Certification:As defined in Section 11.05. Permitted Investments:At any time, any one or more of the following obligations and securities: (i) obligations of the United States or any agency thereof, provided such obligations are backed by the full faith and credit of the United States; (ii) general obligations of or obligations guaranteed by any state of the United States or the District of Columbia receiving the highest long-term debt rating of each Rating Agency, or such lower rating as will not result in the downgrading or withdrawal of the ratings then assigned to the Certificates by each Rating Agency; (iii) commercial or finance company paper which is then receiving the highest commercial or finance company paper rating of each Rating Agency, or such lower rating as will not result in the downgrading or withdrawal of the ratings then assigned to the Certificates by each Rating Agency; (iv) certificates of deposit, demand or time deposits, or bankers’ acceptances issued by any depository institution or trust company incorporated under the laws of the United States or of any state thereof and subject to supervision and examination by federal and/or state banking authorities, provided that the commercial paper and/or long term unsecured debt obligations of such depository institution or trust company (or in the case of the principal depository institution in a holding company system, the commercial paper or long-term unsecured debt obligations of such holding company, but only if Moody’s is not a Rating Agency) are then rated one of the two highest long-term and the highest short-term ratings of each Rating Agency for such securities, or such lower ratings as will not result in the downgrading or withdrawal of the rating then assigned to the Certificates by either Rating Agency; I-20 (v) repurchase obligations with respect to any security described in clauses (i) and (ii) above, in either case entered into with a depository institution or trust company (acting as principal) described in clause (iv) above; (vi) units of a taxable money-market portfolio having the highest rating assigned by each Rating Agency (except if Fitch is a Rating Agency and has not rated the portfolio, the highest rating assigned by Moody’s) and restricted to obligations issued or guaranteed by the United States of America or entities whose obligations are backed by the full faith and credit of the United States of America and repurchase agreements collateralized by such obligations; and (vii) such other relatively risk free investments bearing interest or sold at a discount acceptable to each Rating Agency as will not result in the downgrading or withdrawal of the rating then assigned to the Certificates by either Rating Agency, as evidenced by a signed writing delivered by each Rating Agency; provided, that no such instrument shall be a Permitted Investment if such instrument evidences the right to receive interest only payments with respect to the obligations underlying such instrument. Permitted Transferee:Any person other than (i) the United States, any State or political subdivision thereof, or any agency or instrumentality of any of the foregoing, (ii) a foreign government, International Organization or any agency or instrumentality of either of the foregoing, (iii) an organization (except certain farmers’ cooperatives described in section 521 of the Code) which is exempt from tax imposed by Chapter 1 of the Code (including the tax imposed by section 511 of the Code on unrelated business taxable income) on any excess inclusions (as defined in section 860E(c)(l) of the Code) with respect to any Residual Certificate, (iv) rural electric and telephone cooperatives described in section 1381(a)(2)(C) of the Code, (v)an “electing large partnership” as defined in Section 775 of the Code, (vi) a Person that is not a citizen or resident of the United States, a corporation, partnership, or other entity created or organized in or under the laws of the United States, any State thereof or the District of Columbia, or an estate or trust whose income from sources without the United States is includible in gross income for United States federal income tax purposes regardless of its connection with the conduct of a trade or business within the United States or a trust if a court within the United States is able to exercise primary supervision over the administration of the trust and one or more United States persons have the authority to control all substantial decisions of the trust unless such Person has furnished the transferor and the Trustee with a duly completed Internal Revenue Service Form W-8ECI or any applicable successor form, and (vii) any other Person so designated by the Depositor based upon an Opinion of Counsel that the Transfer of an Ownership Interest in a Residual Certificate to such Person may cause any REMIC hereunder to fail to qualify as a REMIC at any time that the Certificates are outstanding.The terms “United States,” “State” and “International Organization” shall have the meanings set forth in section 7701 of the Code or successor provisions.A corporation will not be treated as an instrumentality of the United States or of any State or political subdivision thereof for these purposes if all of its activities are subject to tax and, with the exception of the Federal Home Loan Mortgage Corporation, a majority of its board of directors is not selected by such government unit. Person:Any individual, corporation, partnership, association, joint venture, limited liability company, joint-stock company, trust, unincorporated organization or government, or any agency or political subdivision thereof. Physical Certificate:As specified in the Preliminary Statement. I-21 Plan:An “employee benefit plan” as defined in section 3(3) of ERISA that is subject to Title I of ERISA, a “plan” as defined in section 4975 of the Code that is subject to section 4975 of the Code, or any Person investing on behalf of or with plan assets (as defined in 29 CFR §2510.3-101 or otherwise under ERISA) of such an employee benefit plan or plan. Planned Principal Classes:As specified in the Preliminary Statement. PO Formula Principal Amount: As to any Distribution Date, the sum of (i) the sum of the applicable PO Percentage of (a) the principal portion of each Scheduled Payment (without giving effect to any reductions thereof caused by any Debt Service Reductions or Deficient Valuations) due on each Mortgage Loan on the related Due Date, (b) the Stated Principal Balance of each Mortgage Loan that was repurchased by the applicable Seller or purchased by the Master Servicer pursuant to this Agreement as of such Distribution Date, (c) the Substitution Adjustment Amount in connection with any Deleted Mortgage Loan received with respect to such Distribution Date, (d) any Insurance Proceeds or Liquidation Proceeds allocable to recoveries of principal of Mortgage Loans that are not yet Liquidated Mortgage Loans received during the calendar month preceding the month of such Distribution Date, (e) with respect to each Mortgage Loan that became a Liquidated Mortgage Loan during the calendar month preceding the month of such Distribution Date, the amount of Liquidation Proceeds allocable to principal received during the month preceding the month of such Distribution Date with respect to such Mortgage Loan, and (f) all Principal Prepayments received during the related Prepayment Period and (ii) with respect to Subsequent Recoveries attributable to a Discount Mortgage Loan which incurred a Realized Loss after the Senior Credit Support Depletion Date, the PO Percentage of any such Subsequent Recoveries received during the calendar month preceding the month of such Distribution Date. PO Percentage:As to any Discount Mortgage Loan, a fraction (expressed as a percentage) the numerator of which is the excess of the Required Coupon over the Adjusted Net Mortgage Rate of such Discount Mortgage Loan and the denominator of which is such Required Coupon.As to any Non-Discount Mortgage Loan, 0%. Pool Stated Principal Balance:As of any date of determination, the aggregate of the Stated Principal Balances of the Outstanding Mortgage Loans. Prepayment Interest Excess:As to any Principal Prepayment received by the Master Servicer from the first day through the fifteenth day of any calendar month (other than the calendar month in which the Cut-off Date occurs), all amounts paid by the related Mortgagor in respect of interest on such Principal Prepayment.All Prepayment Interest Excess shall be paid to the Master Servicer as additional master servicing compensation. Prepayment Interest Shortfall:As to any Distribution Date, Mortgage Loan and Principal Prepayment received on or after the sixteenth day of the month preceding the month of such Distribution Date (or, in the case of the first Distribution Date, on or after March 1, 2007) and on or before the last day of the month preceding the month of such Distribution Date, the amount, if any, by which one month’s interest at the related Mortgage Rate, net of the Master Servicing Fee Rate, on such Principal Prepayment exceeds the amount of interest paid in connection with such Principal Prepayment. Prepayment Period:As to any Distribution Date and the related Due Date, the period from the 16th day of the calendar month (or, in the case of the first Distribution Date, from March 1, 2007) through the 15th day of the calendar month of such Distribution Date. Primary Insurance Policy:Each policy of primary mortgage guaranty insurance or any replacement policy therefor with respect to any Mortgage Loan. I-22 Prime Rate:The prime commercial lending rate of The Bank of New York, as publicly announced to be in effect from time to time.The Prime Rate shall be adjusted automatically, without notice, on the effective date of any change in such prime commercial lending rate.The Prime Rate is not necessarily The Bank of New York’s lowest rate of interest. Principal Only Certificates:As specified in the Preliminary Statement. Principal Prepayment:Any payment of principal by a Mortgagor on a Mortgage Loan that is received in advance of its scheduled Due Date and is not accompanied by an amount representing scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment.Partial Principal Prepayments shall be applied by the Master Servicer in accordance with the terms of the related Mortgage Note. Principal Prepayment in Full:Any Principal Prepayment made by a Mortgagor of the entire principal balance of a Mortgage Loan. Private Certificate:As specified in the Preliminary Statement. Pro Rata Share:As to any Distribution Date, the Subordinated Principal Distribution Amount and any Classof Subordinated Certificates, the portion of the Subordinated Principal Distribution Amount allocable to such Class, equal to the product of the Subordinated Principal Distribution Amount on such Distribution Date and a fraction, the numerator of which is the related ClassCertificate Balance thereof and the denominator of which is the aggregate of the ClassCertificate Balances of the Subordinated Certificates. Proprietary Lease: With respect to any Cooperative Unit, a lease or occupancy agreement between a Cooperative Corporation and a holder of related Coop Shares. Prospectus:The Prospectus dated November 14, 2006 generally relating to mortgage pass-through certificates to be sold by the Depositor. Prospectus Supplement:The Prospectus Supplement, dated March 29, 2007, relating to the Offered Certificates as supplemented by the supplement to the Prospectus Supplement dated April 10, 2007. PUD:Planned Unit Development. Purchase Price:With respect to any Mortgage Loan required to be purchased by a Seller pursuant to Section 2.02 or 2.03 hereof or purchased at the option of the Master Servicer pursuant to Section 3.11, an amount equal to the sum of (i) 100% of the unpaid principal balance of the Mortgage Loan on the date of such purchase, (ii) accrued interest thereon at the applicable Mortgage Rate (or at the applicable Adjusted Mortgage Rate if (x) the purchaser is the Master Servicer or (y) if the purchaser is Countrywide and Countrywide is an affiliate of the Master Servicer) from the date through which interest was last paid by the Mortgagor to the Due Date in the month in which the Purchase Price is to be distributed to Certificateholders and (iii) costs and damages incurred by the Trust Fund in connection with a repurchase pursuant to Section 2.03 hereof that arises out of a violation of any predatory or abusive lending law with respect to the related Mortgage Loan. Qualified Insurer:A mortgage guaranty insurance company duly qualified as such under the laws of the state of its principal place of business and each state having jurisdiction over such insurer in connection with the insurance policy issued by such insurer, duly authorized and licensed in such states to transact a mortgage guaranty insurance business in such states and to write the insurance provided by the insurance policy issued by it, approved as a FNMA-approved mortgage insurer and having a claims paying ability rating of at least “AA” or equivalent rating by a nationally recognized statistical rating organization.Any replacement insurer with respect to a Mortgage Loan must have at least as high a claims paying ability rating as the insurer it replaces had on the Closing Date. I-23 Rating Agency:Each of the Rating Agencies specified in the Preliminary Statement.If any such organization or a successor is no longer in existence, “Rating Agency” shall be such nationally recognized statistical rating organization, or other comparable Person, identified as a rating agency under the Underwriter’s Exemption, as is designated by the Depositor, notice of which designation shall be given to the Trustee.References herein to a given rating category of a Rating Agency shall mean such rating category without giving effect to any modifiers. Realized Loss:With respect to each Liquidated Mortgage Loan, an amount (not less than zero or more than the Stated Principal Balance of the Mortgage Loan) as of the date of such liquidation, equal to (i) the Stated Principal Balance of the Liquidated Mortgage Loan as of the date of such liquidation, plus (ii) interest at the Adjusted Net Mortgage Rate from the Due Date as to which interest was last paid or advanced (and not reimbursed) to Certificateholders up to the Due Date in the month in which Liquidation Proceeds are required to be distributed on the Stated Principal Balance of such Liquidated Mortgage Loan from time to time, minus (iii) the Liquidation Proceeds, if any, received during the month in which such liquidation occurred, to the extent applied as recoveries of interest at the Adjusted Net Mortgage Rate and to principal of the Liquidated Mortgage Loan.With respect to each Mortgage Loan which has become the subject of a Deficient Valuation, if the principal amount due under the related Mortgage Note has been reduced, the difference between the principal balance of the Mortgage Loan outstanding immediately prior to such Deficient Valuation and the principal balance of the Mortgage Loan as reduced by the Deficient Valuation. To the extent the Master Servicer receives Subsequent Recoveries with respect to any Liquidated Mortgage Loan, the amount of the Realized Loss with respect to that Mortgage Loan will be reduced by such Subsequent Recoveries. Recognition Agreement: With respect to any Cooperative Loan, an agreement between the Cooperative Corporation and the originator of such Mortgage Loan which establishes the rights of such originator in the Cooperative Property. Recombination Group:The Class or Classes of Depositable Certificates and the related Class or Classes of Exchangeable Certificates included within any particular “Recombination” specified in Schedule VII. Record Date:As to any Distribution Date, the close of business on the last Business Day of the month preceding the month in which such Distribution Date occurs. Reference Bank:As defined in Section 4.08(b). Refinancing Mortgage Loan:Any Mortgage Loan originated in connection with the refinancing of an existing mortgage loan. Regular Certificates:As specified in the Preliminary Statement. Regulation AB:Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and subject to such clarification and interpretation as have been provided by the Commission in the adopting release (Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff of the Commission, or as may be provided by the Commission or its staff from time to time. I-24 Relief Act:The Servicemembers Civil Relief Act. Relief Act Reductions:With respect to any Distribution Date and any Mortgage Loan as to which there has been a reduction in the amount of interest collectible thereon for the most recently ended calendar month as a result of the application of the Relief Act or any similar state laws, the amount, if any, by which (i) interest collectible on such Mortgage Loan for the most recently ended calendar month is less than (ii) interest accrued thereon for such month pursuant to the Mortgage Note. REMIC:A “real estate mortgage investment conduit” within the meaning of section 860D of the Code. REMIC Change of Law:Any proposed, temporary or final regulation, revenue ruling, revenue procedure or other official announcement or interpretation relating to REMICs and the REMIC Provisions issued after the Closing Date. REMIC Provisions:Provisions of the federal income tax law relating to real estate mortgage investment conduits, which appear at sections 860A through 860G of Subchapter M of Chapter 1 of the Code, and related provisions, and regulations promulgated thereunder, as the foregoing may be in effect from time to time as well as provisions of applicable state laws. REO Property:A Mortgaged Property acquired by the Trust Fund through foreclosure or deed-in-lieu of foreclosure in connection with a defaulted Mortgage Loan. Reportable Event:Any event required to be reported on Form 8-K, and in any event, the following: (a)entry into a definitive agreement related to the Trust Fund, the Certificates or the Mortgage Loans, or an amendment to a Transaction Document, even if the Depositor is not a party to such agreement (e.g., a servicing agreement with a servicer contemplated by Item 1108(a)(3) of Regulation AB); (b)termination of a Transaction Document (other than by expiration of the agreement on its stated termination date or as a result of all parties completing their obligations under such agreement), even if the Depositor is not a party to such agreement (e.g., a servicing agreement with a servicer contemplated by Item 1108(a)(3) of Regulation AB); (c)with respect to the Master Servicer only, if the Master Servicer becomes aware of any bankruptcy or receivership with respect to Countrywide, the Depositor, the Master Servicer, any Subservicer, the Trustee, any enhancement or support provider contemplated by Items 1114(b) or 1115 of Regulation AB, or any other material party contemplated by Item 1101(d)(1) of Regulation AB; (d)with respect to the Trustee, the Master Servicer and the Depositor only, the occurrence of an early amortization, performance trigger or other event, including an Event of Default under this Agreement; (e)the resignation, removal, replacement, substitution of the Master Servicer, any Subservicer or the Trustee; I-25 (f)with respect to the Master Servicer only, if the Master Servicer becomes aware that (i) any material enhancement or support specified in Item 1114(a)(1) through (3) of Regulation AB or Item 1115 of Regulation AB that was previously applicable regarding one or more Classes of the Certificates has terminated other than by expiration of the contract on its stated termination date or as a result of all parties completing their obligations under such agreement; (ii) any material enhancement specified in Item 1114(a)(1) through (3) of Regulation AB or Item 1115 of Regulation AB has been added with respect to one or more Classes of the Certificates; or (iii) any existing material enhancement or support specified in Item 1114(a)(1) through (3) of Regulation AB or Item 1115 of Regulation AB with respect to one or more Classes of the Certificates has been materially amended or modified; and (g)with respect to the Trustee, the Master Servicer and the Depositor only, a required distribution to Holders of the Certificates is not made as of the required Distribution Date under this Agreement. Reporting Subcontractor:With respect to the Master Servicer or the Trustee, any Subcontractor determined by such Person pursuant to Section 11.08(b) to be “participating in the servicing function” within the meaning of Item 1122 of Regulation AB.References to a Reporting Subcontractor shall refer only to the Subcontractor of such Person and shall not refer to Subcontractors generally. Request for Release:The Request for Release submitted by the Master Servicer to the Trustee, substantially in the form of Exhibits M and N, as appropriate. Required Coupon:6.00% per annum. Required Insurance Policy:With respect to any Mortgage Loan, any insurance policy that is required to be maintained from time to time under this Agreement, including with respect to the Covered Loans, the Mortgage Insurance Policy. Residual Certificates:As specified in the Preliminary Statement. Responsible Officer:When used with respect to the Trustee, any Vice President, any Assistant Vice President, the Secretary, any Assistant Secretary, any Trust Officer or any other officer of the Trustee customarily performing functions similar to those performed by any of the above designated officers and also to whom, with respect to a particular matter, such matter is referred because of such officer’s knowledge of and familiarity with the particular subject. Restricted Classes:As defined in Section 4.02(e). Sarbanes-Oxley Certification:As defined in Section 11.05. S&P:Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.If S&P is designated as a Rating Agency in the Preliminary Statement, for purposes of Section 10.05(b) the address for notices to S&P shall be Standard & Poor’s, 55 Water Street, New York, New York 10041, Attention: Mortgage Surveillance Monitoring, or such other address as S&P may hereafter furnish to the Depositor and the Master Servicer. Schedule:The Schedule set forth in Schedule V hereto. I-26 Scheduled Balances:With respect to any Scheduled Principal Class or Component and any Distribution Date appearing in Schedule V hereto, the applicable amount appearing opposite such Distribution Date for such Class or Component. Scheduled Classes:As specified in the Preliminary Statement. Scheduled Payment:The scheduled monthly payment on a Mortgage Loan due on any Due Date allocable to principal and/or interest on such Mortgage Loan which, unless otherwise specified herein, shall give effect to any related Debt Service Reduction and any Deficient Valuation that affects the amount of the monthly payment due on such Mortgage Loan. Scheduled Principal Distribution Amount:As to any Distribution Date, an amount equal to the sum of the Non-PO Percentage of all amounts described in subclauses (a) through (d) of clause (i) of the definition of Non-PO Formula Principal Amount for such Distribution Date. Securities Act:The Securities Act of 1933, as amended. Seller:Countrywide, Park Granada, Park Monaco or Park Sienna, as applicable. Senior Certificates:As specified in the Preliminary Statement. Senior Credit Support Depletion Date:The date on which the ClassCertificate Balance of each Classof Subordinated Certificates has been reduced to zero. Senior Percentage:As to any Distribution Date, the percentage equivalent of a fraction, not in excess of 100%, the numerator of which is the aggregate of the Class Certificate Balances of each Class of Senior Certificates (other than the Class PO Certificates) immediately prior to such Distribution Date and the denominator of which is the aggregate of the Class Certificate Balances of all Classes of Certificates (other than the Class PO Certificates) immediately prior to such Distribution Date. Senior Prepayment Percentage:For any Distribution Date during the five years beginning on the first Distribution Date, 100%.The Senior Prepayment Percentage for any Distribution Date occurring on or after the fifth anniversary of the first Distribution Date will, except as provided herein, be as follows: for any Distribution Date in the first year thereafter, the Senior Percentage plus 70% of the Subordinated Percentage for such Distribution Date; for any Distribution Date in the second year thereafter, the Senior Percentage plus 60% of the Subordinated Percentage for such Distribution Date; for any Distribution Date in the third year thereafter, the Senior Percentage plus 40% of the Subordinated Percentage for such Distribution Date; for any Distribution Date in the fourth year thereafter, the Senior Percentage plus 20% of the Subordinated Percentage for such Distribution Date; and for any Distribution Date thereafter, the Senior Percentage for such Distribution Date (unless on any Distribution Date the Senior Percentage exceeds the initial Senior Percentage, in which case the Senior Prepayment Percentage for such Distribution Date will once again equal 100%).Notwithstanding the foregoing, no decrease in the Senior Prepayment Percentage will occur unless both of the Senior Step Down Conditions are satisfied. Senior Principal Distribution Amount:As to any Distribution Date, the sum, not less than zero, of (i) the Senior Percentage of the applicable Non-PO Percentage of all amounts described in subclauses (a) through (d) of clause (i) of the definition of “Non-PO Formula Principal Amount” for such Distribution Date, (ii) with respect to each Mortgage Loan that became a Liquidated Mortgage Loan during the calendar month preceding the month of such Distribution Date, the lesser of (x) the Senior Percentage of the applicable Non-PO Percentage of the Stated Principal Balance of such Mortgage Loan and (y) the Senior Prepayment Percentage of the applicable Non-PO Percentage of the amount of the Liquidation Proceeds allocable to principal received with respect to such Mortgage Loan, and (iii) the sum of (x) the Senior Prepayment Percentage of the applicable Non-PO Percentage of the amounts described in subclause (f) of clause (i) of the definition of “Non-PO Formula Principal Amount” for such Distribution Date plus (y) the Senior Prepayment Percentage of any Subsequent Recoveries described in clause (ii) of the definition of “Non-PO Formula Principal Amount” for such Distribution Date. I-27 Senior Step Down Conditions:As of the first Distribution Date as to which any decrease in the Senior Prepayment Percentage applies, (i) the outstanding principal balance of all Mortgage Loans delinquent 60 days or more (including Mortgage Loans in foreclosure, REO Property and Mortgage Loans the mortgagors of which are in bankruptcy) (averaged over the preceding six month period), as a percentage of the aggregate Class Certificate Balance of the Subordinated Certificates on such Distribution Date, does not equal or exceed 50% and (ii) cumulative Realized Losses with respect to the Mortgage Loans do not exceed (a) commencing with the Distribution Date on the fifth anniversary of the first Distribution Date, 30% of the Original Subordinate Principal Balance, (b) commencing with the Distribution Date on the sixth anniversary of the first Distribution Date, 35% of the Original Subordinate Principal Balance, (c) commencing with the Distribution Date on the seventh anniversary of the first Distribution Date, 40% of the Original Subordinate Principal Balance, (d) commencing with the Distribution Date on the eighth anniversary of the first Distribution Date, 45% of the Original Subordinate Principal Balance, and (e) commencing with the Distribution Date on the ninth anniversary of the first Distribution Date, 50% of the Original Subordinate Principal Balance. Servicing Advances:All customary, reasonable and necessary “out of pocket” costs and expenses incurred in the performance by the Master Servicer of its servicing obligations, including, but not limited to, the cost of (i) the preservation, restoration and protection of a Mortgaged Property, (ii)any expenses reimbursable to the Master Servicer pursuant to Section 3.11 and any enforcement or judicial proceedings, including foreclosures, (iii) the management and liquidation of any REO Property and (iv)compliance with the obligations under Section 3.09. Servicing Criteria:The “servicing criteria” set forth in Item 1122(d) of Regulation AB. Servicing Officer:Any officer of the Master Servicer involved in, or responsible for, the administration and servicing of the Mortgage Loans whose name and facsimile signature appear on a list of servicing officers furnished to the Trustee by the Master Servicer on the Closing Date pursuant to this Agreement, as such list may from time to time be amended. Shift Percentage:As to any Distribution Date occurring during the five years beginning on the first Distribution Date, 0%. For any Distribution Date occurring on or after the fifth anniversary of the first Distribution Date, 100%. Startup Day:The Closing Date. Stated Principal Balance:As to any Mortgage Loan and Due Date, the unpaid principal balance of such Mortgage Loan as of such Due Date, as specified in the amortization schedule at the time relating thereto (before any adjustment to such amortization schedule by reason of any moratorium or similar waiver or grace period) minusthe sum of: (i) any previous partial Principal Prepayments and the payment of principal due on such Due Date, irrespective of any delinquency in payment by the related Mortgagor, (ii) Liquidation Proceeds allocable to principal (other than with respect to any Liquidated Mortgage Loan) received in the prior calendar month and Principal Prepayments received through the last day of the related Prepayment Period, in each case with respect to that Mortgage Loan and (iii) any Realized Loss previously incurred in connection with a Deficient Valuation.The Stated Principal Balance of any Mortgage Loan that becomes a Liquidated Mortgage Loan will be zero on each date following the Due Period in which such Mortgage Loan becomes a Liquidated Mortgage Loan. I-28 Streamlined Documentation Mortgage Loan:Any Mortgage Loan originated pursuant to Countrywide’s Streamlined Loan Documentation Program then in effect.For the purposes of this Agreement, a Mortgagor is eligible for a mortgage pursuant to Countrywide’s Streamlined Loan Documentation Program if that Mortgagor is refinancing an existing mortgage loan that was originated or acquired by Countrywide where, among other things, the mortgage loan has not been more than 30 days delinquent in payment during the previous twelve-month period. Strike Rate:With respect to each Class of Covered Certificates, the applicable percentage set forth below: Class of Certificates Strike Rate Class A-6 5.40% Subcontractor:Any vendor, subcontractor or other Person that is not responsible for the overall servicing (as “servicing” is commonly understood by participants in the mortgage-backed securities market) of Mortgage Loans but performs one or more discrete functions identified in Item 1122(d) of Regulation AB with respect to Mortgage Loans under the direction or authority of the Master Servicer or a Subservicer or the Trustee, as the case may be. Subordinated Certificates:As specified in the Preliminary Statement. Subordinated Percentage:As to any Distribution Date, 100% minus the Senior Percentage for such Distribution Date. Subordinated Prepayment Percentage:As to any Distribution Date, 100% minus the Senior Prepayment Percentage for such Distribution Date. Subordinated Principal Distribution Amount:With respect to any Distribution Date, an amount equal to the excess of (A) the sum, not less than zero, of (i) the Subordinated Percentage of the applicable Non-PO Percentage of all amounts described in subclauses (a) through (d) of clause (i) of the definition of Non-PO Formula Principal Amount for such Distribution Date, (ii) with respect to each Mortgage Loan that became a Liquidated Mortgage Loan during the calendar month preceding the month of such Distribution Date, the applicable Non-PO Percentage of the amount of the Liquidation Proceeds allocated to principal received with respect thereto remaining after application thereof pursuant to clause (ii) of the definition of Senior Principal Distribution Amount, up to the Subordinated Percentage of the applicable Non-PO Percentage of the Stated Principal Balance of such Mortgage Loan, (iii) the Subordinated Prepayment Percentage of the applicable Non-PO Percentage of all amounts described in subclause (f) of clause (i) of the definition of Non-PO Formula Principal Amount for such Distribution Date, and (iv) the Subordinated Prepayment Percentage of any Subsequent Recoveries described in clause (ii) of the definition of Non-PO Formula Principal Amount for such Distribution Date, over (B) the amount of any payments in respect of Class PO Deferred Amounts on the related Distribution Date. Subsequent Recoveries:As to any Distribution Date, with respect to a Liquidated Mortgage Loan that resulted in a Realized Loss in a prior calendar month, unexpected amounts received by the Master Servicer (net of any related expenses permitted to be reimbursed pursuant to Section 3.08) specifically related to such Liquidated Mortgage Loan. I-29 Subservicer:Any person to whom the Master Servicer has contracted for the servicing of all or a portion of the Mortgage Loans pursuant to Section 3.02 hereof. Substitute Mortgage Loan:A Mortgage Loan substituted by a Seller for a Deleted Mortgage Loan which must, on the date of such substitution, as confirmed in a Request for Release, substantially in the form of Exhibit M, (i) have a Stated Principal Balance, after deduction of the principal portion of the Scheduled Payment due in the month of substitution, not in excess of, and not more than 10% less than the Stated Principal Balance of the Deleted Mortgage Loan; (ii) be accruing interest at a rate no lower than and not more than 1% per annum higher than, that of the Deleted Mortgage Loan; (iii) have a Loan-to-Value Ratio no higher than that of the Deleted Mortgage Loan; (iv) have a remaining term to maturity no greater than (and not more than one year less than that of) the Deleted Mortgage Loan; (v) not be a Cooperative Loan unless the Deleted Mortgage Loan was a Cooperative Loan and (vi) comply with each representation and warranty set forth in Section 2.03 hereof. Substitution Adjustment Amount:The meaning ascribed to such term pursuant to Section 2.03. Supplemental Interest Trust:The separate trust created under this Agreement pursuant to Section 3.05(i). Supplemental Interest Trustee:The Bank of New York, a New York banking corporation, not in its individual capacity, but solely in its capacity as trustee of the Supplemental Interest Trust for the benefit of the Holders of the Covered Certificates under this Agreement, and any successor thereto, and any corporation or national banking association resulting from or surviving any consolidation or merger to which it or its successors may be a party and any successor trustee as may from time to time be serving as successor trustee hereunder. Targeted Balance:With respect to any group of Targeted Principal Classes or Components in the aggregate and any Distribution Date appearing in Schedule V hereto, the Aggregate Targeted Balance for such group and Distribution Date.With respect to any other Targeted Principal Class or Component and any Distribution Date appearing in Schedule V hereto, the applicable amount appearing opposite such Distribution Date for such Class or Component. Targeted Principal Classes:As specified in the Preliminary Statement. Tax Matters Person:The person designated as “tax matters person” in the manner provided under Treasury regulation § 1.860F-4(d) and Treasury regulation § 301.6231(a)(7)-1.Initially, the Tax Matters Person shall be the Trustee. Tax Matters Person Certificate:The ClassA-R Certificate with a Denomination of $0.01. Transaction Documents:This Agreement, the Cap Contract, and any other document or agreement entered into in connection with the Trust Fund, the Certificates or the Mortgage Loans. Transfer:Any direct or indirect transfer or sale of any Ownership Interest in a Residual Certificate. Trust Fund:The corpus of the trust created hereunder consisting of (i)the Mortgage Loans and all interest and principal received on or with respect thereto after the Cut-off Date to the extent not applied in computing the Cut-off Date Principal Balance thereof; (ii) the Certificate Account, the Distribution Account and the Exchangeable Certificates Distribution Account, and all amounts deposited therein pursuant to the applicable provisions of this Agreement; (iii)property that secured a Mortgage Loan and has been acquired by foreclosure, deed-in-lieu of foreclosure or otherwise; and (iv)all proceeds of the conversion, voluntary or involuntary, of any of the foregoing.For the avoidance of doubt, the ES Trust, the Master REMIC and the Lower Tier REMIC and the assets held or deemed held thereby shall constitute a part of the Trust Fund. I-30 Trustee:The Bank of New York and its successors and, if a successor trustee is appointed hereunder, such successor. Trustee Advance Rate:With respect to any Advance made by the Trustee pursuant to Section 4.01(b), a per annum rate of interest determined as of the date of such Advance equal to the Prime Rate in effect on such date plus 5.00%. Trustee Fee:As to any Distribution Date, an amount equal to one-twelfth of the Trustee Fee Rate multiplied by the Pool Stated Principal Balance with respect to such Distribution Date. Trustee Fee Rate:With respect to each Mortgage Loan, 0.009% per annum. Underwriter’s Exemption:Prohibited Transaction Exemption 2007-5, 72 Fed. Reg. 13130 (2009), as amended (or any successor thereto), or any substantially similar administrative exemption granted by the U.S. Department of Labor. Underwriter:As specified in the Preliminary Statement. Unscheduled Principal Distribution Amount:As to any Distribution Date, an amount equal to the sum of (i) with respect to each Mortgage Loan that became a Liquidated Mortgage Loan during the calendar month preceding the month of such Distribution Date, the applicable Non-PO Percentage of the Liquidation Proceeds allocable to the principal received with respect to such Mortgage Loan, (ii) the applicable Non-PO Percentage of the amount described in subclause (f) of clause (i) of the definition of “Non-PO Formula Principal Amount” for such Distribution Date and (iii) any Subsequent Recoveries described in clause (ii) of the definition of “Non-PO Formula Principal Amount” for such Distribution Date. Voting Rights:The portion of the voting rights of all of the Certificates which is allocated to any Certificate.As of any date of determination, (a)1% of all Voting Rights shall be allocated to each Classof Senior Certificates that is a Class of Notional Amount Certificates, if any (such Voting Rights to be allocated among the holders of Certificates of each such Classin accordance with their respective Percentage Interests), and (b)the remaining Voting Rights (or 100% of the Voting Rights if there is no such Class) shall be allocated among Holders of the remaining Classes of Senior and Subordinated Certificates in proportion to the Certificate Balances of their respective Certificates on such date.Each Class of Exchangeable Certificates shall be allocated a proportionate share of the Voting Rights allocated to the related Classes of Depositable Certificates that have been surrendered. Yield Supplement Amount:For any Distribution Date on or prior to the Cap Contract Termination Date, interest for the related Interest Accrual Period on the Class Certificate Balance of the Covered Certificates immediately prior to such Distribution Date at a rate equal to the excess, if any, of (i) LIBOR over (ii) the Strike Rate. I-31 SECTION 1.02. Certain Interpretive Provisions All terms defined in this Agreement shall have the defined meanings when used in any certificate, agreement or other document delivered pursuant hereto unless otherwise defined therein. For purposes of this Agreement and all such certificates and other documents, unless the context otherwise requires: (a) accounting terms not otherwise defined in this Agreement, and accounting terms partly defined in this Agreement to the extent not defined, shall have the respective meanings given to them under generally accepted accounting principles; (b) the words “hereof,” “herein” and “hereunder” and words of similar import refer to this Agreement (or the certificate, agreement or other document in which they are used) as a whole and not to any particular provision of this Agreement (or such certificate, agreement or document); (c) references to any Section, Schedule or Exhibit are references to Sections, Schedules and Exhibits in or to this Agreement, and references to any paragraph, subsection, clause or other subdivision within any Section or definition refer to such paragraph, subsection, clause or other subdivision of such Section or definition; (d) the term “including” means “including without limitation”; (e) references to any law or regulation refer to that law or regulation as amended from time to time and include any successor law or regulation; (f) references to any agreement refer to that agreement as amended from time to time; (g) references to any Person include that Person’s permitted successors and assigns; and (h) a Mortgage Loan is “30 days delinquent” if any Scheduled Payment has not been received by the close of business on the day immediately preceding the Due Date on which the next Scheduled Payment is due.Similarly for “60 days delinquent,” “90 days delinquent” and so on. I-32 ARTICLE II CONVEYANCE OF MORTGAGE LOANS; REPRESENTATIONS AND WARRANTIES SECTION 2.01.Conveyance of Mortgage Loans. (a)Each Seller concurrently with the execution and delivery hereof, hereby sells, transfers, assigns, sets over and otherwise conveys to the Depositor, without recourse, all its respective right, title and interest in and to the related Mortgage Loans, including all interest and principal received or receivable by such Seller, on or with respect to the Mortgage Loans after the Cut-off Date and all interest and principal payments on the related Mortgage Loans received prior to the Cut-off Date in respect of installments of interest and principal due thereafter, but not including payments of principal and interest due and payable on such Mortgage Loans, on or before the Cut-off Date.On or prior to the Closing Date, Countrywide shall deliver to the Depositor or, at the Depositor’s direction, to the Trustee or other designee of the Depositor, the Mortgage File for each Mortgage Loan listed in the Mortgage Loan Schedule (except that, in the case of the Delay Delivery Mortgage Loans (which may include Countrywide Mortgage Loans, Park Granada Mortgage Loans, Park Monaco Mortgage Loans and Park Sienna Mortgage Loans), such delivery may take place within thirty (30) days following the Closing Date).Such delivery of the Mortgage Files shall be made against payment by the Depositor of the purchase price, previously agreed to by the Sellers and Depositor, for the Mortgage Loans.With respect to any Mortgage Loan that does not have a first payment date on or before the Due Date in the month of the first Distribution Date, Countrywide shall deposit into the Distribution Account on or before the Distribution Account Deposit Date relating to the first Distribution Date, an amount equal to one month’s interest at the related Adjusted Mortgage Rate on the Cut-off Date Principal Balance of such Mortgage Loan. (b)Immediately upon the conveyance of the Mortgage Loans referred to in clause (a), the Depositor sells, transfers, assigns, sets over and otherwise conveys to the Trustee for the benefit of the Certificateholders, without recourse, all the right, title and interest of the Depositor in and to the Trust Fund together with the Depositor’s right to require each Seller to cure any breach of a representation or warranty made herein by such Seller, or to repurchase or substitute for any affected Mortgage Loan in accordance herewith. (c)In connection with the transfer and assignment set forth in clause (b) above, the Depositor has delivered or caused to be delivered to the Trustee (or, in the case of the Delay Delivery Mortgage Loans, will deliver or cause to be delivered to the Trustee within thirty (30) days following the Closing Date) for the benefit of the Certificateholders the following documents or instruments with respect to each Mortgage Loan so assigned: (i)(A)the original Mortgage Note endorsed by manual or facsimile signature in blank in the following form: “Pay to the order of without recourse,” with all intervening endorsements showing a complete chain of endorsement from the originator to the Person endorsing the Mortgage Note (each such endorsement being sufficient to transfer all right, title and interest of the party so endorsing, as noteholder or assignee thereof, in and to that Mortgage Note); or (B)with respect to any Lost Mortgage Note, a lost note affidavit from Countrywide stating that the original Mortgage Note was lost or destroyed, together with a copy of such Mortgage Note; II-1 (ii)except as provided below and for each Mortgage Loan that is not a MERS Mortgage Loan, the original recorded Mortgage or a copy of such Mortgage, with recording information, certified by Countrywide as being a true and complete copy of the Mortgage (or, in the case of a Mortgage for which the related Mortgaged Property is located in the Commonwealth of Puerto Rico, a true copy of the Mortgage certified as such by the applicable notary) and in the case of each MERS Mortgage Loan, the original Mortgage, or a copy of such mortgage, with recording information, noting the presence of the MIN of the Mortgage Loans and either language indicating that the Mortgage Loan is a MOM Loan if the Mortgage Loan is a MOM Loan or if the Mortgage Loan was not a MOM Loan at origination, the original Mortgage and the assignment thereof to MERS, with evidence of recording indicated thereon, or a copy of the Mortgage certified by the public recording office in which such Mortgage has been recorded; (iii)in the case of each Mortgage Loan that is not a MERS Mortgage Loan, a duly executed assignment of the Mortgage, or a copy of such assignment, with recording information, (which may be included in a blanket assignment or assignments), together with, except as provided below, all interim recorded assignments of such mortgage or a copy of such assignment, with recording information, (each such assignment, when duly and validly completed, to be in recordable form and sufficient to effect the assignment of and transfer to the assignee thereof, under the Mortgage to which the assignment relates); provided that, if the related Mortgage has not been returned from the applicable public recording office, such assignment of the Mortgage may exclude the information to be provided by the recording office; provided, further, that such assignment of Mortgage need not be delivered in the case of a Mortgage for which the related Mortgaged Property is located in the Commonwealth of Puerto Rico; (iv)the original or copies of each assumption, modification, written assurance or substitution agreement, if any; (v)except as provided below, the original or duplicate original lender’s title policy or a printout of the electronic equivalent and all riders thereto; and (vi)in the case of a Cooperative Loan, the originals of the following documents or instruments: (A)The Coop Shares, together with a stock power in blank; (B)The executed Security Agreement; (C)The executed Proprietary Lease; (D)The executed Recognition Agreement; (E)The executed UCC-1 financing statement with evidence of recording thereon which have been filed in all places required to perfect the Seller’s interest in the Coop Shares and the Proprietary Lease; and (F)The executed UCC-3 financing statements or other appropriate UCC financing statements required by state law, evidencing a complete and unbroken line from the mortgagee to the Trustee with evidence of recording thereon (or in a form suitable for recordation). II-2 In addition, in connection with the assignment of any MERS Mortgage Loan, each Seller agrees that it will cause, at the Trustee’s expense, the MERS® System to indicate that the Mortgage Loans sold by such Seller to the Depositor have been assigned by that Seller to the Trustee in accordance with this Agreement for the benefit of the Certificateholders by including (or deleting, in the case of Mortgage Loans which are repurchased in accordance with this Agreement) in such computer files the information required by the MERS® System to identify the series of the Certificates issued in connection with such Mortgage Loans.Each Seller further agrees that it will not, and will not permit the Master Servicer to, and the Master Servicer agrees that it will not, alter the information referenced in this paragraph with respect to any Mortgage Loan sold by such Seller to the Depositor during the term of this Agreement unless and until such Mortgage Loan is repurchased in accordance with the terms of this Agreement. In the event that in connection with any Mortgage Loan that is not a MERS Mortgage Loan the Depositor cannot deliver (a)the original recorded Mortgage, or a copy of such mortgage, with recording information, (b)all interim recorded assignments, or a copy of such assignments, with recording information or (c)the lender’s title policy or a copy of the lender’s title policy (together with all riders thereto) satisfying the requirements of clause(ii), (iii) or (v) above, respectively, concurrently with the execution and delivery of this Agreement because such document or documents have not been returned from the applicable public recording office in the case of clause(ii) or (iii) above, or because the title policy has not been delivered to either the Master Servicer or the Depositor by the applicable title insurer in the case of clause(v) above, the Depositor shall promptly deliver to the Trustee, in the case of clause(ii) or (iii) above, such original Mortgage or a copy of such mortgage, with recording information, or such interim assignment or a copy of such assignment, with recording information, as the case may be, with evidence of recording indicated thereon upon receipt thereof from the public recording office, or a copy thereof, certified, if appropriate, by the relevant recording office, but in no event shall any such delivery of the original Mortgage and each such interim assignment or a copy thereof, certified, if appropriate, by the relevant recording office, be made later than one year following the Closing Date, or, in the case of clause(v) above, no later than 120 days following the Closing Date; provided, however, in the event the Depositor is unable to deliver by such date each Mortgage and each such interim assignment by reason of the fact that any such documents have not been returned by the appropriate recording office, or, in the case of each such interim assignment, because the related Mortgage has not been returned by the appropriate recording office, the Depositor shall deliver such documents to the Trustee as promptly as possible upon receipt thereof and, in any event, within 720 days following the Closing Date.The Depositor shall forward or cause to be forwarded to the Trustee (a)from time to time additional original documents evidencing an assumption or modification of a Mortgage Loan and (b)any other documents required to be delivered by the Depositor or the Master Servicer to the Trustee.In the event that the original Mortgage is not delivered and in connection with the payment in full of the related Mortgage Loan and the public recording office requires the presentation of a “lost instruments affidavit and indemnity” or any equivalent document, because only a copy of the Mortgage can be delivered with the instrument of satisfaction or reconveyance, the Master Servicer shall execute and deliver or cause to be executed and delivered such a document to the public recording office.In the case where a public recording office retains the original recorded Mortgage or in the case where a Mortgage is lost after recordation in a public recording office, Countrywide shall deliver to the Trustee a copy of such Mortgage certified by such public recording office to be a true and complete copy of the original recorded Mortgage. As promptly as practicable subsequent to such transfer and assignment, and in any event, within one-hundred and twenty (120) days after such transfer and assignment, the Trustee shall (A)as the assignee thereof, affix the following language to each assignment of Mortgage:“CWALT Series 2007-11T1, The Bank of New York, as trustee”, (B)cause such assignment to be in proper form for recording in the appropriate public office for real property records and (C)cause to be delivered for recording in the appropriate public office for real property records the assignments of the Mortgages to the Trustee, except that, (i) with respect to any assignments of Mortgage as to which the Trustee has not received the information required to prepare such assignment in recordable form, the Trustee’s obligation to do so and to deliver the same for such recording shall be as soon as practicable after receipt of such information and in any event within thirty (30) days after receipt thereof and (ii) the Trustee need not cause to be recorded any assignment which relates to a Mortgage Loan, the Mortgaged Property and Mortgage File relating to which are located in any jurisdiction (including Puerto Rico) under the laws of which the recordation of such assignment is not necessary to protect the Trustee’s and the Certificateholders’ interest in the related Mortgage Loan as evidenced by an opinion of counsel delivered by Countrywide to the Trustee within 90 days of the Closing Date (which opinion may be in the form of a “survey” opinion and is not required to be delivered by counsel admitted to practice law in the jurisdiction as to which such legal opinion applies). II-3 In the case of Mortgage Loans that have been prepaid in full as of the Closing Date, the Depositor, in lieu of delivering the above documents to the Trustee, will deposit in the Certificate Account the portion of such payment that is required to be deposited in the Certificate Account pursuant to Section 3.05 hereof. Notwithstanding anything to the contrary in this Agreement, within thirty (30) days after the Closing Date, Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) shall either (i) deliver to the Depositor, or at the Depositor’s direction, to the Trustee or other designee of the Depositor the Mortgage File as required pursuant to this Section 2.01 for each Delay Delivery Mortgage Loan or (ii) either (A) substitute a Substitute Mortgage Loan for the Delay Delivery Mortgage Loan or (B) repurchase the Delay Delivery Mortgage Loan, which substitution or repurchase shall be accomplished in the manner and subject to the conditions set forth in Section 2.03 (treating each Delay Delivery Mortgage Loan as a Deleted Mortgage Loan for purposes of such Section 2.03); provided, however, that if Countrywide fails to deliver a Mortgage File for any Delay Delivery Mortgage Loan within the thirty (30) day period provided in the prior sentence, Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) shall use its best reasonable efforts to effect a substitution, rather than a repurchase of, such Deleted Mortgage Loan and provided further that the cure period provided for in Section 2.02 or in Section 2.03 shall not apply to the initial delivery of the Mortgage File for such Delay Delivery Mortgage Loan, but rather Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) shall have five (5) Business Days to cure such failure to deliver.At the end of such thirty (30) day period the Trustee shall send a Delay Delivery Certification for the Delay Delivery Mortgage Loans delivered during such thirty (30) day period in accordance with the provisions of Section 2.02. (d)Neither the Depositor nor the Trust will acquire or hold any Mortgage Loan that would violate the representations made by Countrywide set forth in clause (49) of Schedule III-A hereto. SECTION 2.02.Acceptance by Trustee of the Mortgage Loans. (a)The Trustee acknowledges receipt of the documents identified in the Initial Certification in the form annexed hereto as ExhibitF-1 and declares that it holds and will hold such documents and the other documents delivered to it constituting the Mortgage Files, and that it holds or will hold such other assets as are included in the Trust Fund, in trust for the exclusive use and benefit of all present and future Certificateholders.The Trustee acknowledges that it will maintain possession of the Mortgage Notes in the State of California, unless otherwise permitted by the Rating Agencies. The Trustee agrees to execute and deliver on the Closing Date to the Depositor, the Master Servicer and Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) an Initial Certification in the form annexed hereto as Exhibit F-1.Based on its review and examination, and only as to the documents identified in such Initial Certification, the Trustee acknowledges that such documents appear regular on their face and relate to such Mortgage Loan.The Trustee shall be under no duty or obligation to inspect, review or examine said documents, instruments, certificates or other papers to determine that the same are genuine, enforceable or appropriate for the represented purpose or that they have actually been recorded in the real estate records or that they are other than what they purport to be on their face. II-4 On or about the thirtieth (30th) day after the Closing Date, the Trustee shall deliver to the Depositor, the Master Servicer and Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) a Delay Delivery Certification with respect to the Mortgage Loans in the form annexed hereto as Exhibit G-1, with any applicable exceptions noted thereon. Not later than 90 days after the Closing Date, the Trustee shall deliver to the Depositor, the Master Servicer and Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) a Final Certification with respect to the Mortgage Loans in the form annexed hereto as Exhibit H-1, with any applicable exceptions noted thereon. If, in the course of such review, the Trustee finds any document constituting a part of a Mortgage File which does not meet the requirements of Section 2.01, the Trustee shall list such as an exception in the Final Certification; provided, however that the Trustee shall not make any determination as to whether (i) any endorsement is sufficient to transfer all right, title and interest of the party so endorsing, as noteholder or assignee thereof, in and to that Mortgage Note or (ii) any assignment is in recordable form or is sufficient to effect the assignment of and transfer to the assignee thereof under the mortgage to which the assignment relates.Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) shall promptly correct or cure such defect within 90 days from the date it was so notified of such defect and, if Countrywide does not correct or cure such defect within such period, Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) shall either (a) substitute for the related Mortgage Loan a Substitute Mortgage Loan, which substitution shall be accomplished in the manner and subject to the conditions set forth in Section 2.03, or (b) purchase such Mortgage Loan from the Trustee within 90 days from the date Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) was notified of such defect in writing at the Purchase Price of such Mortgage Loan; provided, however, that in no event shall such substitution or purchase occur more than 540 days from the Closing Date, except that if the substitution or purchase of a Mortgage Loan pursuant to this provision is required by reason of a delay in delivery of any documents by the appropriate recording office, and there is a dispute between either the Master Servicer or Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) and the Trustee over the location or status of the recorded document, then such substitution or purchase shall occur within 720 days from the Closing Date.The Trustee shall deliver written notice to each Rating Agency within 270 days from the Closing Date indicating each Mortgage Loan (a) which has not been returned by the appropriate recording office or (b)as to which there is a dispute as to location or status of such Mortgage Loan.Such notice shall be delivered every 90 days thereafter until the related Mortgage Loan is returned to the Trustee.Any such substitution pursuant to (a) above or purchase pursuant to (b) above shall not be effected prior to the delivery to the Trustee of the Opinion of Counsel required by Section 2.05 hereof, if any, and any substitution pursuant to (a) above shall not be effected prior to the additional delivery to the Trustee of a Request for Release substantially in the form of Exhibit N.No substitution is permitted to be made in any calendar month after the Determination Date for such month.The Purchase Price for any such Mortgage Loan shall be deposited by Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) in the Certificate Account on or prior to the Distribution Account Deposit Date for the Distribution Date in the month following the month of repurchase and, upon receipt of such deposit and certification with respect thereto in the form of Exhibit N hereto, the Trustee shall release the related Mortgage File to Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) and shall execute and deliver at Countrywide’s (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) request such instruments of transfer or assignment prepared by Countrywide, in each case without recourse, as shall be necessary to vest in Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna), or its designee, the Trustee’s interest in any Mortgage Loan released pursuant hereto. If pursuant to the foregoing provisions Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) repurchases an Mortgage Loan that is a MERS Mortgage Loan, the Master Servicer shall either (i) cause MERS to execute and deliver an assignment of the Mortgage in recordable form to transfer the Mortgage from MERS to Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) or its designee and shall cause such Mortgage to be removed from registration on the MERS® System in accordance with MERS’ rules and regulations or (ii) cause MERS to designate on the MERS® System Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) or its designee as the beneficial holder of such Mortgage Loan. II-5 (b)[Reserved]. (c)The Trustee shall retain possession and custody of each Mortgage File in accordance with and subject to the terms and conditions set forth herein.The Master Servicer shall promptly deliver to the Trustee, upon the execution or receipt thereof, the originals of such other documents or instruments constituting the Mortgage File as come into the possession of the Master Servicer from time to time. (d)It is understood and agreed that the respective obligations of each Seller to substitute for or to purchase any Mortgage Loan sold to the Depositor by it which does not meet the requirements of Section 2.01 above shall constitute the sole remedy respecting such defect available to the Trustee, the Depositor and any Certificateholder against that Seller. SECTION 2.03.Representations, Warranties and Covenants of the Sellers and Master Servicer. (a)Countrywide hereby makes the representations and warranties set forth in (i)Schedule II-A, Schedule II-B, Schedule II-C and Schedule II-D hereto, and by this reference incorporated herein, to the Depositor, the Master Servicer and the Trustee, as of the Closing Date, (ii)Schedule III-A hereto, and by this reference incorporated herein, to the Depositor, the Master Servicer and the Trustee, as of the Closing Date, or if so specified therein, as of the Cut-off Date with respect to all of the Mortgage Loans, and (iii) Schedule III-B hereto, and by this reference incorporated herein, to the Depositor, the Master Servicer and the Trustee, as of the Closing Date, or if so specified therein, as of the Cut-off Date with respect to the Mortgage Loans that are Countrywide Mortgage Loans.Park Granada hereby makes the representations and warranties set forth in (i)Schedule II-B hereto, and by this reference incorporated herein, to the Depositor, the Master Servicer and the Trustee, as of the Closing Date and (ii)Schedule III-C hereto, and by this reference incorporated herein, to the Depositor, the Master Servicer and the Trustee, as of the Closing Date, or if so specified therein, as of the Cut-off Date with respect to the Mortgage Loans that are Park Granada Mortgage Loans.Park Monaco hereby makes the representations and warranties set forth in (i)Schedule II-C hereto, and by this reference incorporated herein, to the Depositor, the Master Servicer and the Trustee, as of the Closing Date and (ii)Schedule III-D hereto, and by this reference incorporated herein, to the Depositor, the Master Servicer and the Trustee, as of the Closing Date, or if so specified therein, as of the Cut-off Date with respect to the Mortgage Loans that are Park Monaco Mortgage Loans.Park Sienna hereby makes the representations and warranties set forth in (i)Schedule II-D hereto, and by this reference incorporated herein, to the Depositor, the Master Servicer and the Trustee, as of the Closing Date and (ii)Schedule III-E hereto, and by this reference incorporated herein, to the Depositor, the Master Servicer and the Trustee, as of the Closing Date, or if so specified therein, as of the Cut-off Date with respect to the Mortgage Loans that are Park Sienna Mortgage Loans. II-6 (b)The Master Servicer hereby makes the representations and warranties set forth in Schedule IV hereto, and by this reference incorporated herein, to the Depositor and the Trustee, as of the Closing Date. (c)Upon discovery by any of the parties hereto of a breach of a representation or warranty with respect to a Mortgage Loan made pursuant to Section 2.03(a) that materially and adversely affects the interests of the Certificateholders in that Mortgage Loan, the party discovering such breach shall give prompt notice thereof to the other parties.Each Seller hereby covenants that within 90 days of the earlier of its discovery or its receipt of written notice from any party of a breach of any representation or warranty with respect to a Mortgage Loan sold by it pursuant to Section 2.03(a) which materially and adversely affects the interests of the Certificateholders in that Mortgage Loan, it shall cure such breach in all material respects, and if such breach is not so cured, shall, (i) if such 90-day period expires prior to the second anniversary of the Closing Date, remove such Mortgage Loan (a “Deleted Mortgage Loan”) from the Trust Fund and substitute in its place a Substitute Mortgage Loan, in the manner and subject to the conditions set forth in this Section; or (ii) repurchase the affected Mortgage Loan or Mortgage Loans from the Trustee at the Purchase Price in the manner set forth below; provided, however, that any such substitution pursuant to (i) above shall not be effected prior to the delivery to the Trustee of the Opinion of Counsel required by Section 2.05 hereof, if any, and any such substitution pursuant to (i) above shall not be effected prior to the additional delivery to the Trustee of a Request for Release substantially in the form of Exhibit N and the Mortgage File for any such Substitute Mortgage Loan.The Seller repurchasing a Mortgage Loan pursuant to this Section 2.03(c) shall promptly reimburse the Master Servicer and the Trustee for any expenses reasonably incurred by the Master Servicer or the Trustee in respect of enforcing the remedies for such breach.With respect to the representations and warranties described in this Section which are made to the best of a Seller’s knowledge, if it is discovered by either the Depositor, a Seller or the Trustee that the substance of such representation and warranty is inaccurate and such inaccuracy materially and adversely affects the value of the related Mortgage Loan or the interests of the Certificateholders therein, notwithstanding that Seller’s lack of knowledge with respect to the substance of such representation or warranty, such inaccuracy shall be deemed a breach of the applicable representation or warranty. With respect to any Substitute Mortgage Loan or Loans, sold to the Depositor by a Seller, Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) shall deliver to the Trustee for the benefit of the Certificateholders the Mortgage Note, the Mortgage, the related assignment of the Mortgage, and such other documents and agreements as are required by Section 2.01, with the Mortgage Note endorsed and the Mortgage assigned as required by Section 2.01.No substitution is permitted to be made in any calendar month after the Determination Date for such month.Scheduled Payments due with respect to Substitute Mortgage Loans in the month of substitution shall not be part of the Trust Fund and will be retained by the related Seller on the next succeeding Distribution Date.For the month of substitution, distributions to Certificateholders will include the monthly payment due on any Deleted Mortgage Loan for such month and thereafter that Seller shall be entitled to retain all amounts received in respect of such Deleted Mortgage Loan.The Master Servicer shall amend the Mortgage Loan Schedule for the benefit of the Certificateholders to reflect the removal of such Deleted Mortgage Loan and the substitution of the Substitute Mortgage Loan or Loans and the Master Servicer shall deliver the amended Mortgage Loan Schedule to the Trustee.Upon such substitution, the Substitute Mortgage Loan or Loans shall be subject to the terms of this Agreement in all respects, and the related Seller shall be deemed to have made with respect to such Substitute Mortgage Loan or Loans, as of the date of substitution, the representations and warranties made pursuant to Section 2.03(a) with respect to such Mortgage Loan.Upon any such substitution and the deposit to the Certificate Account of the amount required to be deposited therein in connection with such substitution as described in the following paragraph, the Trustee shall release the Mortgage File held for the benefit of the Certificateholders relating to such Deleted Mortgage Loan to the related Seller and shall execute and deliver at such Seller’s direction such instruments of transfer or assignment prepared by Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna), in each case without recourse, as shall be necessary to vest title in that Seller, or its designee, the Trustee’s interest in any Deleted Mortgage Loan substituted for pursuant to this Section 2.03. II-7 For any month in which a Seller substitutes one or more Substitute Mortgage Loans for one or more Deleted Mortgage Loans, the Master Servicer will determine the amount (if any) by which the aggregate principal balance of all Substitute Mortgage Loans sold to the Depositor by that Seller as of the date of substitution is less than the aggregate Stated Principal Balance of all Deleted Mortgage Loans repurchased by that Seller (after application of the scheduled principal portion of the monthly payments due in the month of substitution).The amount of such shortage (the “Substitution Adjustment Amount”) plus an amount equal to the aggregate of any unreimbursed Advances with respect to such Deleted Mortgage Loans shall be deposited in the Certificate Account by Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) on or before the Distribution Account Deposit Date for the Distribution Date in the month succeeding the calendar month during which the related Mortgage Loan became required to be purchased or replaced hereunder. In the event that a Seller shall have repurchased a Mortgage Loan, the Purchase Price therefor shall be deposited in the Certificate Account pursuant to Section 3.05 on or before the Distribution Account Deposit Date for the Distribution Date in the month following the month during which that Seller became obligated hereunder to repurchase or replace such Mortgage Loan and upon such deposit of the Purchase Price, the delivery of the Opinion of Counsel required by Section 2.05 and receipt of a Request for Release in the form of Exhibit N hereto, the Trustee shall release the related Mortgage File held for the benefit of the Certificateholders to such Person, and the Trustee shall execute and deliver at such Person’s direction such instruments of transfer or assignment prepared by such Person, in each case without recourse, as shall be necessary to transfer title from the Trustee.It is understood and agreed that the obligation under this Agreement of any Person to cure, repurchase or replace any Mortgage Loan as to which a breach has occurred and is continuing shall constitute the sole remedy against such Persons respecting such breach available to Certificateholders, the Depositor or the Trustee on their behalf. The representations and warranties made pursuant to this Section 2.03 shall survive delivery of the respective Mortgage Files to the Trustee for the benefit of the Certificateholders. SECTION 2.04.Representations and Warranties of the Depositor as to the Mortgage Loans. The Depositor hereby represents and warrants to the Trustee with respect to each Mortgage Loan as of the date hereof or such other date set forth herein that as of the Closing Date, and following the transfer of the Mortgage Loans to it by each Seller, the Depositor had good title to the Mortgage Loans and the Mortgage Notes were subject to no offsets, defenses or counterclaims. The Depositor hereby assigns, transfers and conveys to the Trustee all of its rights with respect to the Mortgage Loans including, without limitation, the representations and warranties of each Seller made pursuant to Section 2.03(a)(ii) hereof, together with all rights of the Depositor to require each Seller to cure any breach thereof or to repurchase or substitute for any affected Mortgage Loan in accordance with this Agreement. II-8 It is understood and agreed that the representations and warranties set forth in this Section 2.04 shall survive delivery of the Mortgage Files to the Trustee.Upon discovery by the Depositor or the Trustee of a breach of any of the foregoing representations and warranties set forth in this Section 2.04 (referred to herein as a “breach”), which breach materially and adversely affects the interest of the Certificateholders, the party discovering such breach shall give prompt written notice to the others and to each Rating Agency. SECTION 2.05.Delivery of Opinion of Counsel in Connection with Substitutions. (a)Notwithstanding any contrary provision of this Agreement, no substitution pursuant to Section 2.02 or Section 2.03 shall be made more than 90 days after the Closing Date unless Countrywide delivers to the Trustee an Opinion of Counsel, which Opinion of Counsel shall not be at the expense of either the Trustee or the Trust Fund, addressed to the Trustee, to the effect that such substitution will not (i) result in the imposition of the tax on “prohibited transactions” on the Trust Fund or contributions after the Startup Date, as defined in Sections 860F(a)(2) and 860G(d) of the Code, respectively, or (ii) cause each REMIC created hereunder to fail to qualify as a REMIC at any time that any Certificates are outstanding. (b)Upon discovery by the Depositor, a Seller, the Master Servicer, or the Trustee that any Mortgage Loan does not constitute a “qualified mortgage” within the meaning of Section 860G(a)(3) of the Code, the party discovering such fact shall promptly (and in any event within five (5) Business Days of discovery) give written notice thereof to the other parties.In connection therewith, the Trustee shall require Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna), at its option, to either (i) substitute, if the conditions in Section 2.03(c) with respect to substitutions are satisfied, a Substitute Mortgage Loan for the affected Mortgage Loan, or (ii) repurchase the affected Mortgage Loan within 90 days of such discovery in the same manner as it would a Mortgage Loan for a breach of representation or warranty made pursuant to Section 2.03.The Trustee shall reconvey to Countrywide the Mortgage Loan to be released pursuant hereto in the same manner, and on the same terms and conditions, as it would a Mortgage Loan repurchased for breach of a representation or warranty contained in Section 2.03. SECTION 2.06.Execution and Delivery of Certificates. The Trustee acknowledges the transfer and assignment to it of the Trust Fund and, concurrently with such transfer and assignment, has executed and delivered to or upon the order of the Depositor, the Certificates in authorized denominations evidencing directly or indirectly the entire ownership of the Trust Fund.The Trustee agrees to hold the Trust Fund and exercise the rights referred to above for the benefit of all present and future Holders of the Certificates and to perform the duties set forth in this Agreement, to the end that the interests of the Holders of the Certificates may be adequately and effectively protected. SECTION 2.07.REMIC Matters. The Preliminary Statement sets forth the designations and “latest possible maturity date” for federal income tax purposes of all interests created hereby.The “Startup Day” for purposes of the REMIC Provisions shall be the Closing Date.The “tax matters person” with respect to each REMIC hereunder shall be the Trustee and the Trustee shall hold the Tax Matters Person Certificate.Each REMIC’s fiscal year shall be the calendar year. II-9 SECTION 2.08.Covenants of the Master Servicer. The Master Servicer hereby covenants to the Depositor and the Trustee as follows: (a)the Master Servicer shall comply in the performance of its obligations under this Agreement with all reasonable rules and requirements of the insurer under each Required Insurance Policy; and (b)no written information, certificate of an officer, statement furnished in writing or written report delivered to the Depositor, any affiliate of the Depositor or the Trustee and prepared by the Master Servicer pursuant to this Agreement will contain any untrue statement of a material fact or omit to state a material fact necessary to make such information, certificate, statement or report not misleading. II-10 ARTICLE III ADMINISTRATION AND SERVICING OF MORTGAGE LOANS SECTION 3.01.Master Servicer to Service Mortgage Loans. For and on behalf of the Certificateholders, the Master Servicer shall service and administer the Mortgage Loans in accordance with the terms of this Agreement and customary and usual standards of practice of prudent mortgage loan servicers.In connection with such servicing and administration, the Master Servicer shall have full power and authority, acting alone and/or through Subservicers as provided in Section 3.02 hereof, subject to the terms hereof (i) to execute and deliver, on behalf of the Certificateholders and the Trustee, customary consents or waivers and other instruments and documents, (ii) to consent to transfers of any Mortgaged Property and assumptions of the Mortgage Notes and related Mortgages (but only in the manner provided in this Agreement), (iii) to collect any Insurance Proceeds and other Liquidation Proceeds (which, for the purpose of this Section, includes any Subsequent Recoveries), and (iv) to effectuate foreclosure or other conversion of the ownership of the Mortgaged Property securing any Mortgage Loan; provided that the Master Servicer shall not take any action that is inconsistent with or prejudices the interests of the Trust Fund or the Certificateholders in any Mortgage Loan or the rights and interests of the Depositor, the Trustee and the Certificateholders under this Agreement.The Master Servicer shall represent and protect the interests of the Trust Fund in the same manner as it protects its own interests in mortgage loans in its own portfolio in any claim, proceeding or litigation regarding a Mortgage Loan, and shall not make or permit any modification, waiver or amendment of any Mortgage Loan which would cause any REMIC created hereunder to fail to qualify as a REMIC or result in the imposition of any tax under Section 860F(a) or Section 860G(d) of the Code.Without limiting the generality of the foregoing, the Master Servicer, in its own name or in the name of the Depositor and the Trustee, is hereby authorized and empowered by the Depositor and the Trustee, when the Master Servicer believes it appropriate in its reasonable judgment, to execute and deliver, on behalf of the Trustee, the Depositor, the Certificateholders or any of them, any and all instruments of satisfaction or cancellation, or of partial or full release or discharge and all other comparable instruments, with respect to the Mortgage Loans, and with respect to the Mortgaged Properties held for the benefit of the Certificateholders.The Master Servicer shall prepare and deliver to the Depositor and/or the Trustee such documents requiring execution and delivery by either or both of them as are necessary or appropriate to enable the Master Servicer to service and administer the Mortgage Loans to the extent that the Master Servicer is not permitted to execute and deliver such documents pursuant to the preceding sentence.Upon receipt of such documents, the Depositor and/or the Trustee shall execute such documents and deliver them to the Master Servicer.The Master Servicer further is authorized and empowered by the Trustee, on behalf of the Certificateholders and the Trustee, in its own name or in the name of the Subservicer, when the Master Servicer or the Subservicer, as the case may be, believes it appropriate in its best judgment to register any Mortgage Loan on the MERS® System, or cause the removal from the registration of any Mortgage Loan on the MERS® System, to execute and deliver, on behalf of the Trustee and the Certificateholders or any of them, any and all instruments of assignment and other comparable instruments with respect to such assignment or re-recording of a Mortgage in the name of MERS, solely as nominee for the Trustee and its successors and assigns. In accordance with the standards of the preceding paragraph, the Master Servicer shall advance or cause to be advanced funds as necessary for the purpose of effecting the payment of taxes and assessments on the Mortgaged Properties, which advances shall be reimbursable in the first instance from related collections from the Mortgagors pursuant to Section 3.06, and further as provided in Section 3.08.The costs incurred by the Master Servicer, if any, in effecting the timely payments of taxes and assessments on the Mortgaged Properties and related insurance premiums shall not, for the purpose of calculating monthly distributions to the Certificateholders, be added to the Stated Principal Balances of the related Mortgage Loans, notwithstanding that the terms of such Mortgage Loans so permit. III-1 In addition, the Master Servicer shall administer the Mortgage Insurance Policy on behalf of itself, the Sellers, the Depositor, and the Trustee for the benefit of the Certificateholders, when it is necessary to make claims and receive payments under the Mortgage Insurance Policy.The Master Servicer shall prepare and submit all claims eligible for submission under the Mortgage Insurance Policy and shall, except as otherwise specified in this Agreement, perform all of the obligations of the insured under the Mortgage Insurance Policy. SECTION 3.02.Subservicing; Enforcement of the Obligations of Subservicers. (a)The Master Servicer may arrange for the subservicing of any Mortgage Loan by a Subservicer pursuant to a subservicing agreement; provided, however, that such subservicing arrangement and the terms of the related subservicing agreement must provide for the servicing of such Mortgage Loans in a manner consistent with the servicing arrangements contemplated hereunder.Unless the context otherwise requires, references in this Agreement to actions taken or to be taken by the Master Servicer in servicing the Mortgage Loans include actions taken or to be taken by a Subservicer on behalf of the Master Servicer.Notwithstanding the provisions of any subservicing agreement, any of the provisions of this Agreement relating to agreements or arrangements between the Master Servicer and a Subservicer or reference to actions taken through a Subservicer or otherwise, the Master Servicer shall remain obligated and liable to the Depositor, the Trustee and the Certificateholders for the servicing and administration of the Mortgage Loans in accordance with the provisions of this Agreement without diminution of such obligation or liability by virtue of such subservicing agreements or arrangements or by virtue of indemnification from the Subservicer and to the same extent and under the same terms and conditions as if the Master Servicer alone were servicing and administering the Mortgage Loans.All actions of each Subservicer performed pursuant to the related subservicing agreement shall be performed as an agent of the Master Servicer with the same force and effect as if performed directly by the Master Servicer. (b)For purposes of this Agreement, the Master Servicer shall be deemed to have received any collections, recoveries or payments with respect to the Mortgage Loans that are received by a Subservicer regardless of whether such payments are remitted by the Subservicer to the Master Servicer. SECTION 3.03.Rights of the Depositor and the Trustee in Respect of the Master Servicer. The Depositor may, but is not obligated to, enforce the obligations of the Master Servicer hereunder and may, but is not obligated to, perform, or cause a designee to perform, any defaulted obligation of the Master Servicer hereunder and in connection with any such defaulted obligation to exercise the related rights of the Master Servicer hereunder; provided that the Master Servicer shall not be relieved of any of its obligations hereunder by virtue of such performance by the Depositor or its designee.Neither the Trustee nor the Depositor shall have any responsibility or liability for any action or failure to act by the Master Servicer nor shall the Trustee or the Depositor be obligated to supervise the performance of the Master Servicer hereunder or otherwise. SECTION 3.04.Trustee to Act as Master Servicer. In the event that the Master Servicer shall for any reason no longer be the Master Servicer hereunder (including by reason of an Event of Default or termination by the Depositor), the Trustee or its successor shall thereupon assume all of the rights and obligations of the Master Servicer hereunder arising thereafter (except that the Trustee shall not be (i) liable for losses of the Master Servicer pursuant to Section 3.09 hereof or any acts or omissions of the predecessor Master Servicer hereunder), (ii) obligated to make Advances if it is prohibited from doing so by applicable law, (iii) obligated to effectuate repurchases or substitutions of Mortgage Loans hereunder including, but not limited to, repurchases or substitutions of Mortgage Loans pursuant to Section 2.02 or 2.03 hereof, (iv) responsible for expenses of the Master Servicer pursuant to Section 2.03 or (v) deemed to have made any representations and warranties of the Master Servicer hereunder).Any such assumption shall be subject to Section 7.02 hereof.If the Master Servicer shall for any reason no longer be the Master Servicer (including by reason of any Event of Default or termination by the Depositor), the Trustee or its successor shall succeed to any rights and obligations of the Master Servicer under each subservicing agreement. III-2 The Master Servicer shall, upon request of the Trustee, but at the expense of the Master Servicer, deliver to the assuming party all documents and records relating to each subservicing agreement or substitute subservicing agreement and the Mortgage Loans then being serviced thereunder and an accounting of amounts collected or held by it and otherwise use its best efforts to effect the orderly and efficient transfer of the substitute subservicing agreement to the assuming party. SECTION 3.05.Collection of Mortgage Loan Payments; Certificate Account; Distribution Account; the Supplemental Interest Trust and Cap Contract Reserve Fund. (a)The Master Servicer shall make reasonable efforts in accordance with the customary and usual standards of practice of prudent mortgage servicers to collect all payments called for under the terms and provisions of the Mortgage Loans to the extent such procedures shall be consistent with this Agreement and the terms and provisions of any related Required Insurance Policy.Consistent with the foregoing, the Master Servicer may in its discretion (i) waive any late payment charge or any prepayment charge or penalty interest in connection with the prepayment of a Mortgage Loan and (ii)extend the due dates for payments due on a Mortgage Note for a period not greater than 180 days; provided, however, that the Master Servicer cannot extend the maturity of any such Mortgage Loan past the date on which the final payment is due on the latest maturing Mortgage Loan as of the Cut-off Date.In the event of any such arrangement, the Master Servicer shall make Advances on the related Mortgage Loan in accordance with the provisions of Section 4.01 during the scheduled period in accordance with the amortization schedule of such Mortgage Loan without modification thereof by reason of such arrangements.The Master Servicer shall not be required to institute or join in litigation with respect to collection of any payment (whether under a Mortgage, Mortgage Note or otherwise or against any public or governmental authority with respect to a taking or condemnation) if it reasonably believes that enforcing the provision of the Mortgage or other instrument pursuant to which such payment is required is prohibited by applicable law. (b)The Master Servicer shall establish and maintain a Certificate Account into which the Master Servicer shall deposit or cause to be deposited no later than two Business Days after receipt (or, if the current long-term credit rating of Countrywide is reduced below “A-” by S&P or Fitch,or “A3” by Moody’s, the Master Servicer shall deposit or cause to be deposited on a daily basis within one Business Day of receipt), except as otherwise specifically provided herein, the following payments and collections remitted by Subservicers or received by it in respect of Mortgage Loans subsequent to the Cut-off Date (other than in respect of principal and interest due on the Mortgage Loans on or before the Cut-off Date) and the following amounts required to be deposited hereunder: (i)all payments on account of principal on the Mortgage Loans, including Principal Prepayments; III-3 (ii) all payments on account of interest on the Mortgage Loans, net of the Master Servicing Fee, Prepayment Interest Excess and any lender-paid mortgage insurance premiums; (iii)all Insurance Proceeds, Subsequent Recoveries and Liquidation Proceeds, other than proceeds to be applied to the restoration or repair of the Mortgaged Property or released to the Mortgagor in accordance with the Master Servicer’s normal servicing procedures; (iv)any amount required to be deposited by the Master Servicer or the Depositor pursuant to Section 3.05(e) in connection with any losses on Permitted Investments for which it is responsible; (v) any amounts required to be deposited by the Master Servicer pursuant to Section 3.09(c) and in respect of net monthly rental income from REO Property pursuant to Section 3.11 hereof; (vi)all Substitution Adjustment Amounts; (vii)all Advances made by the Master Servicer pursuant to Section 4.01; and (viii)any other amounts required to be deposited hereunder. In addition, with respect to any Mortgage Loan that is subject to a buydown agreement, on each Due Date for such Mortgage Loan, in addition to the monthly payment remitted by the Mortgagor, the Master Servicer shall cause funds to be deposited into the Certificate Account in an amount required to cause an amount of interest to be paid with respect to such Mortgage Loan equal to the amount of interest that has accrued on such Mortgage Loan from the preceding Due Date at the Mortgage Rate net of the Master Servicing Fee. The foregoing requirements for remittance by the Master Servicer shall be exclusive, it being understood and agreed that, without limiting the generality of the foregoing, payments in the nature of prepayment charges, late payment charges or assumption fees, if collected, need not be remitted by the Master Servicer.In the event that the Master Servicer shall remit any amount not required to be remitted, it may at any time withdraw or direct the institution maintaining the Certificate Account to withdraw such amount from the Certificate Account, any provision herein to the contrary notwithstanding.Such withdrawal or direction may be accomplished by delivering written notice thereof to the Trustee or such other institution maintaining the Certificate Account which describes the amounts deposited in error in the Certificate Account.The Master Servicer shall maintain adequate records with respect to all withdrawals made pursuant to this Section.All funds deposited in the Certificate Account shall be held in trust for the Certificateholders until withdrawn in accordance with Section 3.08. (c)[Reserved]. (d)The Trustee shall establish and maintain, on behalf of the Certificateholders, the Distribution Account.The Trustee shall, promptly upon receipt, deposit in the Distribution Account and retain therein the following: (i)the aggregate amount remitted by the Master Servicer to the Trustee pursuant to Section 3.08(a)(ix); III-4 (ii)any amount deposited by the Master Servicer or the Depositor pursuant to Section 3.05(e) in connection with any losses on Permitted Investments for which it is responsible; and (iii)any other amounts deposited hereunder which are required to be deposited in the Distribution Account. In the event that the Master Servicer shall remit any amount not required to be remitted, it may at any time direct the Trustee to withdraw such amount from the Distribution Account, any provision herein to the contrary notwithstanding.Such direction may be accomplished by delivering an Officer’s Certificate to the Trustee which describes the amounts deposited in error in the Distribution Account.All funds deposited in the Distribution Account shall be held by the Trustee in trust for the Certificateholders until disbursed in accordance with this Agreement or withdrawn in accordance with Section 3.08.In no event shall the Trustee incur liability for withdrawals from the Distribution Account at the direction of the Master Servicer. (e)Each institution at which the Certificate Account or the Distribution Account is maintained shall invest the funds therein as directed in writing by the Master Servicer in Permitted Investments, which shall mature not later than (i) in the case of the Certificate Account, the second Business Day next preceding the related Distribution Account Deposit Date (except that if such Permitted Investment is an obligation of the institution that maintains such account, then such Permitted Investment shall mature not later than the Business Day next preceding such Distribution Account Deposit Date) and (ii) in the case of the Distribution Account, the Business Day next preceding the Distribution Date (except that if such Permitted Investment is an obligation of the institution that maintains such fund or account, then such Permitted Investment shall mature not later than such Distribution Date) and, in each case, shall not be sold or disposed of prior to its maturity.All such Permitted Investments shall be made in the name of the Trustee, for the benefit of the Certificateholders.All income and gain net of any losses realized from any such investment of funds on deposit in the Certificate Account, or the Distribution Account shall be for the benefit of the Master Servicer as servicing compensation and shall be remitted to it monthly as provided herein.The amount of any realized losses in the Certificate Account or the Distribution Account incurred in any such account in respect of any such investments shall promptly be deposited by the Master Servicer in the Certificate Account or paid to the Trustee for deposit into the Distribution Account, as applicable.The Trustee in its fiduciary capacity shall not be liable for the amount of any loss incurred in respect of any investment or lack of investment of funds held in the Certificate Account or the Distribution Account and made in accordance with this Section 3.05. (f)The Master Servicer shall give notice to the Trustee, each Seller, each Rating Agency and the Depositor of any proposed change of the location of the Certificate Account prior to any change thereof.The Trustee shall give notice to the Master Servicer, each Seller, each Rating Agency and the Depositor of any proposed change of the location of the Distribution Account prior to any change thereof.The Supplemental Interest Trustee shall give notice to the Master Servicer, each Seller, each Rating Agency and the Depositor of any proposed change of the location of the Cap Contract Reserve Fund prior to any change thereof. (g)On the Closing Date, there is hereby established a separate trust (the “Supplemental Interest Trust”), the assets of which shall consist of the Cap Contract Reserve Fund and the Supplemental Interest Trustee’s rights and obligations under the Cap Contract.The Supplemental Interest Trust shall be maintained by the Supplemental Interest Trustee, who initially, shall be the Trustee. On the Closing Date, the Supplemental Interest Trustee shall establish and maintain in its name, in trust for the benefit of the Holders of the Covered Certificates, the Cap Contract Reserve Fund, and shall deposit $1,000 therein upon receipt from or on behalf of the Depositor of such amount.All funds on deposit in the Cap Contract Reserve Fund shall be held separate and apart from, and shall not be commingled with, any other moneys, including without limitation, other moneys held by the Trustee pursuant to this Agreement. III-5 On each Distribution Date, the Supplemental Interest Trustee shall deposit into the Cap Contract Reserve Fund all amounts received in respect of the Cap Contract for the related Interest Accrual Period. The Supplemental Interest Trustee shall make withdrawals from the Cap Contract Reserve Fund to make distributions pursuant to Section 4.09 exclusively (other than as expressly provided for in Section 3.08). Notwithstanding anything to the contrary in this Agreement, the Supplemental Interest Trustee shall be allowed to transfer funds in the Cap Contract Reserve Fund to the Trustee to facilitate, for administrative purposes, distribution of such funds to Certificateholders through the Distribution Account. Funds in the Cap Contract Reserve Fund will be invested in The Bank of New York cash reserves.Any net investment earnings will be retained in the Cap Contract Reserve Fund until withdrawn upon the earlier of the reduction of the Class Certificate Balance of the Class A-6 Certificates to zero and the Cap Contract Termination Date.Any losses incurred in the Cap Contract Reserve Fund in respect of the investment will be charged against amounts on deposit in the Cap Contract Reserve Fund (or the investments) immediately as realized.The Trustee, on behalf of the Supplemental Interest Trust, will not be liable for the amount of any loss incurred in respect of any investment or lack of investment of funds held in the Cap Contract Reserve Fund and made in accordance with this Agreement. SECTION 3.06.Collection of Taxes, Assessments and Similar Items; Escrow Accounts. (a)To the extent required by the related Mortgage Note and not violative of current law, the Master Servicer shall establish and maintain one or more accounts (each, an “Escrow Account”) and deposit and retain therein all collections from the Mortgagors (or advances by the Master Servicer) for the payment of taxes, assessments, hazard insurance premiums or comparable items for the account of the Mortgagors.Nothing herein shall require the Master Servicer to compel a Mortgagor to establish an Escrow Account in violation of applicable law. (b)Withdrawals of amounts so collected from the Escrow Accounts may be made only to effect timely payment of taxes, assessments, hazard insurance premiums, condominium or PUD association dues, or comparable items, to reimburse the Master Servicer out of related collections for any payments made pursuant to Sections 3.01 hereof (with respect to taxes and assessments and insurance premiums) and 3.09 hereof (with respect to hazard insurance), to refund to any Mortgagors any sums determined to be overages, to pay interest, if required by law or the terms of the related Mortgage or Mortgage Note, to Mortgagors on balances in the Escrow Account or to clear and terminate the Escrow Account at the termination of this Agreement in accordance with Section 9.01 hereof.The Escrow Accounts shall not be a part of the Trust Fund. (c)The Master Servicer shall advance any payments referred to in Section 3.06(a) that are not timely paid by the Mortgagors on the date when the tax, premium or other cost for which such payment is intended is due, but the Master Servicer shall be required so to advance only to the extent that such advances, in the good faith judgment of the Master Servicer, will be recoverable by the Master Servicer out of Insurance Proceeds, Liquidation Proceeds or otherwise. III-6 SECTION 3.07.Access to Certain Documentation and Information Regarding the Mortgage Loans. The Master Servicer shall afford each Seller, the Depositor and the Trustee reasonable access to all records and documentation regarding the Mortgage Loans and all accounts, insurance information and other matters relating to this Agreement, such access being afforded without charge, but only upon reasonable request and during normal business hours at the office designated by the Master Servicer. Upon reasonable advance notice in writing, the Master Servicer will provide to each Certificateholder and/or Certificate Owner which is a savings and loan association, bank or insurance company certain reports and reasonable access to information and documentation regarding the Mortgage Loans sufficient to permit such Certificateholder and/or Certificate Owner to comply with applicable regulations of the OTS or other regulatory authorities with respect to investment in the Certificates; provided that the Master Servicer shall be entitled to be reimbursed by each such Certificateholder and/or Certificate Owner for actual expenses incurred by the Master Servicer in providing such reports and access. SECTION 3.08.Permitted Withdrawals from the Certificate Account, the Distribution Account and the Cap Contract Reserve Fund. (a)The Master Servicer may from time to time make withdrawals from the Certificate Account for the following purposes: (i)to pay to the Master Servicer (to the extent not previously retained by the Master Servicer) the servicing compensation to which it is entitled pursuant to Section 3.14, and to pay to the Master Servicer, as additional servicing compensation, earnings on or investment income with respect to funds in or credited to the Certificate Account; (ii)to reimburse each of the Master Servicer and the Trustee for unreimbursed Advances made by it, such right of reimbursement pursuant to this subclause (ii) being limited to amounts received on the Mortgage Loan(s) in respect of which any such Advance was made; (iii)to reimburse each of the Master Servicer and the Trustee for any Nonrecoverable Advance previously made by it; (iv)to reimburse the Master Servicer for Insured Expenses from the related Insurance Proceeds; (v)to reimburse the Master Servicer for (a) unreimbursed Servicing Advances, the Master Servicer’s right to reimbursement pursuant to this clause (a) with respect to any Mortgage Loan being limited to amounts received on such Mortgage Loan(s) which represent late recoveries of the payments for which such advances were made pursuant to Section 3.01 or Section 3.06 and (b) for unpaid Master Servicing Fees as provided in Section 3.11 hereof; (vi)to pay to the purchaser, with respect to each Mortgage Loan or property acquired in respect thereof that has been purchased pursuant to Section 2.02, 2.03 or 3.11, all amounts received thereon after the date of such purchase; (vii)to reimburse the Sellers, the Master Servicer or the Depositor for expenses incurred by any of them and reimbursable pursuant to Section 6.03 hereof; III-7 (viii)to withdraw any amount deposited in the Certificate Account and not required to be deposited therein; (ix)on or prior to the Distribution Account Deposit Date, to withdraw an amount equal to the related Available Funds and the Trustee Fee for such Distribution Date and remit such amount to the Trustee for deposit in the Distribution Account; and (x)to clear and terminate the Certificate Account upon termination of this Agreement pursuant to Section 9.01 hereof. The Master Servicer shall keep and maintain separate accounting, on a Mortgage Loan by Mortgage Loan basis, for the purpose of justifying any withdrawal from the Certificate Account pursuant to such subclauses (i), (ii), (iv), (v) and (vi).Prior to making any withdrawal from the Certificate Account pursuant to subclause (iii), the Master Servicer shall deliver to the Trustee an Officer’s Certificate of a Servicing Officer indicating the amount of any previous Advance determined by the Master Servicer to be a Nonrecoverable Advance and identifying the related Mortgage Loans(s), and their respective portions of such Nonrecoverable Advance. (b)The Trustee shall withdraw funds from the Distribution Account for distributions to Certificateholders in the manner specified in this Agreement (and to withhold from the amounts so withdrawn, the amount of any taxes that it is authorized to withhold pursuant to the third paragraph of Section 8.11).On each Distribution Date, the Trustee shall pay (or cause to be paid) the applicable Mortgage Insurance Premium to the Mortgage Insurer from funds on deposit in the Distribution Account.To the extent the Trustee receives any payments under the Mortgage Insurance Policy, it shall notify the Master Servicer and promptly deposit such amounts into the Certificate Account.Payments to the Mortgage Insurer shall be made by the Trustee by wire transfer of immediately available funds to the following account, unless the Mortgage Insurer notifies the Trustee in writing:Bank Name: Wells Fargo Bank, ABA# 121000248, DDA# 4121226609, Account Name: Radian Guaranty Premium Account, Reference: 07-993033.In addition, the Trustee may from time to time make withdrawals from the Distribution Account for the following purposes: (i)to pay to itself the Trustee Fee for the related Distribution Date; (ii)to pay to the Master Servicer as additional servicing compensation earnings on or investment income with respect to funds in the Distribution Account; (iii)to withdraw and return to the Master Servicer any amount deposited in the Distribution Account and not required to be deposited therein; (iv)to reimburse the Trustee for any unreimbursed Advances made by it pursuant to Section 4.01(b) hereof, such right of reimbursement pursuant to this subclause (iv) being limited to (x) amounts received on the related Mortgage Loan(s) in respect of which any such Advance was made and (y) amounts not otherwise reimbursed to the Trustee pursuant to Section 3.08(a)(ii) hereof; III-8 (v)to reimburse the Trustee for any Nonrecoverable Advance previously made by the Trustee pursuant to Section 4.01(b) hereof, such right of reimbursement pursuant to this subclause (v) being limited to amounts not otherwise reimbursed to the Trustee pursuant to Section 3.08(a)(iii) hereof; and (vi)to clear and terminate the Distribution Account upon termination of the Agreement pursuant to Section 9.01 hereof. (c)The Supplemental Interest Trustee shall withdraw funds from the Cap Contract Reserve Fund for distribution to the Covered Certificates in the manner specified in Section 4.09 (and to withhold from the amounts so withdrawn the amount of any taxes that it is authorized to retain pursuant to the third paragraph of Section 8.11).In addition, the Supplemental Interest Trustee may from time to time make withdrawals from the Cap Contract Reserve Fund for the following purposes: (i)to withdraw any amount deposited in the Cap Contract Reserve Fund and not required to be deposited therein; and (ii)to clear and terminate the Cap Contract Reserve Fund upon the earlier of (i) the reduction of the Class Certificate Balance of the Covered Certificates to zero, and (ii) the Cap Contract Termination Date. SECTION 3.09.Maintenance of Hazard Insurance; Maintenance of Primary Insurance Policies. (a)The Master Servicer shall cause to be maintained, for each Mortgage Loan, hazard insurance with extended coverage in an amount that is at least equal to the lesser of (i) the maximum insurable value of the improvements securing such Mortgage Loan or (ii) the greater of (y) the outstanding principal balance of the Mortgage Loan and (z) an amount such that the proceeds of such policy shall be sufficient to prevent the Mortgagor and/or the mortgagee from becoming a co-insurer.Each such policy of standard hazard insurance shall contain, or have an accompanying endorsement that contains, a standard mortgagee clause.Any amounts collected by the Master Servicer under any such policies (other than the amounts to be applied to the restoration or repair of the related Mortgaged Property or amounts released to the Mortgagor in accordance with the Master Servicer’s normal servicing procedures) shall be deposited in the Certificate Account.Any cost incurred by the Master Servicer in maintaining any such insurance shall not, for the purpose of calculating monthly distributions to the Certificateholders or remittances to the Trustee for their benefit, be added to the principal balance of the Mortgage Loan, notwithstanding that the terms of the Mortgage Loan so permit.Such costs shall be recoverable by the Master Servicer out of late payments by the related Mortgagor or out of the proceeds of liquidation of the Mortgage Loan or Subsequent Recoveries to the extent permitted by Section 3.08 hereof.It is understood and agreed that no earthquake or other additional insurance is to be required of any Mortgagor or maintained on property acquired in respect of a Mortgage other than pursuant to such applicable laws and regulations as shall at any time be in force and as shall require such additional insurance.If the Mortgaged Property is located at the time of origination of the Mortgage Loan in a federally designated special flood hazard area and such area is participating in the national flood insurance program, the Master Servicer shall cause flood insurance to be maintained with respect to such Mortgage Loan.Such flood insurance shall be in an amount equal to the least of (i) the outstanding principal balance of the related Mortgage Loan, (ii) the replacement value of the improvements which are part of such Mortgaged Property, and (iii) the maximum amount of such insurance available for the related Mortgaged Property under the national flood insurance program. III-9 (b)The Master Servicer shall not take any action which would result in non-coverage under any applicable Primary Insurance Policy of any loss which, but for the actions of the Master Servicer, would have been covered thereunder.The Master Servicer shall not cancel or refuse to renew any such Primary Insurance Policy that is in effect at the date of the initial issuance of the Certificates and is required to be kept in force hereunder unless the replacement Primary Insurance Policy for such canceled or non-renewed policy is maintained with a Qualified Insurer. Except with respect to any Lender PMI Mortgage Loans, the Master Servicer shall not be required to maintain any Primary Insurance Policy (i) with respect to any Mortgage Loan with a Loan-to-Value Ratio less than or equal to 80% as of any date of determination or, based on a new appraisal, the principal balance of such Mortgage Loan represents 80% or less of the new appraised value or (ii) if maintaining such Primary Insurance Policy is prohibited by applicable law.With respect to the Lender PMI Mortgage Loans, the Master Servicer shall maintain the Primary Insurance Policy for the life of such Mortgage Loans, unless otherwise provided for in the related Mortgage Note or prohibited by law. The Master Servicer agrees to effect the timely payment of the premiums on each Primary Insurance Policy, and such costs not otherwise recoverable shall be recoverable by the Master Servicer from the related proceeds of liquidation and Subsequent Recoveries. (c)In connection with its activities as Master Servicer of the Mortgage Loans, the Master Servicer agrees to present on behalf of itself, the Trustee and Certificateholders, claims to the insurer under any Primary Insurance Policies and, in this regard, to take such reasonable action as shall be necessary to permit recovery under any Primary Insurance Policies respecting defaulted Mortgage Loans.Any amounts collected by the Master Servicer under any Primary Insurance Policies shall be deposited in the Certificate Account. SECTION 3.10.Enforcement of Due-on-Sale Clauses; Assumption Agreements. (a)Except as otherwise provided in this Section, when any property subject to a Mortgage has been conveyed by the Mortgagor, the Master Servicer shall to the extent that it has knowledge of such conveyance, enforce any due-on-sale clause contained in any Mortgage Note or Mortgage, to the extent permitted under applicable law and governmental regulations, but only to the extent that such enforcement will not adversely affect or jeopardize coverage under any Required Insurance Policy.Notwithstanding the foregoing, the Master Servicer is not required to exercise such rights with respect to a Mortgage Loan if the Person to whom the related Mortgaged Property has been conveyed or is proposed to be conveyed satisfies the terms and conditions contained in the Mortgage Note and Mortgage related thereto and the consent of the mortgagee under such Mortgage Note or Mortgage is not otherwise so required under such Mortgage Note or Mortgage as a condition to such transfer.In the event that the Master Servicer is prohibited by law from enforcing any such due-on-sale clause, or if coverage under any Required Insurance Policy would be adversely affected, or if nonenforcement is otherwise permitted hereunder, the Master Servicer is authorized, subject to Section 3.10(b), to take or enter into an assumption and modification agreement from or with the person to whom such property has been or is about to be conveyed, pursuant to which such person becomes liable under the Mortgage Note and, unless prohibited by applicable state law, the Mortgagor remains liable thereon, provided that the Mortgage Loan shall continue to be covered (if so covered before the Master Servicer enters such agreement) by the applicable Required Insurance Policies.The Master Servicer, subject to Section 3.10(b), is also authorized with the prior approval of the insurers under any Required Insurance Policies to enter into a substitution of liability agreement with such Person, pursuant to which the original Mortgagor is released from liability and such Person is substituted as Mortgagor and becomes liable under the Mortgage Note.Notwithstanding the foregoing, the Master Servicer shall not be deemed to be in default under this Section by reason of any transfer or assumption which the Master Servicer reasonably believes it is restricted by law from preventing, for any reason whatsoever. III-10 (b)Subject to the Master Servicer’s duty to enforce any due-on-sale clause to the extent set forth in Section 3.10(a) hereof, in any case in which a Mortgaged Property has been conveyed to a Person by a Mortgagor, and such Person is to enter into an assumption agreement or modification agreement or supplement to the Mortgage Note or Mortgage that requires the signature of the Trustee, or if an instrument of release signed by the Trustee is required releasing the Mortgagor from liability on the Mortgage Loan, the Master Servicer shall prepare and deliver or cause to be prepared and delivered to the Trustee for signature and shall direct, in writing, the Trustee to execute the assumption agreement with the Person to whom the Mortgaged Property is to be conveyed and such modification agreement or supplement to the Mortgage Note or Mortgage or other instruments as are reasonable or necessary to carry out the terms of the Mortgage Note or Mortgage or otherwise to comply with any applicable laws regarding assumptions or the transfer of the Mortgaged Property to such Person.In connection with any such assumption, no material term of the Mortgage Note may be changed.In addition, the substitute Mortgagor and the Mortgaged Property must be acceptable to the Master Servicer in accordance with its underwriting standards as then in effect.Together with each such substitution, assumption or other agreement or instrument delivered to the Trustee for execution by it, the Master Servicer shall deliver an Officer’s Certificate signed by a Servicing Officer stating that the requirements of this subsection have been met in connection therewith.The Master Servicer shall notify the Trustee that any such substitution or assumption agreement has been completed by forwarding to the Trustee the original of such substitution or assumption agreement, which in the case of the original shall be added to the related Mortgage File and shall, for all purposes, be considered a part of such Mortgage File to the same extent as all other documents and instruments constituting a part thereof.Any fee collected by the Master Servicer for entering into an assumption or substitution of liability agreement will be retained by the Master Servicer as additional servicing compensation. SECTION 3.11.Realization Upon Defaulted Mortgage Loans; Repurchase of Certain Mortgage Loans. (a)The Master Servicer shall use reasonable efforts to foreclose upon or otherwise comparably convert the ownership of properties securing such of the Mortgage Loans as come into and continue in default and as to which no satisfactory arrangements can be made for collection of delinquent payments.In connection with such foreclosure or other conversion, the Master Servicer shall follow such practices and procedures as it shall deem necessary or advisable and as shall be normal and usual in its general mortgage servicing activities and meet the requirements of the insurer under any Required Insurance Policy; provided, however, that the Master Servicer shall not be required to expend its own funds in connection with any foreclosure or towards the restoration of any property unless it shall determine (i) that such restoration and/or foreclosure will increase the proceeds of liquidation of the Mortgage Loan after reimbursement to itself of such expenses and (ii) that such expenses will be recoverable to it through the proceeds of liquidation of the Mortgage Loan and Subsequent Recoveries (respecting which it shall have priority for purposes of withdrawals from the Certificate Account).The Master Servicer shall be responsible for all other costs and expenses incurred by it in any such proceedings; provided, however, that it shall be entitled to reimbursement thereof from the proceeds of liquidation of the Mortgage Loan and Subsequent Recoveries with respect to the related Mortgaged Property, as provided in the definition of Liquidation Proceeds.If the Master Servicer has knowledge that a Mortgaged Property which the Master Servicer is contemplating acquiring in foreclosure or by deed in lieu of foreclosure is located within a 1 mile radius of any site listed in the Expenditure Plan for the Hazardous Substance Clean Up Bond Act of 1984 or other site with environmental or hazardous waste risks known to the Master Servicer, the Master Servicer will, prior to acquiring the Mortgaged Property, consider such risks and only take action in accordance with its established environmental review procedures. III-11 With respect to any REO Property, the deed or certificate of sale shall be taken in the name of the Trustee for the benefit of the Certificateholders, or its nominee, on behalf of the Certificateholders.The Trustee’s name shall be placed on the title to such REO Property solely as the Trustee hereunder and not in its individual capacity.The Master Servicer shall ensure that the title to such REO Property references the Pooling and Servicing Agreement and the Trustee’s capacity thereunder.Pursuant to its efforts to sell such REO Property, the Master Servicer shall either itself or through an agent selected by the Master Servicer protect and conserve such REO Property in the same manner and to such extent as is customary in the locality where such REO Property is located and may, incident to its conservation and protection of the interests of the Certificateholders, rent the same, or any part thereof, as the Master Servicer deems to be in the best interest of the Certificateholders for the period prior to the sale of such REO Property.The Master Servicer shall prepare for and deliver to the Trustee a statement with respect to each REO Property that has been rented showing the aggregate rental income received and all expenses incurred in connection with the maintenance of such REO Property at such times as is necessary to enable the Trustee to comply with the reporting requirements of the REMIC Provisions.The net monthly rental income, if any, from such REO Property shall be deposited in the Certificate Account no later than the close of business on each Determination Date.The Master Servicer shall perform the tax reporting and withholding required by Sections 1445 and 6050J of the Code with respect to foreclosures and abandonments, the tax reporting required by Section 6050H of the Code with respect to the receipt of mortgage interest from individuals and any tax reporting required by Section 6050P of the Code with respect to the cancellation of indebtedness by certain financial entities, by preparing such tax and information returns as may be required, in the form required, and delivering the same to the Trustee for filing. In the event that the Trust Fund acquires any Mortgaged Property as aforesaid or otherwise in connection with a default or imminent default on a Mortgage Loan, the Master Servicer shall dispose of such Mortgaged Property as soon as practicable in a manner that maximizes the Liquidation Proceeds thereof, but in no event later than three years after its acquisition by the Trust Fund.In that event, the Trustee shall have been supplied with an Opinion of Counsel to the effect that the holding by the Trust Fund of such Mortgaged Property subsequent to a three-year period, if applicable, will not result in the imposition of taxes on “prohibited transactions” of any REMIC hereunder as defined in section 860F of the Code or cause any REMIC hereunder to fail to qualify as a REMIC at any time that any Certificates are outstanding, the Trust Fund may continue to hold such Mortgaged Property (subject to any conditions contained in such Opinion of Counsel) after the expiration of such three-year period.Notwithstanding any other provision of this Agreement, no Mortgaged Property acquired by the Trust Fund shall be rented (or allowed to continue to be rented) or otherwise used for the production of income by or on behalf of the Trust Fund in such a manner or pursuant to any terms that would (i) cause such Mortgaged Property to fail to qualify as “foreclosure property” within the meaning of section 860G(a)(8) of the Code or (ii) subject any REMIC hereunder to the imposition of any federal, state or local income taxes on the income earned from such Mortgaged Property under Section 860G(c) of the Code or otherwise, unless the Master Servicer has agreed to indemnify and hold harmless the Trust Fund with respect to the imposition of any such taxes. In the event of a default on a Mortgage Loan one or more of whose obligor is not a United States Person, as that term is defined in Section 7701(a)(30) of the Code, in connection with any foreclosure or acquisition of a deed in lieu of foreclosure (together, “foreclosure”) in respect of such Mortgage Loan, the Master Servicer will cause compliance with the provisions of Treasury Regulation Section 1.1445-2(d)(3) (or any successor thereto) necessary to assure that no withholding tax obligation arises with respect to the proceeds of such foreclosure except to the extent, if any, that proceeds of such foreclosure are required to be remitted to the obligors on such Mortgage Loan. III-12 The decision of the Master Servicer to foreclose on a defaulted Mortgage Loan shall be subject to a determination by the Master Servicer that the proceeds of such foreclosure would exceed the costs and expenses of bringing such a proceeding.The income earned from the management of any REO Properties, net of reimbursement to the Master Servicer for expenses incurred (including any property or other taxes) in connection with such management and net of unreimbursed Master Servicing Fees, Advances and Servicing Advances, shall be applied to the payment of principal of and interest on the related defaulted Mortgage Loans (with interest accruing as though such Mortgage Loans were still current) and all such income shall be deemed, for all purposes in this Agreement, to be payments on account of principal and interest on the related Mortgage Notes and shall be deposited into the Certificate Account.To the extent the net income received during any calendar month is in excess of the amount attributable to amortizing principal and accrued interest at the related Mortgage Rate on the related Mortgage Loan for such calendar month, such excess shall be considered to be a partial prepayment of principal of the related Mortgage Loan. The proceeds from any liquidation of a Mortgage Loan, as well as any income from an REO Property, will be applied in the following order of priority: first, to reimburse the Master Servicer for any related unreimbursed Servicing Advances and Master Servicing Fees; second, to reimburse the Master Servicer or the Trustee for any unreimbursed Advances; third, to reimburse the Certificate Account for any Nonrecoverable Advances (or portions thereof) that were previously withdrawn by the Master Servicer or the Trustee pursuant to Section 3.08(a)(iii) that related to such Mortgage Loan; fourth, to accrued and unpaid interest (to the extent no Advance has been made for such amount or any such Advance has been reimbursed) on the Mortgage Loan or related REO Property, at the Adjusted Net Mortgage Rate to the Due Date occurring in the month in which such amounts are required to be distributed; and fifth, as a recovery of principal of the Mortgage Loan.Excess Proceeds, if any, from the liquidation of a Liquidated Mortgage Loan will be retained by the Master Servicer as additional servicing compensation pursuant to Section 3.14. The Master Servicer, in its sole discretion, shall have the right to purchase for its own account from the Trust Fund any Mortgage Loan which is 151 days or more delinquent at a price equal to the Purchase Price; provided, however, that the Master Servicer may only exercise this right on or before the next to the last day of the calendar month in which such Mortgage Loan became 151 days delinquent (such month, the “Eligible Repurchase Month”); provided further, that any such Mortgage Loan which becomes current but thereafter becomes delinquent may be purchased by the Master Servicer pursuant to this Section in any ensuing Eligible Repurchase Month.The Purchase Price for any Mortgage Loan purchased hereunder shall be deposited in the Certificate Account and the Trustee, upon receipt of a certificate from the Master Servicer in the form of Exhibit N hereto, shall release or cause to be released to the purchaser of such Mortgage Loan the related Mortgage File and shall execute and deliver such instruments of transfer or assignment prepared by the purchaser of such Mortgage Loan, in each case without recourse, as shall be necessary to vest in the purchaser of such Mortgage Loan any Mortgage Loan released pursuant hereto and the purchaser of such Mortgage Loan shall succeed to all the Trustee’s right, title and interest in and to such Mortgage Loan and all security and documents related thereto.Such assignment shall be an assignment outright and not for security.The purchaser of such Mortgage Loan shall thereupon own such Mortgage Loan, and all security and documents, free of any further obligation to the Trustee or the Certificateholders with respect thereto. (b)Countrywide may agree to a modification of any Mortgage Loan (the “Modified Mortgage Loan”) if (i) the modification is in lieu of a refinancing and (ii) the Mortgage Rate on the Modified Mortgage Loan is approximately a prevailing market rate for newly-originated mortgage loans having similar terms and (iii) Countrywide purchases the Modified Mortgage Loan from the Trust Fund as described below. Effective immediately after the modification, and, in any event, on the same Business Day on which the modification occurs, all interest of the Trustee in the Modified Mortgage Loan shall automatically be deemed transferred and assigned to Countrywide and all benefits and burdens of ownership thereof, including the right to accrued interest thereon from the date of modification and the risk of default thereon, shall pass to Countrywide. The Master Servicer shall promptly deliver to the Trustee a certification of a Servicing Officer to the effect that all requirements of this paragraph have been satisfied with respect to the Modified Mortgage Loan.For federal income tax purposes, the Trustee shall account for such purchase as a prepayment in full of the Modified Mortgage Loan. III-13 Countrywide shall remit the Purchase Price for any Modified Mortgage Loan to the Master Servicer for deposit into the Certificate Account pursuant to Section 3.05 within one Business Day after the purchase of the Modified Mortgage Loan. Upon receipt by the Trustee of written notification of any such deposit signed by a Servicing Officer, the Trustee shall release to Countrywide the related Mortgage File and shall execute and deliver such instruments of transfer or assignment, in each case without recourse, as shall be necessary to vest in Countrywide any Modified Mortgage Loan previously transferred and assigned pursuant hereto.Countrywide covenants and agrees to indemnify the Trust Fund against any liability for any “prohibited transaction” taxes and any related interest, additions, and penalties imposed on the Trust Fund established hereunder as a result of any modification of a Mortgage Loan effected pursuant to this subsection (b), any holding of a Modified Mortgage Loan by the Trust Fund or any purchase of a Modified Mortgage Loan by Countrywide (but such obligation shall not prevent Countrywide or any other appropriate Person from in good faith contesting any such tax in appropriate proceedings and shall not prevent Countrywide from withholding payment of such tax, if permitted by law, pending the outcome of such proceedings).Countrywide shall have no right of reimbursement for any amount paid pursuant to the foregoing indemnification, except to the extent that the amount of any tax, interest, and penalties, together with interest thereon, is refunded to the Trust Fund or Countrywide. SECTION 3.12.Trustee to Cooperate; Release of Mortgage Files. Upon the payment in full of any Mortgage Loan, or the receipt by the Master Servicer of a notification that payment in full will be escrowed in a manner customary for such purposes, the Master Servicer will immediately notify the Trustee by delivering, or causing to be delivered a “Request for Release” substantially in the form of Exhibit N.Upon receipt of such request, the Trustee shall promptly release the related Mortgage File to the Master Servicer, and the Trustee shall at the Master Servicer’s direction execute and deliver to the Master Servicer the request for reconveyance, deed of reconveyance or release or satisfaction of mortgage or such instrument releasing the lien of the Mortgage in each case provided by the Master Servicer, together with the Mortgage Note with written evidence of cancellation thereon.The Master Servicer is authorized to cause the removal from the registration on the MERS System of such Mortgage and to execute and deliver, on behalf of the Trustee and the Certificateholders or any of them, any and all instruments of satisfaction or cancellation or of partial or full release.Expenses incurred in connection with any instrument of satisfaction or deed of reconveyance shall be chargeable to the related Mortgagor.From time to time and as shall be appropriate for the servicing or foreclosure of any Mortgage Loan, including for such purpose, collection under any policy of flood insurance, any fidelity bond or errors or omissions policy, or for the purposes of effecting a partial release of any Mortgaged Property from the lien of the Mortgage or the making of any corrections to the Mortgage Note or the Mortgage or any of the other documents included in the Mortgage File, the Trustee shall, upon delivery to the Trustee of a Request for Release in the form of Exhibit M signed by a Servicing Officer, release the Mortgage File to the Master Servicer.Subject to the further limitations set forth below, the Master Servicer shall cause the Mortgage File or documents so released to be returned to the Trustee when the need therefor by the Master Servicer no longer exists, unless the Mortgage Loan is liquidated and the proceeds thereof are deposited in the Certificate Account, in which case the Master Servicer shall deliver to the Trustee a Request for Release in the form of Exhibit N, signed by a Servicing Officer. III-14 If the Master Servicer at any time seeks to initiate a foreclosure proceeding in respect of any Mortgaged Property as authorized by this Agreement, the Master Servicer shall deliver or cause to be delivered to the Trustee, for signature, as appropriate, any court pleadings, requests for trustee’s sale or other documents necessary to effectuate such foreclosure or any legal action brought to obtain judgment against the Mortgagor on the Mortgage Note or the Mortgage or to obtain a deficiency judgment or to enforce any other remedies or rights provided by the Mortgage Note or the Mortgage or otherwise available at law or in equity. SECTION 3.13.Documents, Records and Funds in Possession of Master Servicer to be Held for the Trustee. Notwithstanding any other provisions of this Agreement, the Master Servicer shall transmit to the Trustee as required by this Agreement all documents and instruments in respect of a Mortgage Loan coming into the possession of the Master Servicer from time to time and shall account fully to the Trustee for any funds received by the Master Servicer or which otherwise are collected by the Master Servicer as Liquidation Proceeds, Insurance Proceeds or Subsequent Recoveries in respect of any Mortgage Loan.All Mortgage Files and funds collected or held by, or under the control of, the Master Servicer in respect of any Mortgage Loans, whether from the collection of principal and interest payments or from Liquidation Proceeds and any Subsequent Recoveries, including but not limited to, any funds on deposit in the Certificate Account, shall be held by the Master Servicer for and on behalf of the Trustee and shall be and remain the sole and exclusive property of the Trustee, subject to the applicable provisions of this Agreement.The Master Servicer also agrees that it shall not create, incur or subject any Mortgage File or any funds that are deposited in the Certificate Account, Distribution Account or any Escrow Account, or any funds that otherwise are or may become due or payable to the Trustee for the benefit of the Certificateholders, to any claim, lien, security interest, judgment, levy, writ of attachment or other encumbrance, or assert by legal action or otherwise any claim or right of setoff against any Mortgage File or any funds collected on, or in connection with, a Mortgage Loan, except, however, that the Master Servicer shall be entitled to set off against and deduct from any such funds any amounts that are properly due and payable to the Master Servicer under this Agreement. SECTION 3.14.Servicing Compensation. As compensation for its activities hereunder, the Master Servicer shall be entitled to retain or withdraw from the Certificate Account an amount equal to the Master Servicing Fee; provided, that the aggregate Master Servicing Fee with respect to any Distribution Date shall be reduced (i) by an amount equal to the aggregate of the Prepayment Interest Shortfalls on all of the Mortgage Loans, if any, with respect to such Distribution Date, but not to exceed the Compensating Interest for such Distribution Date, and (ii) with respect to the first Distribution Date, an amount equal to any amount to be deposited into the Distribution Account by the Depositor pursuant to Section 2.01(a) and not so deposited. Additional servicing compensation in the form of Excess Proceeds, Prepayment Interest Excess, prepayment charges, assumption fees, late payment charges and all income and gain net of any losses realized from Permitted Investments on funds in the Certificate Account and Distribution Account shall be retained by the Master Servicer to the extent not required to be deposited in the Certificate Account pursuant to Section 3.05 hereof.The Master Servicer shall be required to pay all expenses incurred by it in connection with its master servicing activities hereunder (including payment of any premiums for hazard insurance and any Primary Insurance Policy and maintenance of the other forms of insurance coverage required by this Agreement) and shall not be entitled to reimbursement therefor except as specifically provided in this Agreement. III-15 SECTION 3.15.Access to Certain Documentation. The Master Servicer shall provide to the OTS and the FDIC and to comparable regulatory authorities supervising Holders and/or Certificate Owners and the examiners and supervisory agents of the OTS, the FDIC and such other authorities, access to the documentation regarding the Mortgage Loans required by applicable regulations of the OTS and the FDIC.Such access shall be afforded without charge, but only upon reasonable and prior written request and during normal business hours at the offices designated by the Master Servicer.Nothing in this Section shall limit the obligation of the Master Servicer to observe any applicable law prohibiting disclosure of information regarding the Mortgagors and the failure of the Master Servicer to provide access as provided in this Section as a result of such obligation shall not constitute a breach of this Section. The Master Servicer acknowledges that as part of its servicing activities, the Master Servicer shall fully furnish, in accordance with the Fair Credit Reporting Act and its implementing regulations, accurate and complete information (i.e., favorable and unfavorable) on its borrower credit files related to the Mortgage Loans to Equifax, Experian and Trans Union Credit Information Company (three of the nationally recognized credit bureaus) on a monthly basis. SECTION 3.16.Annual Statement as to Compliance. (a)The Master Servicer shall deliver to the Depositor and the Trustee on or before March 15 of each year, commencing with its 2008 fiscal year, an Officer’s Certificate stating, as to the signer thereof, that (i) a review of the activities of the Master Servicer during the preceding calendar year (or applicable portion thereof) and of the performance of the Master Servicer under this Agreement has been made under such officer’s supervision and (ii) to the best of such officer’s knowledge, based on such review, the Master Servicer has fulfilled all its obligations under this Agreement in all material respects throughout such year (or applicable portion thereof), or, if there has been a failure to fulfill any such obligation in any material respect, specifying each such failure known to such officer and the nature and status thereof. (b)The Master Servicer shall cause each Subservicer to deliver to the Depositor and the Trustee on or before March 15 of each year, commencing with its 2008 fiscal year, an Officer’s Certificate stating, as to the signer thereof, that (i) a review of the activities of such Subservicer during the preceding calendar year (or applicable portion thereof) and of the performance of the Subservicer under the applicable Subservicing Agreement or primary servicing agreement, has been made under such officer’s supervision and (ii) to the best of such officer’s knowledge, based on such review, such Subservicer has fulfilled all its obligations under the applicable Subservicing Agreement or primary servicing agreement, in all material respects throughout such year (or applicable portion thereof), or, if there has been a failure to fulfill any such obligation in any material respect, specifying each such failure known to such officer and the nature and status thereof. (c)The Trustee shall forward a copy of each such statement to each Rating Agency. SECTION 3.17.Errors and Omissions Insurance; Fidelity Bonds. The Master Servicer shall for so long as it acts as master servicer under this Agreement, obtain and maintain in force (a) a policy or policies of insurance covering errors and omissions in the performance of its obligations as Master Servicer hereunder and (b) a fidelity bond in respect of its officers, employees and agents.Each such policy or policies and bond shall, together, comply with the requirements from time to time of FNMA or FHLMC for persons performing servicing for mortgage loans purchased by FNMA or FHLMC.In the event that any such policy or bond ceases to be in effect, the Master Servicer shall obtain a comparable replacement policy or bond from an insurer or issuer, meeting the requirements set forth above as of the date of such replacement. III-16 SECTION 3.18.The Cap Contract. The Supplemental Interest Trustee will enter into the Cap Contract with the Cap Contract Counterparty for the benefit of the Covered Certificates.The Cap Contract will not be an asset of the Trust Fund or any REMIC.The Cap Contract instead will be an asset of the Supplemental Interest Trust.The Trustee, on behalf of the Supplemental Interest Trust, shall cause to be deposited any amounts received from time to time with respect to the Cap Contract into the Cap Contract Reserve Fund. The Trustee, on behalf of the Supplemental Interest Trust, shall act as calculation agent and/or shall terminate the Cap Contract, upon the occurrence of certain events of default or termination events to the extent specified thereunder.Upon any such termination, the Cap Contract Counterparty will be obligated to pay the Trustee, for the benefit of the Supplemental Interest Trust, an amount in respect of such termination.Any amounts received by the Trustee for the benefit of the Supplemental Interest Trust in respect of the termination of a Cap Contract shall be deposited and held in the Cap Contract Reserve Fund and applied on future Distribution Dates to pay the related Yield Supplement Amount on the Covered Certificates. Any amounts remaining in the Cap Contract Reserve Fund on the Distribution Date immediately following the earlier of (x) the Cap Contract Termination Date and (y) the date on which the Class Certificate Balance of the Covered Certificates has been reduced to zero, will be distributed to the Underwriter (Senior), and will not be available for payment of any Yield Supplement Amounts on the Covered Certificates. III-17 ARTICLE IV DISTRIBUTIONS AND ADVANCES BY THE MASTER SERVICER SECTION 4.01.Advances. (a)The Master Servicer shall determine on or before each Master Servicer Advance Date whether it is required to make an Advance pursuant to the definition thereof.If the Master Servicer determines it is required to make an Advance, it shall, on or before the Master Servicer Advance Date, either (i) deposit into the Certificate Account an amount equal to the Advance or (ii) make an appropriate entry in its records relating to the Certificate Account that any Amount Held for Future Distribution has been used by the Master Servicer in discharge of its obligation to make any such Advance.Any funds so applied shall be replaced by the Master Servicer by deposit in the Certificate Account no later than the close of business on the next Master Servicer Advance Date.The Master Servicer shall be entitled to be reimbursed from the Certificate Account for all Advances of its own funds made pursuant to this Section as provided in Section 3.08.The obligation to make Advances with respect to any Mortgage Loan shall continue if such Mortgage Loan has been foreclosed or otherwise terminated and the related Mortgaged Property has not been liquidated. (b)If the Master Servicer determines that it will be unable to comply with its obligation to make the Advances as and when described in the second sentence of Section 4.01(a), it shall use its best efforts to give written notice thereof to the Trustee (each such notice a “Trustee Advance Notice”; and such notice may be given by telecopy), not later than 3:00 P.M., New York time, on the Business Day immediately preceding the related Master Servicer Advance Date, specifying the amount that it will be unable to deposit (each such amount an “Advance Deficiency”) and certifying that such Advance Deficiency constitutes an Advance hereunder and is not a Nonrecoverable Advance.If the Trustee receives a Trustee Advance Notice on or before 3:30 P.M., New York time on a Master Servicer Advance Date, the Trustee shall, not later than 3:00 P.M., New York time, on the related Distribution Date, deposit in the Distribution Account an amount equal to the Advance Deficiency identified in such Trustee Advance Notice unless it is prohibited from so doing by applicable law.Notwithstanding the foregoing, the Trustee shall not be required to make such deposit if the Trustee shall have received written notification from the Master Servicer that the Master Servicer has deposited or caused to be deposited in the Certificate Account an amount equal to such Advance Deficiency.All Advances made by the Trustee pursuant to this Section 4.01(b) shall accrue interest on behalf of the Trustee at the Trustee Advance Rate from and including the date such Advances are made to but excluding the date of repayment, with such interest being an obligation of the Master Servicer and not the Trust Fund.The Master Servicer shall reimburse the Trustee for the amount of any Advance made by the Trustee pursuant to this Section 4.01(b) together with accrued interest, not later than the fifth day following the related Master Servicer Advance Date.In the event that the Master Servicer does not reimburse the Trustee in accordance with the requirements of the preceding sentence, the Trustee shall have the right, but not the obligation, to immediately (a) terminate all of the rights and obligations of the Master Servicer under this Agreement in accordance with Section 7.01 and (b) subject to the limitations set forth in Section 3.04, assume all of the rights and obligations of the Master Servicer hereunder. (c)The Master Servicer shall, not later than the close of business on the second Business Day immediately preceding each Distribution Date, deliver to the Trustee a report (in form and substance reasonably satisfactory to the Trustee) that indicates (i) the Mortgage Loans with respect to which the Master Servicer has determined that the related Scheduled Payments should be advanced and (ii) the amount of the related Scheduled Payments.The Master Servicer shall deliver to the Trustee on the related Master Servicer Advance Date an Officer’s Certificate of a Servicing Officer indicating the amount of any proposed Advance determined by the Master Servicer to be a Nonrecoverable Advance. IV-1 SECTION 4.02.Priorities of Distribution. (a)On each Distribution Date, the Trustee shall withdraw the Available Funds from the Distribution Account and apply such funds to distributions on the Certificates in the following order and priority and, in each case, to the extent of Available Funds remaining: (i)[Reserved]; (ii)concurrently, to each interest-bearing Classof Senior Certificates, an amount allocable to interest equal to the related ClassOptimal Interest Distribution Amount, any shortfall being allocated among such Classes in proportion to the amount of the ClassOptimal Interest Distribution Amount that would have been distributed in the absence of such shortfall, provided that prior to an Accrual Termination Date, the related Accrual Amount shall be distributed as provided in Section 4.02(a)(iii); (iii)the Accrual Amount for each Class of Accrual Certificates shall be distributed as principal to the applicable Classes of Accretion Directed Certificates in accordance with the Accretion Direction Rule for such Class of Accrual Certificates; (iv)to each Classof Senior Certificates, concurrently, as follows: (x)to the ClassPO Certificates, the PO Formula Principal Amount until its ClassCertificate Balance is reduced to zero; and (y)on each Distribution Date, the Non-PO Formula Principal Amount up to the amount of the Senior Principal Distribution Amount for such Distribution Date will be distributed in the following order: (1)to the Class A-62 Certificates, the Class A-62 Priority Amount, until its Class Certificate Balance is reduced to zero; (2) to the Class A-R Certificates, until its Class Certificate Balance is reduced to zero; and (3) concurrently, a. 68.2420110079% in the following order: i. concurrently, to the Class A-1 and Class A-17 Certificates, pro rata, the Class A-1 and Class A-17 Priority Amount, until their respective Class Certificate Balances are reduced to zero; ii. to the Class A-2 Certificates, in an amount up to the amount necessary to reduce its Class Certificate Balance to its Planned Balance for that Distribution Date; iii. concurrently, I. 59.9856528032% in the following order: IV-2 1. concurrently, to the Class A-12 and Class A-18 Certificates, pro rata, in an amount up to the amount necessary to reduce their aggregate Class Certificate Balance to their Aggregate Targeted Balance for that Distribution Date; 2. to Class A-19 Certificates, until its Class Certificate Balance is reduced to zero; 3. concurrently, to the Class A-12 and Class A-18 Certificates, pro rata, without regard to their Aggregate Targeted Balance for that Distribution Date, until their respective Class Certificate Balances are reduced to zero; and 4. concurrently, to the Class A-4 and Class A-8 Certificates, pro rata, until their respective Class Certificate Balances are reduced to zero; and II. 40.0143471968% in the following order: 1. to the Class A-6 Certificates, in an amount up to the amount necessary to reduce its Class Certificate Balance to its Targeted Balance for that Distribution Date; 2. to the Class A-10 Certificates, until its Class Certificate Balance is reduced to zero; 3. to the Class A-6 Certificates, without regard to its Targeted Balance for that Distribution Date, until its Class Certificate Balance is reduced to zero; and 4. to the Class A-11 Certificates, until its Class Certificate Balance is reduced to zero; and iv. to the Class A-2 Certificates, without regard to its Planned Balance for that Distribution Date, until its Class Certificate Balance is reduced to zero; and v. concurrently, to the Class A-1 and Class A-17 Certificates, pro rata, without regard to the Class A-1 and Class A-17 Priority Amount, until their respective Class Certificate Balances are reduced to zero; and b. 31.7579889921%, concurrently, to the Class A-14 and Class A-16 Certificates, pro rata, until their respective Class Certificate Balances are reduced to zero; and (4) to the Class A-62 Certificates, without regard to the Class A-62 Priority Amount, until its Class Certificate Balance is reduced to zero; and (v)to the ClassPO Certificates, any ClassPO Deferred Amount, up to an amount not to exceed the amount calculated pursuant to clause (A) of the definition of the Subordinated Principal Distribution Amount actually received or advanced for such Distribution Date (with such amount to be allocated first from amounts calculated pursuant to (A)(i) and (ii) then (iii) of the definition of Subordinated Principal Distribution Amount); IV-3 (vi)to each Classof Subordinated Certificates, subject to subparagraph (e) below, in the following order of priority: (A)to the ClassM Certificates, an amount allocable to interest equal to the ClassOptimal Interest Distribution Amount for such Classfor such Distribution Date; (B)to the ClassM Certificates, an amount allocable to principal equal to its Pro Rata Share for such Distribution Date until the ClassCertificate Balance thereof is reduced to zero; (C)to the ClassB-1 Certificates, an amount allocable to interest equal to the ClassOptimal Interest Distribution Amount for such Classfor such Distribution Date; (D)to the ClassB-1 Certificates, an amount allocable to principal equal to its Pro Rata Share for such Distribution Date until the ClassCertificate Balance thereof is reduced to zero; (E)to the ClassB-2 Certificates, an amount allocable to interest equal to the ClassOptimal Interest Distribution Amount for such Classfor such Distribution Date; (F)to the ClassB-2 Certificates, an amount allocable to principal equal to its Pro Rata Share for such Distribution Date until the ClassCertificate Balance thereof is reduced to zero; (G)to the ClassB-3 Certificates, an amount allocable to interest equal to the amount of the ClassOptimal Interest Distribution Amount for such Classfor such Distribution Date; (H)to the ClassB-3 Certificates, an amount allocable to principal equal to its Pro Rata Share for such Distribution Date until the ClassCertificate Balance thereof is reduced to zero; (I)to the ClassB-4 Certificates, an amount allocable to interest equal to the amount of the ClassOptimal Interest Distribution Amount for such Classfor such Distribution Date; (J)to the ClassB-4 Certificates, an amount allocable to principal equal to its Pro Rata Share for such Distribution Date until the ClassCertificate Balance thereof is reduced to zero; (K)to the ClassB-5 Certificates, an amount allocable to interest equal to the ClassOptimal Interest Distribution Amount for such Classfor such Distribution Date; and (L)to the ClassB-5 Certificates, an amount allocable to principal equal to its Pro Rata Share for such Distribution Date until the ClassCertificate Balance thereof is reduced to zero; (vii)[Reserved]; and (viii)to the ClassA-R Certificates, any remaining funds in the Trust Fund. IV-4 If any Class of Depositable Certificates has been surrendered to the Trustee for Exchangeable Certificates, the Trustee, as holder of such surrendered Depositable Certificates, shall deposit any amounts distributable to such Class of Depositable Certificates in this Section 4.02(a) into the Exchangeable Certificates Distribution Account and shall distribute such amounts to the Holders of the related Class or Classes of Exchangeable Certificates pursuant to Section 5.07(b). On any Distribution Date, amounts distributed in respect of ClassPO Deferred Amounts will not reduce the ClassCertificate Balance of the ClassPO Certificates. On any Distribution Date, to the extent the Amount Available for Senior Principal is insufficient to make the full distribution required to be made pursuant to subclause (iv)(x) above, (A) the amount distributable on the ClassPO Certificates in respect of principal pursuant to such subclause (iv)(x) shall be equal to the product of (1) the Amount Available for Senior Principal and (2) a fraction, the numerator of which is the PO Formula Principal Amount and the denominator of which is the sum of the PO Formula Principal Amount and the Senior Principal Distribution Amount and (B) the amount distributable on the Senior Certificates, other than the ClassPO Certificates, in respect of principalpursuant to clause (iv)(y) shall be equal to the product of (1) the Amount Available for Senior Principal and (2) a fraction, the numerator of which is the Senior Principal Distribution Amount and the denominator of which is the sum of the Senior Principal Distribution Amount and the PO Formula Principal Amount. (b)On each Distribution Date prior to and including the applicable Accrual Termination Date with respect to each Classor Component of Accrual Certificates, the Accrual Amount for such Class or Component for such Distribution Date shall not (except as provided in the second to last sentence in this paragraph) be distributed as interest with respect to such Classor Component of Accrual Certificates, but shall instead be added to the related ClassCertificate Balance or Component Balance of such Class or Component, as applicable,on the related Distribution Date.With respect to any Distribution Date prior to and including the applicable Accrual Termination Date on which principal payments on any Classor Component of Accrual Certificates are distributed pursuant to Section 4.02(a)(iv)(y), the related Accrual Amount shall be deemed to have been added on such Distribution Date to the related ClassCertificate Balance or Component Balance (and included in the amount distributable on the related Classor Classes or Component of Accretion Directed Certificates pursuant to Section 4.02(a)(iii) for such Distribution Date) and the related distribution thereon shall be deemed to have been applied concurrently towards the reduction of all or a portion of the amount so added and, to the extent of any excess, towards the reduction of the ClassCertificate Balance or Component Balance of such Classor Component of Accrual Certificates immediately prior to such Distribution Date. Notwithstanding any such distribution, each such Class or Component shall continue to be a Classof Accrual Certificates on each subsequent Distribution Date until the applicable Accrual Termination Date. (c)On each Distribution Date on or after the Senior Credit Support Depletion Date, notwithstanding the allocation and priority set forth in Section 4.02(a)(iv)(y), the portion of Available Funds available to be distributed as principal of the Senior Certificates (other than the Class PO Certificates) shall be distributed concurrently, as principal, on such Classes, pro rata, on the basis of their respective Class Certificate Balances, until the Class Certificate Balances thereof are reduced to zero. (d)On each Distribution Date, the amount referred to in clause (i) of the definition of ClassOptimal Interest Distribution Amount for each Classof Certificates for such Distribution Date shall be reduced by (i) the related Class’ pro rata share of Net Prepayment Interest Shortfalls based on such Class’
